Exhibit 10.9

 

LOAN NO. 18-52423

 

SENIOR MEZZANINE LOAN AGREEMENT

 

 

Dated as of June 13, 2018

 

 

Between

 

 

ASHFORD SENIOR D LLC,
as Borrower

 

and

 

 

BANK OF AMERICA, N.A.,

 

BARCLAYS BANK PLC, and

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC,
collectively, as Lender

 

Senior Mezzanine Loan Agreement — Pool D

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

 

 

Section 1.1

Definitions

1

Section 1.2

Principles of Construction

33

 

 

ARTICLE 2 GENERAL TERMS

33

 

 

Section 2.1

The Loan

33

Section 2.2

Disbursement to Borrower

33

Section 2.3

The Note, Pledge Agreements and Loan Documents

33

Section 2.4

Interest Rate

33

Section 2.5

Loan Payments

37

Section 2.6

Loan Prepayments

42

Section 2.7

Taxes

43

Section 2.8

Intentionally Omitted

47

Section 2.9

Property Releases

47

 

 

ARTICLE 3 CONDITIONS PRECEDENT

49

 

 

Section 3.1

Conditions Precedent

49

 

 

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

49

 

 

Section 4.1

Organization

49

Section 4.2

Status of Borrower

50

Section 4.3

Validity of Documents

50

Section 4.4

No Conflicts

50

Section 4.5

Litigation

51

Section 4.6

Agreements

51

Section 4.7

Solvency

51

Section 4.8

Full and Accurate Disclosure

52

Section 4.9

No Plan Assets

52

 

i

--------------------------------------------------------------------------------


 

Section 4.10

Not a Foreign Person

52

Section 4.11

Enforceability

52

Section 4.12

Business Purposes

52

Section 4.13

Compliance

53

Section 4.14

Financial Information

53

Section 4.15

Condemnation

53

Section 4.16

Utilities and Public Access; Parking

53

Section 4.17

Separate Lots

54

Section 4.18

Assessments

54

Section 4.19

Insurance

54

Section 4.20

Use of Property

54

Section 4.21

Certificate of Occupancy; Licenses

54

Section 4.22

Flood Zone

55

Section 4.23

Physical Condition

55

Section 4.24

Boundaries

55

Section 4.25

Leases

55

Section 4.26

Filing and Recording Taxes

55

Section 4.27

Management Agreement

56

Section 4.28

Illegal Activity

56

Section 4.29

Construction Expenses

56

Section 4.30

Personal Property

56

Section 4.31

Taxes

56

Section 4.32

Title

56

Section 4.33

Federal Reserve Regulations

57

Section 4.34

Investment Company Act

57

Section 4.35

Reciprocal Easement Agreements

57

Section 4.36

No Change in Facts or Circumstances; Disclosure

58

Section 4.37

Intellectual Property

58

Section 4.38

Compliance with Prescribed Laws

58

Section 4.39

Brokers and Financial Advisors

59

Section 4.40

Franchise Agreements

59

Section 4.41

PIPS

59

Section 4.42

[Intentionally Omitted]

59

Section 4.43

Labor Matters

59

 

ii

--------------------------------------------------------------------------------


 

Section 4.44

[Intentionally Omitted]

59

Section 4.45

[Intentionally Omitted]

59

Section 4.46

Operating Lease Representations

60

Section 4.47

Survival

60

Section 4.48

Affiliates

60

Section 4.49

Mortgage Borrower Representations

60

Section 4.50

List of Mortgage Loan Documents

60

Section 4.51

List of Junior Mezzanine Loan Documents

61

Section 4.52

Mortgage Loan Event of Default

61

 

 

ARTICLE 5 BORROWER COVENANTS

61

 

 

Section 5.1

Existence; Compliance with Requirements

61

Section 5.2

Maintenance and Use of Property

62

Section 5.3

Waste

62

Section 5.4

Taxes and Other Charges

63

Section 5.5

Litigation

64

Section 5.6

Access to Properties

64

Section 5.7

Notice of Default

64

Section 5.8

Cooperate in Legal Proceedings

64

Section 5.9

Performance by Borrower

65

Section 5.10

Awards; Insurance Proceeds

65

Section 5.11

Financial Reporting

65

Section 5.12

Estoppel Statement

67

Section 5.13

Leasing Matters

68

Section 5.14

Property Management

69

Section 5.15

Liens

71

Section 5.16

Debt Cancellation

71

Section 5.17

Zoning

72

Section 5.18

ERISA

72

Section 5.19

No Joint Assessment

72

Section 5.20

Reciprocal Easement Agreements

73

Section 5.21

Alterations

73

Section 5.22

Agreements

74

Section 5.23

Compliance with Prescribed Laws

74

 

iii

--------------------------------------------------------------------------------


 

Section 5.24

Interest Rate Cap Agreement

75

Section 5.25

Franchise Agreement

77

Section 5.26

Trade Names

78

Section 5.27

[Intentionally Omitted]

79

Section 5.28

[Intentionally Omitted]

79

Section 5.29

Operating Lease Provisions

79

Section 5.30

[Intentionally Omitted]

80

Section 5.31

O&M Program

80

Section 5.32

Mortgage Loan Reserve Funds

81

Section 5.33

Notices

81

Section 5.34

Special Distributions

81

Section 5.35

Mortgage Borrower Covenants

81

Section 5.36

Mortgage Loan Estoppels

81

Section 5.37

Change in Business

82

Section 5.38

Limitation on Securities Issuances

82

Section 5.39

Distributions

82

Section 5.40

Refinancing or Prepayment of the Mortgage Loan

82

Section 5.41

Acquisition of the Mortgage Loan

83

Section 5.42

Material Agreements

83

Section 5.43

Prepayment of Mortgage Loan

84

 

 

ARTICLE 6 ENTITY COVENANTS

84

 

 

Section 6.1

Single Purpose Entity/Separateness

84

Section 6.2

Change of Name, Identity or Structure

88

Section 6.3

Business and Operations

89

Section 6.4

Independent Director

89

 

 

ARTICLE 7 NO SALE OR ENCUMBRANCE

90

 

 

Section 7.1

Transfer Definitions

90

Section 7.2

No Sale/Encumbrance

90

Section 7.3

Permitted Transfers

91

Section 7.4

Assumption

92

Section 7.5

Immaterial Transfers and Easements, Etc.

95

 

iv

--------------------------------------------------------------------------------


 

Section 7.6

Advised Entity Transfer

96

 

 

ARTICLE 8 INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

96

 

 

Section 8.1

Insurance

96

Section 8.2

Casualty

97

Section 8.3

Condemnation

97

Section 8.4

Restoration

98

Section 8.5

Rights of Lender

98

 

 

ARTICLE 9 RESERVE FUNDS

99

 

 

Section 9.1

Deposit and Maintenance of Reserve Funds

99

Section 9.2

Transfer of Reserve Funds under Mortgage Loan

99

Section 9.3

Letters of Credit

99

 

 

ARTICLE 10 CASH MANAGEMENT

101

 

 

Section 10.1

Intentionally Omitted

101

Section 10.2

Cash Management Account

101

Section 10.3

Borrower Distributions

102

 

 

ARTICLE 11 EVENTS OF DEFAULT; REMEDIES

102

 

 

Section 11.1

Event of Default

102

Section 11.2

Remedies

106

Section 11.3

Right to Cure Defaults

107

Section 11.4

Remedies Cumulative

107

Section 11.5

Power of Attorney

107

 

 

ARTICLE 12 INTENTIONALLY OMITTED

108

 

 

ARTICLE 13 SECONDARY MARKET

108

 

 

Section 13.1

Transfer of Loan

108

Section 13.2

Delegation of Servicing

109

Section 13.3

Dissemination of Information

109

Section 13.4

Cooperation

109

 

v

--------------------------------------------------------------------------------


 

Section 13.5

Securitization

111

Section 13.6

Regulation AB Obligor Information

114

Section 13.7

Other Regulation AB Information

115

Section 13.8

New Mezzanine Loan

116

Section 13.9

Intercreditor Agreement

116

Section 13.10

Reallocation of Loan Amounts

117

 

 

ARTICLE 14 INDEMNIFICATIONS

118

 

 

Section 14.1

General Indemnification

118

Section 14.2

Mortgage and Intangible Tax Indemnification

118

Section 14.3

ERISA Indemnification

119

Section 14.4

Survival

119

 

 

ARTICLE 15 EXCULPATION

119

 

 

Section 15.1

Exculpation

119

 

 

ARTICLE 16 NOTICES

124

 

 

Section 16.1

Notices

124

 

 

ARTICLE 17 FURTHER ASSURANCES

125

 

 

Section 17.1

Replacement Documents

125

Section 17.2

Execution of Pledge Agreements

125

Section 17.3

Further Acts, etc.

126

Section 17.4

Changes in Tax, Debt, Credit and Documentary Stamp Laws

126

Section 17.5

Expenses

127

Section 17.6

Cost of Enforcement

128

Section 17.7

Mortgage Loan Defaults

129

Section 17.8

Discussions with Mortgage Lender

130

Section 17.9

Independent Approval Rights

130

 

 

ARTICLE 18 WAIVERS

131

 

 

Section 18.1

Remedies Cumulative; Waivers

131

 

vi

--------------------------------------------------------------------------------


 

Section 18.2

Modification, Waiver in Writing

131

Section 18.3

Delay Not a Waiver

131

Section 18.4

Trial by Jury

131

Section 18.5

Waiver of Notice

132

Section 18.6

Remedies of Borrower

132

Section 18.7

Waiver of Marshalling of Assets

132

Section 18.8

Waiver of Statute of Limitations

133

Section 18.9

Waiver of Counterclaim

133

 

 

ARTICLE 19 GOVERNING LAW

133

 

 

Section 19.1

Governing Law

133

Section 19.2

Severability

134

Section 19.3

Preferences

134

 

 

ARTICLE 20 MISCELLANEOUS

135

 

 

Section 20.1

Survival

135

Section 20.2

Lender’s Discretion

135

Section 20.3

Headings

135

Section 20.4

Schedules Incorporated

135

Section 20.5

Offsets, Counterclaims and Defenses

135

Section 20.6

No Joint Venture or Partnership; No Third Party Beneficiaries

135

Section 20.7

Publicity

136

Section 20.8

Conflict; Construction of Documents; Reliance

137

Section 20.9

Duplicate Originals; Counterparts

137

Section 20.10

Joint and Several Liability

137

Section 20.11

Entire Agreement

138

Section 20.12

Contributions and Waivers

138

Section 20.13

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

138

Section 20.14

Certain Additional Rights of Lender (VCOC)

148

 

vii

--------------------------------------------------------------------------------


 

SENIOR MEZZANINE LOAN AGREEMENT

 

THIS SENIOR MEZZANINE LOAN AGREEMENT, dated as of June 13, 2018 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between BANK OF AMERICA, N.A., a national banking association,
having an address at 214 North Tryon Street, NC1-027-15-01, Charlotte, North
Carolina 28255 (“BofA”), BARCLAYS BANK PLC, a public company registered in
England and Wales, having an address at 745 Seventh Avenue, New York, New York
10019 (“Barclays”) and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company, having an address at 1585 Broadway, New York, New
York 10036 (“MS”; and together with BofA and Barclays, and each of their
respective successors and/or assigns, “Lender”) and ASHFORD SENIOR D LLC, a
Delaware limited liability company, having an address c/o Ashford Hospitality
Trust, 14185 Dallas Parkway, Suite 1100, Dallas, Texas 75254 (together with its
successors and/or assigns, “Borrower”).

 

RECITALS:

 

WHEREAS, Borrower desires to obtain the Loan from Lender.

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents.

 

NOW, THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE 1

 

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1                                   Definitions

 

For all purposes of this Agreement, except as otherwise expressly required or
unless the context clearly indicates a contrary intent:

 

“Acceptable Accountant” shall mean a “Big Four” accounting firm or other
independent certified public accountant reasonably acceptable to Lender.

 

“Acceptable Counterparty” shall mean (a) a bank or other financial institution
which has (i) a long term senior unsecured debt rating of “A1” or higher by
Moody’s; and (ii) a long-term senior unsecured debt rating of “A+” or higher by
S&P; (b) a counterparty to the Interest Rate Cap Agreement whose obligations
thereunder are guaranteed by a bank or financial institution meeting the
requirements set forth in clause (a) above; or (c) a counterparty to the
Interest Rate Cap Agreement that is the subject of a Rating Agency Confirmation.

 

“Acceptable DE LLC” shall have the meaning set forth in Section 6.1 hereof.

 

--------------------------------------------------------------------------------


 

“Act” shall mean Chapter 18 of Title 6 of the Delaware Code, as amended from
time to time, and any successor statute or statutes.

 

“Additional Permitted Transfer” shall mean each of the following:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 the Transfer, issuance, conversion or
redemption of stock, membership interests and/or partnership interests in a
Parent Entity or, after a Advised Entity Transfer, a comparable parent level
entity;

 

(c)                                  the disposal or transfer of worn out or
obsolete Personal Property;

 

(d)                                 an Advised Entity Transfer;

 

(e)                                  a foreclosure of the Mortgage Loan or a
deed in lieu of foreclosure of the Mortgage Loan;

 

(f)                                   a foreclosure of the Junior Mezzanine Loan
or an assignment in lieu of foreclosure of the Junior Mezzanine Loan;

 

(g)                                  upon not less than thirty (30) days prior
written notice to Lender, a pledge of stock, membership interests and/or
partnership interests in a Parent Entity or, after a Advised Entity Transfer, a
comparable parent level entity, to an institutional lender of the indirect
ownership interest in Junior Mezzanine Borrower, provided that such pledge is
pursuant to a corporate credit facility made to such pledgor (or its Affiliate)
which secures all or substantially all of the assets of such pledgor (or such
Affiliate) (provided that, in no event shall the Property constitute more than
twenty  percent (20%) of the value of all property secured, directly or
indirectly, by such credit facility) and the repayment of the debt which such
pledge secures is not tied solely to the cash flow from one or more Individual
Property. For purposes of this definition, Affiliate shall only include Persons
that have a direct and/or indirect ownership interest in Junior Mezzanine
Borrower; and

 

(h)                                 the merger of EC Tenant Corp. into Ashford
TRS Corporation.

 

“Advised Entity Guarantor” shall have the meaning set forth in Section 7.6
hereof.

 

“Advised Entity Transfer” shall mean, subject to Section 7.6 hereof, the
transfer (but not pledge) of all or a portion of the indirect equity interests
in Borrower and Ashford Keys Senior Operating Lessee to a Publicly Traded
Company or a public or private REIT (or an Affiliate thereof which directly owns
substantially all of the assets of such Publicly Traded Company or public or
private REIT, as applicable, and is Controlled by such Publicly Traded Company
or public or private REIT, as applicable) that is externally advised by
Ashford, Inc. or its Affiliates; provided that if a transfer is made to a
private REIT (or an Affiliate thereof which directly owns substantially all of
the assets of such private REIT), immediately following such transfer and at all
times during the remaining term of the Loan or until becoming a public REIT, not
less than fifty-one percent (51%) of the direct or indirect equity interests in,
and Control of, Borrower shall be owned by Qualified Investors.

 

2

--------------------------------------------------------------------------------


 

“Affiliate” shall mean, as to any Person, any other Person that (i) owns
directly or indirectly forty percent (40%) or more of all equity interests in
such Person, and/or (ii) is in Control of, is Controlled by or is under common
Control with such Person.

 

“Affiliated Manager” shall mean any property manager that is, directly or
indirectly, in Control of, Controlled by, or under common Control with Borrower,
Operating Lessee, Ashford Keys Senior Operating Lessee, Guarantor, any SPE
Component Entity, Mortgage Borrower, Junior Mezzanine Borrower or any Affiliate
of any of the foregoing.

 

“Agreements” shall have the meaning set forth in the Mortgage.

 

“Allocated Loan Amount” shall mean, for each Individual Property, the amount set
forth on Schedule II hereto, as such amount may be reduced from time to time in
accordance with this Agreement.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

“Alteration Threshold” means, with respect to each Individual Property, five
percent (5%) of the original Allocated Loan Amount (as defined in the Mortgage
Loan Agreement) of such Individual Property.

 

“Alternate Index” shall mean a published floating rate index (a) that is
commonly accepted by market participants in CMBS loans as an alternative to
LIBOR and (b) that is publicly recognized by ISDA as an alternative to LIBOR.

 

“Alternate Rate” shall mean, with respect to each Interest Accrual Period, the
per annum rate of interest of the Alternate Index, determined as of the
Determination Date immediately preceding the commencement of such Interest
Accrual Period.

 

“Alternate Rate Interest Rate” shall mean a per annum rate of interest equal to
the Alternate Rate plus the Alternate Rate Spread.

 

“Alternate Rate Loan” shall mean the Loan at such time as interest thereon
accrues at the Alternate Rate Interest Rate.

 

“Alternate Rate Spread” shall mean, in connection with any conversion of the
Loan from a LIBOR Rate Loan or a Base Rate Loan to an Alternate Rate Loan, the
difference (expressed as the number of basis points) between (a) LIBOR plus the
LIBOR Margin as of the Determination Date for which LIBOR was last available and
(b) the Alternate Rate as of such Determination Date; provided, however, that if
such difference is a negative number, then the Alternate Rate Spread shall be
zero.

 

“Annual Budget” shall mean the operating budget for the applicable fiscal year
of Mortgage Borrower detailing on a monthly basis, consistent with the manner in
which Mortgage Borrower’s operating statements are presented, projected cash
flow for such fiscal year and all planned capital expenditures for each
Individual Property, delivered in accordance with the Mortgage Loan Agreement.

 

3

--------------------------------------------------------------------------------


 

“Applicable Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

“Approved Bank” shall mean a bank or other financial institution (a) if a
Securitization has occurred, (i) with respect to which Lender shall have
received a Rating Agency Confirmation, or (ii) the long term unsecured debt
obligations of which are rated at least “A” (or its equivalent) by each of the
Rating Agencies, or (b) if a Securitization has not occurred, that is reasonably
acceptable to Lender.

 

“Ashford” shall mean Ashford Hospitality Limited Partnership.

 

“Ashford Keys Junior Operating Lessee” shall have the meaning set forth in the
Junior Mezzanine Loan Agreement.

 

“Ashford Keys Senior Operating Lessee” shall mean each of the parties set forth
on Schedule XIII attached hereto.

 

“Ashford Keys Senior Operating Lessee Principal” shall have the meaning ascribed
to the term “Operating Lessee Principal” in the Senior Mezzanine Operating Lease
Agreement.

 

“Assignment of Management Agreement” shall mean, (a) with respect to each
Individual Property that is subject to a Management Agreement with Remington,
that certain Senior Mezzanine Subordination of Management Agreement and Consent
of Manager dated the date hereof among Lender, Borrower, the applicable Mortgage
Borrower, Operating Lessee and Remington, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, and (b) with
respect to each Individual Property that is subject to a Management Agreement
with a Brand Manager, each subordination, non-disturbance and attornment
agreement for such Individual Property dated the date hereof among Lender,
Borrower, the applicable Mortgage Borrower, Operating Lessee and applicable
Brand Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Assumed Debt Service” shall mean the aggregate amount of Debt Service which
would be due for the twelve (12) months immediately following the date of
determination assuming the maximum principal amount of the Loan is outstanding
and assuming an interest rate for the Loan equal to, as applicable (a) if the
Loan is a LIBOR Rate Loan, the applicable  LIBOR Margin plus LIBOR at the time
of determination, (b) if the Loan is an Alternate Rate Loan, the applicable
Alternate Rate Spread plus the Alternate Rate at the time of determination or
(c) if the Loan is a Base Rate Loan, the applicable Base Rate Spread plus the
Base Rate at the time of determination.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bail-In Action” shall have the meaning set forth in Section 20.13 hereof.

 

“Bail-In Legislation” shall have the meaning set forth in Section 20.13 hereof.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations

 

4

--------------------------------------------------------------------------------


 

from time to time promulgated thereunder, and any comparable foreign laws
relating to bankruptcy, insolvency or creditors’ rights.

 

“Barclays” shall have the meaning set forth in the Preamble.

 

“Base Rate” shall mean, with respect to each Interest Accrual Period, the
greater of (a) the Prime Rate and (b) the Federal Funds Rate, plus one half of
one percent (0.50%), determined as of the Determination Date immediately
preceding the commencement of such Interest Accrual Period.

 

“Base Rate Interest Rate” shall mean a per annum rate of interest equal to the
Base Rate plus the Base Rate Spread.

 

“Base Rate Loan” shall mean the Loan at such time as interest thereon accrues at
the Base Rate Interest Rate.

 

“Base Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the LIBOR Margin determined as of the
Determination Date for which LIBOR was last available and (b) the Base Rate as
of such Determination Date; provided, however, that if such difference is a
negative number, then the Base Rate Spread shall be zero.

 

“Benefit Amount” shall have the meaning set forth in Section 20.12 hereof.

 

“BofA” shall have the meaning set forth in the Preamble.

 

“Borrower” shall have the meaning set forth in the Preamble.

 

“Brand Manager” shall mean a management company which is an Affiliate of, and
manages a brand owned by, a Qualified Brand.

 

“Breakage Costs” shall have the meaning set forth in Section 2.5(g)(iv) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any servicer of the Loan or the financial institution that maintains any
collection account for or on behalf of any servicer of the Loan or any Mortgage
Loan Reserve Funds or the New York Stock Exchange or the Federal Reserve Bank of
New York is not open for business, except that when used with respect to the
determination of LIBOR, “Business Day” shall be a day on which commercial banks
are open for international business (including dealings in U.S. Dollar deposits)
in London, England.

 

“Capital Expenditures” shall mean, with respect to any period of time, amounts
expended for items capitalized under GAAP and the Uniform System of Accounts
(including expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” shall mean that certain Cash Management Agreement
dated as of the date hereof among Mortgage Borrower, Mortgage Lender and Cash
Management Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution approved or appointed by Mortgage Lender pursuant to the
terms of the Cash Management Agreement.

 

“Casualty” shall have the meaning set forth in Section 8.2 hereof.

 

“Clearing Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Clearing Account Agreement” shall mean that certain agreement relating to
clearing account services by and among Mortgage Borrower, Lender and Clearing
Account Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, relating to the operation and maintenance
of, and application of funds in, the Clearing Account.

 

“Clearing Account Bank” shall mean any Eligible Institution approved or
appointed by Mortgage Lender acting as clearing account bank under the Clearing
Account Agreement.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Collateral” shall mean (i) the Collateral, as defined in the Pledge Agreement,
and (ii) all other collateral for the Loan granted in the Loan Documents.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Senior Mezzanine Collateral Assignment of Interest Rate Cap Agreement, dated as
of the date hereof, executed by Borrower in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Company” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Compensating Interest” shall mean, with respect to any payment or prepayment,
(a) if made on a Payment Date, a sum equal to the amount of interest on the
principal amount of the Loan paid or prepaid calculated through the end of the
Interest Accrual Period in which such payment or prepayment occurs, and (b) if
made on a day other than a Payment Date, a sum equal to the amount of interest
on the principal amount of the Loan paid or prepaid which would have accrued
under this Agreement through the end of the Interest Accrual Period
corresponding to the next Payment Date.  With respect to any payment or
prepayment under clause (b) above that occurs after a Payment Date but prior to
the Determination Date immediately following such Payment Date, the amount of
interest determined under clause (b) shall be based on the Interest Rate
applicable to the Interest Accrual Period corresponding to such Payment Date,
provided that, once the Interest Rate applicable to the next Interest Accrual
Period can be determined, Lender shall calculate the actual amount of interest
required to be paid by Borrower in connection with such payment or prepayment,
and (x) if such amount exceeds the amount actually paid by Borrower, then
Borrower shall promptly pay to Lender (not later than two (2) Business Days

 

6

--------------------------------------------------------------------------------


 

after receipt of written demand) such excess amount, or (y) if such amount is
less than the amount actually paid by Borrower, then Lender shall promptly
return such excess to Borrower.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result, in lieu or in anticipation, of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consequential Loss” shall have the meaning set forth in
Section 2.5(g)(i) hereof.

 

“Contribution” shall have the meaning set forth in Section 20.12 hereof.

 

“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise, and Control shall not be
deemed absent solely because another Person shall have veto power with respect
to major decisions.  The terms “Controlled” and “Controlling” shall have
correlative meanings.

 

“Controlling Persons” shall have the meaning set forth in Section 17.6 hereof.

 

“Converted Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Covered Rating Agency Information” shall have the meaning specified in
Section 13.5(f) hereof.

 

“Creditors’ Rights Laws” shall mean with respect to any Person any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, conservatorship, arrangement, adjustment,
winding-up, liquidation, dissolution, assignment for the benefit of creditors,
composition or other relief with respect to its debts or debtors.

 

“DBRS” shall mean DBRS, Inc., and its successors in interest.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreements or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled interest payments under the Note.

 

7

--------------------------------------------------------------------------------


 

“Debt Service Coverage Ratio” shall mean, as of any date of determination, the
ratio, as determined by Lender, of (i) Underwritten Net Cash Flow to
(ii) Assumed Debt Service.

 

“Debt Yield” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean the lesser of (i) the Maximum Legal Rate, or (ii) four
percent (4%) above the Interest Rate.

 

“Determination Date” shall mean, with respect to any Interest Accrual Period,
the date that is two (2) Business Days prior to the beginning of such Interest
Accrual Period.

 

“Distributions” shall have the meaning set forth in Section 5.39 hereof.

 

“EEA Financial Institution” shall have the meaning set forth in Section 20.13
hereof.

 

“EEA Member Country” shall have the meaning set forth in Section 20.13 hereof.

 

“EEA Resolution Authority” shall have the meaning set forth in Section 20.13
hereof.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is an account or accounts maintained
with a federal or state chartered depository institution or trust company which
complies with the definition of Eligible Institution. An Eligible Account shall
not be evidenced by a certificate of deposit, passbook or other instrument.

 

“Eligible Institution” shall mean (i)  a depository institution or trust company
insured by the Federal Deposit Insurance Corporation (a) the short term
unsecured debt obligations, commercial paper or other short term deposits of
which are rated at least “A-1” by S&P, “P-1” by Moody’s and “F-1” by Fitch and
“R-1 (middle)” by DBRS, in the case of accounts in which funds are held for
thirty (30) days or less, or (b) the long term unsecured debt obligations of
which are rated at least “AA” by S&P (or “A-” if the short term unsecured debt
obligations are rated at least “A-1” by S&P), “A2” by Moody’s, and “AA+” by
Fitch (or “A-” if the short term unsecured debt obligations are rated at least
“F-1” by Fitch) and “AA” by DBRS, in the case of accounts in which funds are
held for more than thirty (30) days; provided that, after a Securitization only
the foregoing ratings requirements of each Rating Agency rating such
Securitization shall apply, or (ii) an institution for which a Rating Agency
Confirmation has been obtained.

 

“Embargoed Person” shall mean any Person identified by OFAC or any other Person
with whom a Person resident in the United States of America may not conduct
business or transactions by prohibition of federal law or Executive Order of the
President of the United States of America.

 

8

--------------------------------------------------------------------------------


 

“Environmental Indemnity” shall mean that certain Senior Mezzanine Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Environmental Report” shall mean, with respect to each Individual Property,
those certain reports listed on Schedule VIII attached hereto and made a part
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor statutes thereto and applicable
regulations issued pursuant thereto in temporary or final form.

 

“EU Bail-In Legislation Schedule” shall have the meaning set forth in
Section 20.13 hereof.

 

“Event of Default” shall have the meaning set forth in Section 11.1 hereof.

 

“Exchange Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Exchange Act Filing” shall have the meaning set forth in Section 13.6 hereof.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to Lender or required to be withheld or deducted from a payment to
Lender, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of Lender being organized under the laws of, or having its principal office or
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes,
(b) U.S. federal withholding Taxes imposed on amounts payable to or for the
account of Lender with respect to an applicable interest in the Loan pursuant to
a law in effect on the date on which (i) Lender acquires such interest in the
Loan or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.7, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to Lender’s failure to comply with Section 2.7(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Exculpated Parties” shall have the meaning set forth in Section 15.1(a) hereof.

 

“Extended Maturity Date” shall have the meaning set forth in
Section 2.5(c) hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term” shall have the meaning set forth in Section 2.5(c) hereof.

 

“Extension Term LIBOR Cap Strike Rate” shall mean a per annum rate of interest
which, when added to the LIBOR Margin, the Alternate Rate Spread or the Base
Rate Spread, as applicable, then in effect, would result in a Debt Service
Coverage Ratio of not less than 1.25:1.00.

 

9

--------------------------------------------------------------------------------


 

“FATCA” shall mean Sections 1471 through 1474 of the Internal Revenue Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the Federal
Reserve Bank of New York based on such day’s federal funds transactions by
depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of
New York as the federal funds effective rate.

 

“FF&E” shall mean all furniture, fixtures, equipment and personal property
located on or used in connection with the operation of the hotel at each
Individual Property.

 

“Fitch” shall mean Fitch Ratings, Inc., and its successors in interest.

 

“Foreign Lender” shall mean (a) if Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
Borrower is resident for tax purposes.

 

“Franchise Agreement” shall mean those certain Franchise Agreements between
Mortgage Borrower and/or Operating Lessee and Franchisor as further described on
Schedule III attached hereto, as the same may be amended or modified from time
to time in accordance with the terms and provisions of this Agreement, or, if
the context requires, the Replacement Franchise Agreement executed in accordance
with the terms and provisions of this Agreement.

 

“Franchisor” shall mean the franchisors as further described on Schedule III
attached hereto, or, if the context requires, a Qualified Franchisor.

 

“Free Prepayment Amount” shall have the meaning set forth in Section 2.9 hereof.

 

“Funding Borrower” shall have the meaning set forth in Section 20.12 hereof.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Gross Revenues” shall mean, with respect to any period of time, all revenues
and receipts of every kind derived from the management and operation of the
Properties from whatever source, computed in accordance with the Uniform System
of Accounts and reconciled in accordance with GAAP, including without
limitation, all income and proceeds received from rental of rooms, Leases and
commercial space, meeting, conference and/or banquet space within the Properties
including net parking revenue, all income and proceeds received from food and
beverage operations and from catering services conducted from the Properties
even though rendered outside of the Properties, all income and proceeds from
business interruption, rental interruption and use and occupancy insurance with
respect to the operation of the Properties (after deducting therefrom all
necessary costs and expenses incurred in the adjustment or collection thereof),
all Awards for temporary use (after deducting therefrom all costs incurred in

 

10

--------------------------------------------------------------------------------


 

the adjustment or collection thereof and in Restoration of the Properties), all
income and proceeds from judgments, settlements and other resolutions of
disputes with respect to the foregoing matters which would be includable in this
definition of “Gross Revenue” if received in the ordinary course of the
operation of the Properties (after deducting therefrom all necessary costs and
expenses incurred in the adjustment or collection thereof), and interest on
credit accounts, rent concessions or credits, and other required pass-throughs
and interest on Mortgage Loan Reserve Funds or any reserves required pursuant to
the terms of this Agreement, but specifically excluding gross receipts received
by lessees, licensees or concessionaires of the Properties, consideration
received at the Properties for hotel accommodations, goods and services to be
provided at other hotels, although arranged by, for or on behalf of Mortgage
Borrower or Manager, income and proceeds from the sale or other disposition of
goods, capital assets and other items not in the ordinary course of the
operation of the Properties, federal, state and municipal excise, sales and use
taxes collected directly from patrons or guests of the Properties as a part of
or based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes, refunds of amounts not
included in Operating Expenses at any time and uncollectible accounts,
gratuities collected by employees at the Properties, the proceeds of any
financing, other income or proceeds resulting other than from the use or
occupancy of the Properties or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Properties in the
ordinary course of business, and any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues.

 

“Governmental Authority” shall mean any court, board, agency, department,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, municipal, city, town, special
district or otherwise) whether now or hereafter in existence.

 

“Guarantor” shall mean Ashford or, if the context requires, any replacement
and/or additional guarantor in accordance with the terms hereof, including,
without limitation, an Advised Entity Guarantor.

 

“Guaranty” shall mean that certain Senior Mezzanine Guaranty Agreement, dated as
of the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.

 

“Hilton” shall mean Hilton Worldwide Holdings Inc.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property.

 

“Indebtedness” shall mean, for any Person, without duplication:  (i) all
indebtedness of such Person for borrowed money, for amounts drawn under a letter
of credit, or for the deferred purchase price of property for which such Person
or its assets is liable, (ii) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person would be liable
if such amounts were advanced thereunder, (iii) all amounts required to be paid
by such Person as a guaranteed payment to partners or a preferred or special
dividend, including any

 

11

--------------------------------------------------------------------------------


 

mandatory redemption of shares or interests, except if the partnership,
operating or similar agreement provides that the same is waived to the extent
such Person lacks funds to pay the same, (iv) all indebtedness guaranteed by
such Person, directly or indirectly, (v) all obligations under leases that
constitute capital leases for which such Person is liable, (vi) all obligations
of such Person under interest rate swaps, caps, floors, collars and other
interest hedge agreements, in each case whether such Person is liable
contingently or otherwise, as obligor, guarantor or otherwise, or in respect of
which obligations such Person otherwise assures a creditor against loss,
(vii) any property-assessed clean energy loans or similar indebtedness,
including, without limitation, if such loans or indebtedness are made or
otherwise provided by any Governmental Authority and/or secured or repaid
(directly or indirectly) by any taxes or similar assessments (a “Pace
Transaction”) and (viii) any other amounts substantially similar to those listed
in clauses (i) through (vii) above.

 

“Indemnified Parties” shall mean (i) Lender, (ii) any prior owner or holder of
the Loan or any portion thereof or Participations in the Loan, (iii) any
servicer, sub-servicer or prior servicer or sub-servicer of the Loan, (iv) any
Investor or any prior Investor in any Securities, (v) any trustees, custodians
or other fiduciaries who hold or who have held a full or partial interest in the
Loan for the benefit of any Investor or other third party, (vi) any receiver or
other fiduciary appointed in a foreclosure or other enforcement action or other
Creditors Rights Laws proceeding, (vii) any officers, directors, partners,
members, employees, agents, servants, representatives, affiliates or
subsidiaries of any and all of the foregoing, and (viii) the heirs, legal
representatives, successors and assigns of any and all of the foregoing
(including, without limitation, any successors by merger, consolidation or
acquisition of all or a substantial portion of the Indemnified Parties’ assets
and business), in all cases whether during the term of the Loan or as part of or
following a foreclosure or assignment in lieu of the Pledge Agreement.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Independent Director” of any limited liability company shall mean an individual
with at least three (3) years of employment experience serving as an independent
director at the time of appointment who is provided by, and is in good standing
with, CT Corporation, Corporation Service Company, National Registered
Agents, Inc., Wilmington Trust Company, Stewart Management Company, Global
Securitization Services, LLC, Lord Securities Corporation or, if none of those
companies is then providing professional independent directors or managers or,
after a Securitization all of those Companies are not acceptable to the Rating
Agencies, another nationally-recognized company reasonably approved by Lender
and if required by Lender after a Securitization, the Rating Agencies, in each
case that is not an Affiliate of such limited liability company and that
provides professional independent directors or managers and other corporate
services in the ordinary course of its business, and which individual is duly
appointed as a member of the board of directors or board of managers of such
limited liability company and is not, and has never been, and will not while
serving as independent director or manager be:

 

(i)                                     a member (other than an independent,
non-economic “springing” member), partner, equityholder, manager, director,
officer or employee of such limited liability company, or any of its respective
equityholders or Affiliates (other than as an independent

 

12

--------------------------------------------------------------------------------


 

director or manager of such limited liability company or an Affiliate of such
limited liability company that is not in the direct chain of ownership of such
limited liability company and that is required by a creditor to be a single
purpose bankruptcy remote entity, provided that such independent director or
manager is employed by a company that routinely provides professional
independent directors or managers in the ordinary course of business);

 

(ii)                                  a customer, creditor, supplier or service
provider (including provider of professional services) to such limited liability
company or any of its respective equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional independent
directors or managers and other corporate services to such limited liability
company or any of its respective equityholders or Affiliates in the ordinary
course of business);

 

(iii)                               a family member of any such member, partner,
equityholder, manager, director, officer, employee, creditor, supplier or
service provider; or

 

(iv)                              a Person that Controls or is under common
Control with (whether directly, indirectly or otherwise) any of the Persons
referred to in clauses (i), (ii) or (iii) above.

 

A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the independent director or manager of a
“special purpose entity” in the direct chain of ownership of such limited
liability company shall not be disqualified from serving as an independent
director or manager of such limited liability company, provided that the fees
that such individual earns from serving as independent directors or managers of
such Affiliates in any given year constitute in the aggregate less than five
percent (5%) of such individual’s annual income for that year.  For purposes of
this paragraph, a “special purpose entity” is an entity whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in Section 6.1 hereof.  Notwithstanding anything in this
Agreement to the contrary, at no time shall any Independent Director of Borrower
or Ashford Keys Senior Operating Lessee also be (i) an Independent Director (as
such term is defined herein and in the Mortgage Loan Agreement) of the Mortgage
Borrower or the Operating Lessee, or (ii) an Independent Director (as such term
is defined herein and in the Junior Mezzanine Loan Agreement) of the Junior
Mezzanine Borrower or Ashford Keys Junior Operating Lessee (as such term is
defined in the Junior Mezzanine Loan Agreement).

 

“Independent Director Event” shall mean, with respect to an Independent
Director, (i) any acts or omissions by such Independent Director that constitute
willful disregard of such Independent Director’s duties under the applicable
organizational documents, (ii) such Independent Director engaging in or being
charged with, or being convicted of, fraud or other acts constituting a crime
under any law applicable to such Independent Director, (iii) such Independent
Director is unable to perform his or her duties as Independent Director due to
death, disability or incapacity, or (iv) such Independent Director no longer
meeting the definition of Independent Director in this Agreement.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all Personal Property owned by Mortgage Borrower and encumbered by a
Mortgage,

 

13

--------------------------------------------------------------------------------


 

together with all rights pertaining to such Property and Improvements, as more
particularly described in each Mortgage and referred to therein as the
“Property”.

 

“Initial Maturity Date” shall mean the Payment Date occurring in June, 2020.

 

“Insurance Premiums” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Insurance Proceeds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Interest Accrual Period” shall mean with respect to any Payment Date, the
period beginning on and including the Selected Day in the month preceding the
month in which such Payment Date occurs and ending on but excluding the Selected
Day in the month in which such Payment Date occurs; provided, however, that
(x) if Lender has elected pursuant to Section 2.4(e)(i) to change the Selected
Day in connection with a Securitization to a day that is earlier in the month
than the Selected Day as previously defined, then the Interest Accrual Period
applicable to the first Payment Date after the Securitization Closing Date will
begin on and include the Selected Day (as changed)  in the month preceding the
month in which such Payment Date occurs and end on but exclude the Selected Day
(as changed) in the month in which such Payment Date occurs and (y) if Lender
has elected to change the Selected Day in connection with a Securitization to a
day that is later in the month than the Selected Day as previously defined, then
the Interest Accrual Period applicable to the first Payment Date after the
Securitization Closing Date will begin on and include the Selected Day (as
defined prior to such change) in the month preceding the month in which such
Payment Date occurs and end on but exclude the Selected Day (as changed) in the
month in which such Payment Date occurs.  Notwithstanding the foregoing, if
Lender so elects pursuant to Section 2.4(e)(i), the “Interest Accrual Period”
with respect to the first Payment Date after the Securitization Closing Date and
each Payment Date thereafter shall be the calendar month preceding such Payment
Date.

 

“Interest Rate” shall mean (a) with respect to the Interim Interest Accrual
Period, an interest rate per annum equal to 8.0474%; and (b) with respect to
each Interest Accrual Period thereafter, through and including the Interest
Accrual Period during which the Maturity Date or Extended Maturity Date, as
applicable, occurs, an interest rate per annum equal to (i) the LIBOR Rate (in
all cases where clauses (ii) or (iii) below do not apply), (ii) the Base Rate
Interest Rate, to the extent provided in accordance with the provisions of
Section 2.4(b) hereof, or (iii) the Alternate Rate Interest Rate, to the extent
provided in accordance with the provisions of Section 2.4(g) hereof.

 

“Interest Rate Cap Agreement” shall mean an agreement in form and substance
reasonably satisfactory to Lender (together with the confirmation and schedules
relating thereto), dated on or about the date hereof, between an Acceptable
Counterparty and Borrower, obtained by Borrower and collaterally assigned to
Lender pursuant to the Collateral Assignment of Interest Rate Cap Agreement. 
The Interest Rate Cap Agreement shall (a) be governed by the laws of the State
of New York, (b) have at all times a notional amount equal to the then
outstanding principal balance of the Loan, (c) have a term ending on the last
day of the Interest Accrual Period during which the Initial Maturity Date
occurs, and (d) require the interest rate cap provider to make payments on a
Payment Date to or for the benefit of Borrower from time to

 

14

--------------------------------------------------------------------------------


 

time equal to the product of (i) the notional amount of such Interest Rate Cap
Agreement and (ii) the excess, if any, of LIBOR (or in connection with any
Converted Interest Rate Protection Agreement or Substitute Interest Rate
Protection Agreement, the Base Rate or Alternate Rate, as applicable) over the
LIBOR Cap Strike Rate.  Following the delivery of a Replacement Interest Rate
Cap Agreement to Lender pursuant to the terms of this Agreement, the term
“Interest Rate Cap Agreement” shall be deemed to mean such Replacement Interest
Rate Cap Agreement.

 

“Interim Interest Accrual Period” shall mean the period from and including the
Closing Date through but excluding the Selected Day first occurring after the
Closing Date, provided, however, there shall be no “Interim Interest Accrual
Period” in the event the Closing Date occurs on a Selected Day.

 

“Internal Revenue Code” shall mean the Internal Revenue Code of 1986, as
amended, as it may be further amended from time to time, and any successor
statutes thereto, and applicable U.S. Department of Treasury regulations issued
pursuant thereto in temporary or final form.

 

“Investor” shall have the meaning set forth in Section 13.3 hereof.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuer Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Issuer Person” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Junior Mezzanine Borrower” shall mean Ashford Junior D LLC, a Delaware limited
liability company.

 

“Junior Mezzanine Collateral” shall have the meaning ascribed to the term
“Collateral” in the Junior Mezzanine Loan Agreement.

 

“Junior Mezzanine Lender” shall mean the owner and holder of the Junior
Mezzanine Loan.

 

“Junior Mezzanine Loan” shall mean that certain loan made by Junior Mezzanine
Lender to Junior Mezzanine Borrower on the date hereof pursuant to the Junior
Mezzanine Loan Agreement, as the same may be amended or split pursuant to the
terms of the Junior Mezzanine Loan Documents.

 

“Junior Mezzanine Loan Agreement” shall mean that certain Junior Mezzanine Loan
Agreement dated as of the date hereof between Junior Mezzanine Borrower and
Junior Mezzanine Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time pursuant to the terms of
the Junior Mezzanine Loan Documents.

 

“Junior Mezzanine Loan Documents” shall mean all documents or instruments
evidencing, securing or guaranteeing the Junior Mezzanine Loan, including
without limitation, the Junior Mezzanine Loan Agreement.

 

15

--------------------------------------------------------------------------------


 

“Junior Mezzanine Loan Subaccount” shall have the meaning set forth in the Cash
Management Agreement.

 

“Junior Mezzanine Note” shall have the meaning ascribed to the term “Note” in
the Junior Mezzanine Loan Agreement.

 

“Kroll” shall mean Kroll Bond Rating Agency, Inc., and its successors in
interest.

 

“Lead Lender” shall have the meaning set forth in Section 13.1(d) hereof.

 

“Lease” shall have the meaning set forth in the Mortgage with respect to each
Individual Property.

 

“Lease Modification” shall have the meaning set forth in Section 5.13(c) hereof.

 

“Legal Requirements” shall mean, with respect to each Individual Property or the
Collateral, all statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting such
Individual Property, the Collateral or any part thereof, or the construction,
use, alteration or operation thereof, whether now or hereafter enacted and in
force, and all permits, licenses, authorizations and regulations relating
thereto, and all covenants, agreements, restrictions and encumbrances contained
in any instruments, either of record or known to Borrower or Mortgage Borrower,
at any time in force affecting such Individual Property, the Collateral or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to such Individual Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the Preamble.

 

“Letter of Credit” shall mean an irrevocable, auto renewing, unconditional,
transferable, clean sight draft standby letter of credit in form and substance
reasonably acceptable to Lender (i) that is issued by an Approved Bank to
Guarantor or a Person reasonably approved by Lender, (ii) that has an initial
term of not less than one year from the date of issuance and is automatically
renewable for successive one-year periods (unless the obligation being secured
by, or otherwise requiring the delivery of, such letter of credit is required to
be performed at least thirty (30) days prior to the initial expiry date of such
letter of credit), (iii) the reimbursement obligation for which is not payable
by the Borrower and is not secured by the Property or any other property pledged
to secure the Note, (iv) that is in favor of Lender and entitling Lender to draw
thereon in New York, New York, based solely on a statement that Lender has the
right to draw thereon executed by an officer or authorized signatory of Lender,
(v) that permits multiple draws, and (vi) that is transferable from time to time
by Lender and its successors and assigns without the consent of the issuing bank
and without cost or expense to the beneficiary.

 

“LIBOR” shall mean, with respect to each Interest Accrual Period, the rate
(expressed as a percentage per annum and rounded up to the nearest 1/1000th of
1%), which in no event shall be less than zero,for deposits in U.S. dollars for
a one-month period that appears on Reuters Screen LIBOR01 Page (or the successor
thereto) as of 11:00 a.m., London time, on the related Determination Date.  If
such rate does not appear on Reuters Screen LIBOR01 Page as of 11:00 a.m.,
London time, on such Determination Date, LIBOR shall be the arithmetic mean of

 

16

--------------------------------------------------------------------------------


 

the offered rates (expressed as a percentage per annum) for deposits in U.S.
dollars for a one-month period that appear on the Reuters Screen LIBOR01 Page as
of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear.  If fewer than two such offered rates appear on the
Reuters Screen LIBOR01 Page as of 11:00 a.m., London time, on such Determination
Date, Lender shall request the principal London Office of any four major
reference banks in the London interbank market selected by Lender to provide
such bank’s offered quotation (expressed as a percentage per annum) to prime
banks in the London interbank market for deposits in U.S. dollars (with respect
to the period equal or comparable to the applicable Interest Accrual Period) as
of 11:00 a.m., London time, on such Determination Date, of amounts not less than
$1,000,000.  If at least two (2) such offered quotations are so provided, LIBOR
shall be the arithmetic mean of such quotations.  If fewer than two such
quotations are so provided, Lender shall request any three (3) major banks in
New York City selected by Lender to provide such bank’s rate (expressed as a
percentage per annum) for loans in U.S. dollars to leading European banks for a
one-month period as of approximately 11:00 a.m., New York City time on the
applicable Determination Date for amounts not less than $1,000,000.  If at least
two (2) such rates are so provided, LIBOR shall be the arithmetic mean of such
rates.  LIBOR shall be determined conclusively by Lender or its agent.
Notwithstanding anything to the contrary set forth herein, in no event shall
LIBOR ever be less than 0.00%.

 

“LIBOR Cap Strike Rate” shall mean (i) with respect to the Interest Rate Cap
Agreement in place as of the Closing Date, three and fifty hundredths percent
(3.50%) per annum and (ii) with respect to any (x) Converted Interest Rate
Protection Agreement, (y) Substitute Interest Rate Protection Agreement, or
(z) Replacement Interest Rate Cap Agreement required in connection with the
exercise of any Extension Option, and subject to Section 5.24(f), the Extension
Term LIBOR Cap Strike Rate.

 

“LIBOR Conversion” shall have the meaning set forth in Section 5.24(f) hereof.

 

“LIBOR Margin” shall mean six percent (6.00%), as the same may be increased
pursuant to Section 2.5(c)(vi) hereof.

 

“LIBOR Rate” shall mean the sum of (i) LIBOR plus (ii) the LIBOR Margin.  The
determination of the LIBOR Rate by Lender shall be binding upon Borrower absent
manifest error.

 

“LIBOR Rate Loan” shall mean the Loan at such time as interest thereon accrues
at the LIBOR Rate.

 

“Lien” shall mean any mortgage, deed of trust, lien, pledge, hypothecation,
assignment, security interest, or any other encumbrance, charge or transfer of,
on or affecting Borrower, Mortgage Borrower, the Collateral, any Individual
Property or any direct or indirect interest in Borrower, Mortgage Borrower, the
Collateral, the related Individual Property, any portion thereof or any interest
therein, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

 

17

--------------------------------------------------------------------------------


 

“Liquidation Event” shall mean any event of (i) any Casualty to all or any
portion of any Individual Property, (ii) any Condemnation of all or any portion
of any Individual Property, (iii) a Transfer of any Individual Property in
connection with realization thereon by the Mortgage Lender following a Mortgage
Loan Event of Default, including without limitation a foreclosure sale, (iv) any
refinancing of any Individual Property or the Mortgage Loan for which a release
of the applicable Collateral is not obtained pursuant to Section 2.9 hereof, and
(v) the receipt by Mortgage Borrower of any excess proceeds realized under any
Owner’s Title Policy after application of such proceeds by Mortgage Lender
pursuant to the Mortgage Loan Documents.

 

“LLC Agreement” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Bifurcation” shall have the meaning set forth in Section 13.4(f) hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreements, the Environmental Indemnity, the Guaranty, the Assignment of
Management Agreement, the Collateral Assignment of Interest Rate Cap Agreement,
the Senior Mezzanine Operating Lease Agreement, and any and all other documents,
agreements and certificates executed and/or delivered in connection with the
Loan, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.

 

“Loan Party” shall mean each of Borrower, Ashford Keys Senior Operating Lessee,
Ashford Keys Junior Operating Lessee, Guarantor and Mortgage Borrower.

 

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages (other than punitive or special damages), losses (other than diminution
in value), costs, expenses, fines, penalties, charges, fees, judgments, awards,
amounts paid in settlement of whatever kind or nature (including but not limited
to reasonable legal fees and other costs of defense).

 

“Major Lease” shall mean as to each Individual Property, other than any
Operating Lease (i) any Lease which, individually or when aggregated with all
other leases at any Individual Property with the same Tenant or its Affiliate
demises 10,000 square feet or more of such Individual Property’s gross leasable
area, (ii) any Lease which contains any option, offer, right of first refusal or
other similar entitlement to acquire all or any portion of any Individual
Property, (iii) any Lease under which the Tenant is an Affiliate of Mortgage
Borrower or Guarantor or (iv) any instrument guaranteeing or providing credit
support for any Lease meeting the requirements of (i), (ii) or (iii) above.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
property management agreement entered into by and between Mortgage Borrower
and/or Operating Lessee and Manager, as further described on Schedule IV
attached hereto pursuant to which Manager is to provide management and other
services with respect to such Individual Property, as the same may be amended,
restated, replaced, supplemented or otherwise modified in accordance with the
terms of this Agreement, or, if the context requires, a Replacement Management
Agreement executed in accordance with the terms and provisions of this
Agreement.

 

18

--------------------------------------------------------------------------------


 

“Manager” shall mean the manager as further described on Schedule IV attached
hereto, or such other entity selected as the manager of the Properties or any
Individual Property in accordance with the terms of this Agreement.

 

“Marriott” shall mean Marriott International, Inc.

 

“Material Action” shall mean, as to any Person, to file any insolvency, or
reorganization case or proceeding, to institute proceedings to have such Person
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against such Person, to file a petition
seeking, or consent to, reorganization or relief with respect to such Person
under any applicable federal or state law relating to bankruptcy or insolvency,
to seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official of or for such Person
or a substantial part of its property, to make any assignment for the benefit of
creditors of such Person, to admit in writing such Person’s inability to pay its
debts generally as they become due (unless such admission is true), or to take
action in furtherance of any of the foregoing.

 

“Material Adverse Effect” shall mean a material adverse effect on the value,
current use or operation of the Collateral, any Individual Property, the
business, operations or condition (financial or otherwise) of Borrower, Mortgage
Borrower or Guarantor, the security intended to be provided by the Pledge
Agreement, the current ability of the Properties to generate sufficient cash
flow to service the Loan and/or the Mortgage Loan, Borrower’s or Mortgage
Borrower’s ability to pay its obligations when due, or Borrower’s or Mortgage
Borrower’s ability to perform its obligations under the Loan Documents or the
Mortgage Loan Documents, as applicable.

 

“Material Agreements” shall mean any contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Properties or any Individual Property that provides for
annual payments by Mortgage Borrower, Operating Lessee or any other Loan Party
of $50,000.00 or more unless the same is cancelable without penalty or premium
on no more than thirty (30) days’ notice (other than the Management Agreements,
the Franchise Agreements, the Leases, any beverage services agreement between a
Mortgage Borrower and any entity formed to hold the liquor license applicable to
the related Individual Property and any contract or agreement entered into with
respect to any Individual Property or on the behalf of Borrower and/or Mortgage
Borrower by Manager pursuant to the Management Agreement).

 

“Maturity Date” shall mean the Initial Maturity Date, or if the Initial Maturity
Date has been extended pursuant to Section 2.5(c) hereof, the applicable
Extended Maturity Date, or such other date on which the final payment of the
Debt becomes due and payable, whether at such stated maturity date, by
declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall have the meaning set forth in Section 2.4(f) hereof.

 

“Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“Mezzanine Entities” shall have the meaning set forth in Section 7.4(e) hereof.

 

19

--------------------------------------------------------------------------------


 

“Monthly Payment Amount” shall mean, with respect to each Payment Date, a
payment equal to the amount of interest which has accrued during the related
Interest Accrual Period, computed at the Interest Rate.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., and its successors in
interest.

 

“Morningstar” shall mean Morningstar Credit Ratings, LLC, and its successors in
interest.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority mortgage/deed of trust/deed to secure debt and security
agreement, dated as of the date hereof, executed and delivered by Mortgage
Borrower to Mortgage Lender as security for the Mortgage Loan and encumbering an
Individual Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Mortgage Borrower” shall mean each of the parties set forth on Schedule XI
attached hereto.

 

“Mortgage Borrower SPE Component Entity” shall mean any SPE Component Entity of
any Mortgage Borrower.

 

“Mortgage Debt Service” shall mean, with respect to any particular period of
time, scheduled principal and/or interest payments under the Mortgage Note.

 

“Mortgage Default” shall have the meaning ascribed to the term “Default” in the
Mortgage Loan Agreement.

 

“Mortgage Lender” shall mean the owner and holder of the Mortgage Loan.

 

“Mortgage Loan” shall mean that certain loan made by Mortgage Lender to Mortgage
Borrower on the date hereof pursuant to the Mortgage Loan Agreement, as the same
may be amended or split pursuant to the terms of the Mortgage Loan Documents.

 

“Mortgage Loan Agreement” shall mean that certain Loan Agreement dated as of the
date hereof between Mortgage Borrower and Mortgage Lender as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Mortgage Loan Documents” shall mean all documents or instruments evidencing,
securing or guaranteeing the Mortgage Loan including, without limitation, the
Mortgage Loan Agreement.

 

“Mortgage Loan Event of Default” shall have the meaning ascribed to the term
“Event of Default” in the Mortgage Loan Agreement.

 

“Mortgage Loan Reserve Accounts” shall mean the Reserve Accounts, as defined in
the Mortgage Loan Agreement.

 

20

--------------------------------------------------------------------------------


 

“Mortgage Loan Reserve Funds” shall mean the Reserve Funds, as defined in the
Mortgage Loan Agreement.

 

“Mortgage Note” shall have the meaning ascribed to the term “Note” in the
Mortgage Loan Agreement.

 

“MS” shall have the meaning set forth in the Preamble.

 

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of Mortgage
Borrower in connection with such Liquidation Event, including, without
limitation, proceeds of any sale, refinancing or other disposition or
liquidation, less (i) in the event of a Liquidation Event consisting of a
Casualty or Condemnation, Lender’s and/or Mortgage Lender’s reasonable costs
incurred in connection with the recovery thereof, (ii) in the event of a
Liquidation Event consisting of a Casualty or Condemnation, the costs incurred
by Mortgage Borrower in connection with a Restoration of all or any portion of
any applicable Individual Property made in accordance with the Mortgage Loan
Documents, (iii) in the event of a Liquidation Event consisting of a Casualty or
Condemnation or a Transfer, amounts required or permitted to be deducted
therefrom and amounts paid pursuant to the Mortgage Loan Documents to Mortgage
Lender, (iv) in the case of a foreclosure sale, disposition or transfer of any
applicable Individual Property in connection with realization thereon following
a Mortgage Loan Event of Default, such reasonable and customary costs and
expenses of sale or other disposition (including attorneys’ fees and brokerage
commissions) incurred by Mortgage Lender, (v) in the case of a foreclosure sale,
such costs and expenses incurred by Mortgage Lender under the Mortgage Loan
Documents as Mortgage Lender shall be entitled to receive reimbursement for
under the terms of the Mortgage Loan Documents, (vi) in the case of a
refinancing of the Mortgage Loan, such reasonable costs and expenses (including
attorneys’ fees) of such refinancing incurred by Mortgage Lender, and (vii) the
amount of any prepayments required pursuant to the Mortgage Loan Documents in
connection with any such Liquidation Event.

 

“Net Proceeds” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“Net Proceeds Deficiency” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“New PIP” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“New Mezzanine Loan” shall have the meaning set forth in Section 13.8 hereof.

 

“New Non-Consolidation Opinion” shall mean a bankruptcy non-consolidation
opinion from the counsel to Borrower and Ashford Keys Senior Operating Lessee
that delivered the Non-Consolidation Opinion or other outside counsel to
Borrower and Ashford Keys Senior Operating Lessee reasonably acceptable to
Lender, in form and substance satisfactory to Lender and, after a
Securitization, the Rating Agencies, and which is required to be delivered
subsequent to the Closing Date pursuant to, and in connection with, this
Agreement.

 

21

--------------------------------------------------------------------------------


 

“Non-Consolidation Opinion” shall mean that certain bankruptcy non-consolidation
opinion dated the date hereof delivered by Jackson Walker LLP in connection with
the Loan and relating to Borrower and Ashford Keys Senior Operating Lessee.

 

“Note” shall mean individually and collectively as the context may require, Note
A-1, Note A-2, and Note A-3.

 

“Note A-1” shall mean that certain Senior Mezzanine Promissory Note A-1 of even
date herewith in the principal amount of $22,586,400.00, made by Borrower in
favor of MS, as the same may be amended, restated, replaced, severed,
supplemented or otherwise modified from time to time.

 

“Note A-2” shall mean that certain Senior Mezzanine Promissory Note A-2 of even
date herewith in the principal amount of $7,528,800.00, made by Borrower in
favor of Barclays, as the same may be amended, restated, replaced, severed,
supplemented or otherwise modified from time to time.

 

“Note A-3” shall mean that certain Senior Mezzanine Promissory Note A-3 of even
date herewith in the principal amount of $7,528,800.00, made by Borrower in
favor of BofA, as the same may be amended, restated, replaced, severed,
supplemented or otherwise modified from time to time.

 

“O&M Program” shall mean, with respect to the Individual Properties listed on
Schedule XIX attached hereto, the asbestos operations and maintenance program
developed by the applicable Mortgage Borrower and approved by Lender, as the
same may be amended, replaced, supplemented or otherwise modified from time to
time.

 

“OFAC” shall have the meaning set forth in Section 4.38 hereof.

 

“Operating Expenses” shall mean, with respect to any period of time, the total
of all expenses actually paid or payable in connection with the operation and
management of the Properties, determined in accordance with GAAP and the Uniform
System of Accounts, including without limitation and without duplication,
utilities, routine repairs and maintenance, Insurance Premiums, franchise,
license and royalty fees, Taxes and Other Charges, advertising expenses, payroll
and related taxes, the cost of inventories and fixed asset supplies consumed in
the operation of the Properties, computer processing charges, property
management fees, costs and fees of independent professionals (including, without
limitation, legal, accounting, consultants and other professional expenses),
technical consultants, operational experts (including quality assurance
inspectors) or other third parties retained to perform services required or
permitted hereunder, operational equipment and other lease payments as
reasonably approved by Lender, but specifically excluding depreciation or
amortization, income taxes or other charges in the nature of income taxes, Debt
Service, Mortgage Debt Service, debt service due on the Junior Mezzanine Loan,
Capital Expenditures, deposits into the Mortgage Loan Reserve Accounts or any
deposits to any reserves required pursuant to the terms of this Agreement, any
expenses (including legal, accounting and other professional fees, expenses and
disbursements) incurred in connection with the making of the Loan or the sale,
exchange or transfer of all or any portion of the Properties or in connection
with the recovery of Insurance

 

22

--------------------------------------------------------------------------------


 

Proceeds or Awards which are applied to prepay the Note and/or the Mortgage
Note, and any item of expense which would otherwise be considered within
Operating Expenses pursuant to the provisions above but is paid directly by any
Tenant.

 

“Operating Lease” shall mean those certain Lease Agreements executed by Mortgage
Borrower, as lessor, and Operating Lessee, as further described on Schedule V
attached hereto, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement.

 

“Operating Lessee” shall mean, individually or collectively, as the context so
requires, the operating lessees as further described on Schedule V attached
hereto.

 

“Organizational Documents” shall mean (i) with respect to a corporation, such
Person’s certificate of incorporation and bylaws, and any shareholder agreement,
voting trust or similar arrangement applicable to any of such Person’s
authorized shares of capital stock, (ii) with respect to a partnership, such
Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of the Person
in question, including any contribution arrangement or indemnification
agreements.  In each case, “Organizational Documents” shall include any
indemnity, contribution, shareholders or other agreement among any of the owners
of the entity in question.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Property Taxes, and any other charges, including, without limitation,
vault charges and license fees for the use of vaults, chutes and similar areas
adjoining any Individual Property, now or hereafter levied or assessed or
imposed against any Individual Property or any part thereof.

 

“Other Connection Taxes” shall mean, with respect to Lender, Taxes imposed as a
result of a present or former connection between Lender and the jurisdiction
imposing such Tax (other than connections arising from Lender having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in the Loan or any Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outside Date” shall be the date required to complete a PIP pursuant to the
terms of any applicable Management Agreement (or Replacement Management
Agreement) and/or Franchise Agreement (or Replacement Franchise Agreement), as
such date may be extended by Franchisor or Manager from time to time in
accordance with the terms and provisions of this Agreement.

 

23

--------------------------------------------------------------------------------


 

“Owner’s Title Policy” shall mean any ALTA extended coverage owners’ policies of
title insurance issued in connection with the closing of the Mortgage Loan (or,
if no such policy was issued at such time, the then existing owner’s policy of
title insurance) insuring a Mortgage Borrower as the owner of an Individual
Property.

 

“Ownership Interest” means (i) any interest in any Individual Property or
(ii) in the case of any Loan Party, any ownership interest in such Loan Party,
direct or indirect, contingent or fixed, at any level or any tier, of any nature
whatsoever, whether in the form of a partnership interest, stock interest,
membership interest, equitable interest, beneficial interests, profit interest,
loss interest, voting rights, control rights, management rights or otherwise.

 

“PACE Transaction” shall have the meaning ascribed to such term in the
definition of “Indebtedness” above.

 

“Parent Entity” shall mean (i) Ashford Hospitality Trust, Inc., (ii) Ashford OP
General Partner LLC, (iii) Ashford OP Limited Partner LLC, (iv) Ashford
Hospitality Limited Partnership, (v) EC Tenant Corp. and (vi) Ashford TRS
Corporation.

 

“Participant Register” shall have the meaning set forth in
Section 13.1(c) hereof.

 

“Participations” shall have the meaning set forth in Section 13.1(a) hereof.

 

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, U.S.
Public Law 107-56, and the related regulations issued thereunder, including
temporary regulations.

 

“Payment Date” shall mean the ninth (9th) day of each month beginning on July,
2018, and continuing through and including the Maturity Date, and if such date
is not a Business Day, the immediately preceding Business Day, as such Payment
Date may be adjusted pursuant to the terms of Section 2.4(e) hereof.

 

“Permitted Debt” shall mean trade and operational indebtedness incurred in the
ordinary course of business relating to the ownership of the Collateral and the
routine administration of Borrower, provided such indebtedness is (a) unsecured,
(b) not evidenced by a note, (c) on commercially reasonable terms and
conditions, and (d) due not more than sixty (60) days past the date incurred and
paid on or prior to such date; provided, however, the aggregate amount of the
indebtedness shall not exceed at any time $10,000.

 

“Permitted Encumbrances” shall mean, with respect to any Individual Property,
Collateral or Junior Mezzanine Collateral,  collectively, (i) the Lien and
security interests created by the Loan Documents, the Mortgage Loan Documents
and the Junior Mezzanine Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth as exceptions in the Title Insurance Policy,
(iii) Liens, if any, for Property Taxes imposed by any Governmental Authority
not yet due or delinquent, (iv) Liens relating to Permitted Transfers,
(v) Management Agreements, Franchise Agreements and Operating Leases in
accordance with the terms hereof, (vi) Leases and Liens of Tenants, liens and
security interests created by licensees and concessionaires in accordance with
the terms hereof, (vii) Permitted Debt (as defined in this Agreement, the
Mortgage Loan Agreement and the Junior Mezzanine Loan Agreement), (viii)

 

24

--------------------------------------------------------------------------------


 

the Mortgage Loan, (ix) the Junior Mezzanine Loan, (x) Liens that are being
contested in accordance with the terms hereof or in accordance with the Mortgage
Loan Agreement and (xi) such other encumbrances entered into after the date
hereof which (a) do not, individually or in the aggregate, have a Material
Adverse Effect or (b) are otherwise approved by Lender in Lender’s reasonable
discretion.

 

“Permitted Transfer” shall mean those Transfers described in Section 7.3 hereof.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgages.

 

“PIP” shall have the meaning set forth in the Mortgage Loan Agreement.

 

“PIP Guaranty” shall mean a guaranty given by Guarantor to Lender which guaranty
shall be in the form attached hereto as Exhibit E and shall guaranty to Lender
the payment and performance of any PIP described therein on or prior to the
Outside Date.

 

“PIP Required Deposit” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“PIP Reserve Account” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“PIP Reserve Deposits” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“PIP Reserve Funds” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Pledge Agreement” shall mean, individually or collectively, as the context so
requires, that certain (i) Senior Mezzanine Pledge and Security Agreement dated
as of the date hereof, executed and delivered by Ashford Senior D LLC to Lender,
(ii) Senior Mezzanine Pledge and Security Agreement dated as of the date hereof,
executed and delivered by Ashford TRS Senior D1 LLC to Lender, and (iii) Senior
Mezzanine Pledge and Security Agreement dated as of the date hereof, executed
and delivered by Ashford TRS Senior D2 LLC to Lender (as each of the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time).

 

“Pledged Entity” shall mean, individually or collectively, as the context so
requires, Mortgage Borrower, Mortgage Borrower SPE Component Entity and
Operating Lessee.

 

“Pledged Interests” shall mean, individually or collectively, as the context so
requires, all membership and manager interests in Mortgage Borrower, Mortgage
Borrower SPE Component Entity and Operating Lessee.

 

25

--------------------------------------------------------------------------------


 

“Policies” shall have the meaning set forth in the Mortgage Loan Agreement
together with any and all insurance policies required under Section 8.1 hereof.

 

“Pre-Approved Manager” shall mean (i) Remington and/or (ii) a Brand Manager for
a brand comparable or better than the brand being terminated.

 

“Prescribed Laws” shall mean, collectively, (i) Patriot Act, (ii) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (iii) the International
Emergency Economic Power Act, 50 U.S.C. § 1701 et seq., and (iv) all other Legal
Requirements relating to money laundering or terrorism.

 

“Prime Rate” shall mean the annual rate of interest published in The Wall Street
Journal from time to time as the “Prime Rate.” If more than one “Prime Rate” is
published in The Wall Street Journal for a day, the average of such “Prime
Rates” shall be used, and such average shall be rounded up to the nearest
1/1000th of one percent (0.001%). If The Wall Street Journal ceases to publish
the “Prime Rate,” Lender shall select an equivalent publication that publishes
such “Prime Rate,” and if such “Prime Rates” are no longer generally published
or are limited, regulated or administered by a governmental or
quasi-governmental body, then Lender shall select a comparable interest rate
index. Notwithstanding the foregoing, in no event shall the Prime Rate be less
than zero percent.

 

“Prohibited Transfer” shall have the meaning set forth in Section 7.2 hereof.

 

“Properties” shall mean collectively, each and every Individual Property which
is subject to the terms of this Agreement.

 

“Property” shall mean, as the context may require, the Properties or an
Individual Property.

 

“Property Condition Report” shall mean, with respect to each Individual
Property, those certain reports listed on Schedule VII attached hereto and made
a part hereof.

 

“Property Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against any Individual Property or part thereof.

 

“Provided Information” shall have the meaning set forth in Section 13.4 hereof.

 

“Publicly Traded Company” shall mean a corporation whose shares of stock are
listed on the New York Stock Exchange or any other nationally recognized stock
exchange.

 

“Qualified Brand” shall mean (i) Marriott, (ii) Hilton, (iii) Hyatt Hotels
Corporation and (iv) Starwood Hotels and Resorts Worldwide.

 

“Qualified Franchisor” shall mean either (i) Franchisor, (ii) if a Franchisor is
not then in place, brand owned by a Qualified Brand, or if a Franchisor is then
in place, brand comparable or better than the brand being terminated and owned
by a Qualified Brand or (iii) a reputable and

 

26

--------------------------------------------------------------------------------


 

experienced franchisor possessing experience in flagging hotel properties
similar in size, scope, use and value as the Properties and which is approved by
Lender pursuant to Section 5.25 hereof and which may, at Lender’s option, be
conditioned upon Lender’s receipt of a Rating Agency Confirmation, provided
that, with respect to any Person that is an Affiliate of Borrower, Lender has
received a New Non-Consolidation Opinion.

 

“Qualified Investor” means any of the following, in each case, exclusive of the
Properties and immediately prior to the applicable Transfer:

 

(i)                                     a pension fund or plan with at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(ii)                                  a pension fund plan advisor who controls
at least $600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets, and is acting on behalf of a party that satisfies clause
(i) above;

 

(iii)                               a U.S. insurance company with a net worth of
at least $300,000,000 that owns and controls at least $600,000,000 in real
estate assets, at least $300,000,000 of which are hospitality assets;

 

(iv)                              a U.S. banking corporation, with combined
capital and surplus of at least $300,000,000 that owns and controls at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets;

 

(v)                                 any entity with a long term unsecured debt
rating of at least BBB+ by S&P and (if covered by Moody’s) at least Baa1 by
Moody’s (and not on negative watch by either Rating Agency) with combined
capital and surplus of at least $300,000,000 that owns and controls at least
$600,000,000 in real estate assets, at least $300,000,000 of which are
hospitality assets; or

 

(vi)                              institutional “accredited investor” within the
meaning of Regulation D under the Securities Act of 1933, as amended;

 

provided, however, that in each case in clauses (i) through (v) above, if the
proposed transferee is an individual and will obtain Control of or obtain a
direct or indirect interest of 20% or more in Borrower as a result of such
proposed transfer,  Lender shall have received evidence that such proposed
transferee (i) has never been indicted or convicted of, or plead guilty or no
contest to, a felony, (ii) has never been indicted or convicted of, or pled
guilty or no contest to, a Patriot Act Offense and is not on any Government
List, (iii) has never been the subject of a voluntary or involuntary (to the
extent the same has not been discharged) bankruptcy proceeding and (iv) has no
material outstanding judgments against such proposed transferee.

 

“Qualified Manager” shall mean (i) Manager, (ii) a Pre-Approved Manager or
(iii) a reputable and experienced professional property management organization
that is reasonably approved by Lender pursuant to Section 5.14 hereof, which
may, at Lender’s option, be conditioned upon Lender’s receipt of a Rating Agency
Confirmation, provided that with respect to any Affiliated Manager, Lender has
received a New Non-Consolidation Opinion.

 

27

--------------------------------------------------------------------------------


 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, Morningstar, Kroll and
DBRS or any other nationally-recognized statistical rating agency (and any
successor to any of the foregoing) designated by Lender, provided that each of
the foregoing shall be deemed included within the definition of “Rating
Agencies” only if such rating agency is rating the Securities.

 

“Rating Agency Confirmation” shall mean, with respect to any matter,
confirmation in writing (which may be in electronic form) by each applicable
Rating Agency that a proposed action, failure to act or other event with respect
to which such confirmation is sought will not in and of itself result in the
downgrade, withdrawal or qualification of the then-current rating assigned to
any Securities (if then rated by such Rating Agency); provided that upon receipt
of a written acknowledgment or waiver (which may be in electronic form and
whether or not specifically identifying the matter or in general, press release
form) from a Rating Agency indicating its decision not to review or to waive
review of the matter for which confirmation is sought, or following the failure
of a Rating Agency to respond to the request for which confirmation is sought
within the time frames and in the manner prescribed in any pooling or trust and
servicing agreement governing the administration of all or any portion of the
Loan, the requirement to obtain confirmation from the Rating Agencies for such
matter at such time will be considered not to apply (as if such requirement did
not exist for such matter at such time) with respect to such Rating Agency.

 

“REA” shall mean any construction, operation and reciprocal easement agreement
or similar agreement (including any separate agreement or other agreement
between Mortgage Borrower and one or more other parties thereto) affecting any
Individual Property or portion thereof.

 

“Recourse Entity” shall mean, individually or collectively, as the context so
requires, Borrower, Mortgage Borrower, Mortgage Borrower SPE Component Entity,
Operating Lessee, Ashford Keys Senior Operating Lessee and SPE Component Entity
(if any).

 

“Register” shall have the meaning set forth in Section 13.1(b) hereof.

 

“Regulation AB” shall mean Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarifications and interpretations as have been
provided by the United States Securities and Exchange Commission in the adopting
release (Asset Backed Securities, Securities Act Release No. 33-8518, 70 Fed.
Reg. 1,506-1,631 (Jan. 7, 2005)) or by the staff of the United States Securities
and Exchange Commission, or as may be provided by the United States Securities
and Exchange Commission or its staff from time to time.

 

“Reimbursement Contribution” shall have the meaning set forth in Section 20.12
hereof.

 

“Release Date” shall have the meaning set forth in Section 2.9(c) hereof.

 

“Release Price” shall mean those prices reflected on Schedule XV attached
hereto.

 

“Related Loan” shall have the meaning set forth in Section 13.6 hereof.

 

28

--------------------------------------------------------------------------------


 

“Related Property” shall have the meaning set forth in Section 13.6 hereof.

 

“REMIC Opinion” shall mean, with respect to any proposed matter or transaction,
an opinion of counsel acceptable to Lender, in form and substance satisfactory
to Lender and, if required in accordance with the terms of the transaction
documents relating to a Securitization, the Rating Agencies, that the completion
of such matter or transaction will not directly or indirectly result in or cause
the REMIC Trust or any of its assets to fail to qualify or maintain its status
as a REMIC Trust.

 

“REMIC Trust” shall mean any “real estate mortgage investment conduit” within
the meaning of Section 860D of the Internal Revenue Code that holds an interest
in all or any portion of the Loan.

 

“Remington” shall mean Remington Lodging & Hospitality, LLC and its Affiliates.

 

“Renewal Lease” shall have the meaning set forth in Section 5.13(a) hereof.

 

“Rents” shall have the meaning set forth in the Mortgage.

 

“Replacement Franchise Agreement” shall mean either (a) a franchise, trademark
and license agreement with a Qualified Franchisor substantially in the same form
and substance as the Franchise Agreement for the applicable Individual Property
or any other Properties, or (b) a franchise, trademark and license agreement
with a Qualified Franchisor either (i) on the applicable Franchisor’s then
current franchise disclosure document (FDD) with only such modifications as are
not materially adverse to Mortgage Borrower or Lender or (ii) in form and
substance reasonably approved by Lender, and which is approved by Lender
pursuant to Section 5.25 hereof and which may, at Lender’s option, be
conditioned upon Lender’s receipt of a Rating Agency Confirmation.

 

“Replacement Interest Rate Cap Agreement” shall mean an interest rate cap
agreement from an Acceptable Counterparty with terms that are the same in all
material respects as the terms of the Interest Rate Cap Agreement (except in the
event Borrower exercises an Extension Option pursuant to Section 2.5(c) hereof,
in which case the Replacement Interest Rate Cap Agreement shall (i) have an
effective date and term as prescribed in Section 2.5(c) hereof and (ii) have a
“strike price” equal to the Extension Term LIBOR Cap Strike Rate).

 

“Replacement Management Agreement” shall mean, collectively, (a)(i) with respect
to Remington, a management agreement substantially in the form of that certain
Hotel Master Management Agreement dated September 29, 2006, and (ii) with
respect to any other Manager,  a management agreement in the form of a
Management Agreement for any other Individual Property or otherwise approved by
Lender pursuant to Section 5.14 hereof with a Qualified Manager and (b) a
subordination of management agreement substantially approved by Lender pursuant
to Section 5.14 hereof, executed and delivered to Lender by Operating Lessee and
such Qualified Manager at Borrower’s expense.

 

“Required Approval Lease” shall have the meaning set forth in
Section 5.13(a) hereof.

 

“Restoration” shall have the meaning set forth in the Mortgage Loan Agreement.

 

29

--------------------------------------------------------------------------------


 

“Restoration Consultant” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Restoration Threshold” shall have the meaning set forth in the Mortgage Loan
Agreement.

 

“Restricted Party” shall have the meaning set forth in Section 7.1 hereof.

 

“Scheduled PIP” shall mean each PIP listed on Schedule VI attached hereto, as
the same may be amended in accordance with the terms hereof.

 

“Securities” shall have the meaning set forth in Section 13.1 hereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securities Liabilities” shall have the meaning set forth in
Section 13.5(b) hereof.

 

“Securitization” shall have the meaning set forth in Section 13.1 hereof.

 

“Securitization Closing Date” shall mean the date designated or deemed to be
designated by Lender as the “Securitization Closing Date” in accordance with
Section 2.4(e) hereof.

 

“Securitization Initialization Period” shall mean, with respect to a
Securitization, the period beginning on and including the Securitization Closing
Date and ending on and excluding, at the election of Lender, either (x) in the
event the first distribution to certificateholders occurs during the
Securitization Month, the Selected Day in the Securitization Month or (y) in the
event the first distribution to certificateholders occurs during the month
following the Securitization Month, the Selected Day in the month after the
Securitization Month.

 

“Securitization Initialization Period LIBOR” shall mean, with respect to a
Securitization Initialization Period, LIBOR as determined two (2) Business Days
prior to the related Securitization Closing Date.

 

“Securitization Month” shall mean the month in which the Securitization Closing
Date occurs.

 

“Selected Day” means the fifteenth (15th) day of each calendar month, or such
other date as determined by Lender pursuant to Section 2.4(e) hereof.

 

“Senior Mezzanine Operating Lease Agreement” shall mean those certain Senior
Mezzanine Operating Lease Agreements, dated as of the date hereof, executed by
Borrower, Lender, Operating Lessee and the applicable Mortgage Borrower in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Senior Mezzanine Loan Subaccount” shall have the meaning set forth in the Cash
Management Agreement.

 

30

--------------------------------------------------------------------------------


 

“Special Member” shall have the meaning set forth in Section 6.1(b)(ii) hereof.

 

“SPE Component Entity” shall have the meaning set forth in
Section 6.1(b)(i) hereof.

 

“Spread Maintenance Date” shall mean the Payment Date occurring in
December 2019.

 

“Spread Maintenance Premium” shall mean, with respect to any payment or
prepayment, an amount equal to the product of the following: (i) the LIBOR
Margin, the Alternate Rate Spread or the Base Rate Spread then applicable to
each such future installment of interest, multiplied by (ii) the principal
amount of the Loan so prepaid, and multiplied by (iii) a fraction, the numerator
of which is the number of days following the date through which interest on the
prepaid amount has been paid through and including December 14, 2019, and the
denominator of which is 360.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and its successors in interest.

 

“State” shall mean, with respect to an Individual Property, the State in which
such Individual Property or any part thereof is located.

 

“Substitute Interest Rate Protection Agreement” shall have the meaning set forth
in Section 5.24(f) hereof.

 

“Substitute Reserves” shall have the meaning set forth in Section 9.1(b) hereof.

 

“Survey” shall mean, with respect to each Individual Property, those certain
surveys listed on Schedule X attached hereto and made a part hereof.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Tenant” shall mean any Person leasing, subleasing or otherwise occupying any
portion of any Individual Property under a Lease or other occupancy agreement
with Mortgage Borrower or Operating Lessee.

 

“Title Insurance Policy” shall mean each ALTA (or its state-specific equivalent)
mortgagee title insurance policy issued with respect to the applicable
Individual Property and insuring the lien of the applicable Mortgage.

 

“Transfer” shall have the meaning set forth in Section 7.1 hereof.

 

“Transferee” shall have the meaning set forth in Section 7.4 hereof.

 

“Transferee Principal” shall have the meaning set forth in
Section 7.4(d) hereof.

 

31

--------------------------------------------------------------------------------


 

“Tribunal” shall mean any state, commonwealth, federal, foreign, territorial or
other court or governmental department, commission, board, bureau, district,
authority, agency, central bank, or instrumentality, or any arbitration
authority.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State where the applicable Individual Property is located.

 

“UCC Financing Statements” shall mean the UCC financing statement executed in
connection with each Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

 

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in the form acceptable to Lender issued with respect to
the Collateral and insuring the lien of the Pledge Agreements encumbering such
Collateral.

 

“Underwriter Group” shall have the meaning set forth in Section 13.5(b) hereof.

 

“Underwritten Net Cash Flow” shall mean, as of any date of determination and
calculated with respect to the preceding twelve (12) month period for which
financial statements are available pursuant to Section 5.11 hereof, the amount
determined by Lender as the excess of (a) Gross Revenues over (b) Operating
Expenses, adjusted to (i) include amounts for (A) management fees equal to the
greater of (1) three percent (3%) of Gross Revenues and (2) the management fees
actually paid under the Management Agreement, (B) any franchise, license and
marketing fees and reimbursables paid or payable to Franchisor under any
Franchise Agreement and/or Management Agreement, as applicable, and (C) Capital
Expenditures (i) equal to the greater of (1) four percent (4%) of Gross Revenues
per annum (regardless of whether deposits to a reserve account for such items is
required under this Agreement) and (2) the Capital Expenditures actually paid
under the Franchise Agreement; and (ii) exclude amounts (A) which are
non-recurring items and (B) received from any Affiliate of Borrower, Mortgage
Borrower or Guarantor or from any Tenant in default under its Lease or in
bankruptcy (unless such Lease has been assumed in the bankruptcy proceeding). 
Lender’s calculation of Underwritten Net Cash Flow shall be final absent
manifest error.

 

“Uniform System of Accounts” shall mean the most recent edition of the Uniform
System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

 

“U.S. Person” shall mean a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e) hereof.

 

“Waived Reserve Funds” shall have the meaning set forth in
Section 9.1(b) hereof.

 

“Write-Down and Conversion Powers” shall have the meaning set forth in
Section 20.13 hereof.

 

32

--------------------------------------------------------------------------------


 

“Zoning Report” shall mean, with respect to each Individual Property, those
certain zoning reports listed on Schedule IX attached hereto and made a part
hereof.

 

Section 1.2                                   Principles of Construction

 

All references to sections and schedules are to sections and schedules in or to
this Agreement unless otherwise specified.  All uses of the word “including”
shall mean “including, without limitation” unless the context shall indicate
otherwise.  Unless otherwise specified, the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.  Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

 

With respect to terms defined by cross-reference to the Mortgage Loan Documents,
such defined terms shall have the definitions set forth in the Mortgage Loan
Documents as of the date hereof, and no modifications to the Mortgage Loan
Documents shall have the effect of changing such definitions for the purpose of
this Agreement unless Lender expressly agrees that such definitions as used in
this Agreement have been revised or Lender consents to the modification
documents.  With respect to any provisions or definitions incorporated by
reference herein from the Mortgage Loan Documents, such provisions or
definitions shall be deemed a part of this Agreement notwithstanding the fact
that the Mortgage Loan shall no longer be effective for any reason, including,
without limitation, after the repayment of the Mortgage Loan.

 

ARTICLE 2

 

GENERAL TERMS

 

Section 2.1                                   The Loan

 

Subject to and upon the terms and conditions set forth herein, Lender hereby
agrees to make, and Borrower hereby agrees to accept, the Loan on the Closing
Date.

 

Section 2.2                                   Disbursement to Borrower

 

Borrower may request and receive only one borrowing in respect of the Loan and
any amount borrowed and repaid in respect of the Loan may not be reborrowed.

 

Section 2.3                                   The Note, Pledge Agreements and
Loan Documents

 

The Loan shall be evidenced by the Note and this Agreement and secured by the
Pledge Agreements and the other Loan Documents.

 

Section 2.4                                   Interest Rate

 

(a)                                 General.  Interest on the outstanding
principal balance of the Loan shall accrue at the Interest Rate from the Closing
Date through and including the last day of the Interest Accrual Period during
which the Maturity Date occurs.  Except as otherwise set forth herein or in the
other Loan Documents, interest shall be paid in arrears.

 

33

--------------------------------------------------------------------------------


 

(b)                                 Unavailability of LIBOR Rate.  Subject to
Section 2.4(g), in the event that Lender shall have determined (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that by reason of circumstances affecting the interbank eurodollar
market, adequate and reasonable means do not exist for ascertaining the LIBOR
Rate (and LIBOR has not been succeeded by an Alternate Index as set forth in
Section 2.4(g) below), then Lender shall forthwith give notice by telephone of
such determination, confirmed in writing, to Borrower at least one (1) day prior
to the last day of the related Interest Accrual Period.  If such notice is
given, the Loan, commencing with the first (1st) day of the next succeeding
Interest Accrual Period, shall be converted to a Base Rate Loan bearing interest
based on the Base Rate Interest Rate in effect on the related Determination
Date, and thereafter the Interest Rate shall be the Base Rate Interest Rate.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to a
Base Rate Loan and thereafter: (i) Lender shall determine (which determination
shall be conclusive and binding upon Borrower absent manifest error) that the
event(s) or circumstance(s) which resulted in such conversion shall no longer be
applicable, Lender shall give notice thereof to Borrower, and the Base Rate
Interest Rate shall convert to the LIBOR Rate effective on the first (1st) day
of the next succeeding Interest Accrual Period; or (ii) if LIBOR cannot be
determined and has been succeeded by an Alternate Index pursuant to
Section 2.4(g) below, then Lender shall give notice thereof to Borrower and
convert the Base Rate Loan to an Alternate Rate Loan by delivering to Borrower
notice of such conversion no later than 11:00 a.m. (New York City Time), three
(3) Business Days prior to the next succeeding Determination Date, in which
event the Base Rate Loan shall be converted to an Alternate Rate Loan from,
after and including the first day of the next succeeding Interest Accrual
Period.  Notwithstanding any provision of this Agreement to the contrary, in no
event shall Borrower have the right to elect to convert a LIBOR Rate Loan to a
Base Rate Loan, or to convert a Base Rate Loan to a LIBOR Rate Loan or an
Alternate Rate Loan.

 

(c)                                  Default Rate.  Upon the occurrence and
during the continuance of an Event of Default, interest on the outstanding
principal balance of the Loan and, to the extent permitted by law, overdue
interest and other amounts due in respect of the Loan shall accrue at a rate per
annum equal to the Default Rate and all references in the Note, this Agreement
or the other Loan Documents to the “Interest Rate” shall be deemed to refer to
the Default Rate.  Interest at the Default Rate shall be computed from the
occurrence of the Event of Default until the earlier of (i) the actual receipt
and collection of the Debt (or that portion thereof that is then due) and
(ii) the cure of such Event of Default.  To the extent permitted by applicable
law, interest at the Default Rate shall be added to the Debt, shall itself
accrue interest at the same rate as the Loan and shall be secured by the Pledge
Agreements.  This paragraph shall not be construed as an agreement or privilege
to extend the date of the payment of the Debt, nor as a waiver of any other
right or remedy accruing to Lender by reason of the occurrence of any Event of
Default; the acceptance of any payment from Borrower shall not be deemed to cure
or constitute a waiver of any Event of Default; and Lender retains its rights
under the Note, this Agreement and the other Loan Documents to accelerate and to
continue to demand payment of the Debt upon the occurrence of and during the
continuance of any Event of Default, despite any payment by Borrower to Lender.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Interest Calculation.  Interest shall be
computed based on the daily rate produced assuming a three hundred sixty (360)
day year, multiplied by the actual number of days elapsed during each Interest
Accrual Period.  Borrower understands and acknowledges that such interest
accrual method results in more interest accruing on the Loan than if either a
thirty (30) day month and a three hundred sixty (360) day year or the actual
number of days and a three hundred sixty five (365) day year were used to
compute the accrual of interest on the Loan.  Lender shall determine the
Interest Rate applicable to the Debt in accordance with this Agreement and its
determination thereof shall be conclusive in the absence of manifest error.  The
books and records of Lender shall be prima facie evidence of all sums owing to
Lender from time to time under this Agreement, but the failure to record any
such information shall not limit or affect the obligations of Borrower under the
Loan Documents.

 

(e)                                  Selected Day and Securitization Closing
Date; Securitization Interest Adjustments.  (i) Lender may in its sole
discretion designate the Securitization Closing Date by providing not less than
twenty-four (24) hours prior notice to Borrower.  Lender may in its sole
discretion designate a day of the calendar month as the Selected Day for
purposes of establishing, in accordance with the definition of “Interest Accrual
Period”, the beginning and ending dates of the Interest Accrual Period that
commences in the month in which the Securitization Closing Date occurs (and, to
the extent contemplated in the definition of Interest Accrual Period, the prior
month) and each Interest Accrual Period thereafter.  In lieu of such
designation, Lender may elect that the Interest Accrual Period with respect to
the first Payment Date after the Securitization Closing Date and each Payment
Date thereafter shall be the calendar month preceding such Payment Date.  The
designation of the Selected Day or election of calendar-month Interest Accrual
Periods shall be a one-time event; once made, such designation or election shall
apply for purposes of establishing, in accordance with the definition of
“Interest Accrual Period”, the beginning and ending dates of the Interest
Accrual Period that commences in the month in which the Securitization Closing
Date occurs (and, to the extent contemplated in the definition of Interest
Accrual Period, the prior month) and each Interest Accrual Period thereafter.

 

(ii)                                  With respect to any portion of any
Interest Accrual Period that also comprises all or any portion of a
Securitization Initialization Period, if the amount of interest payable by
Borrower hereunder (based on the Interest Rate using LIBOR as of the applicable
Determination Date) is less than the amount of interest which would be payable
if the Interest Rate were determined using the Securitization Initialization
Period LIBOR in lieu of LIBOR (such deficiency being the “Securitization
Interest Adjustment Amount” for such Interest Accrual Period), then Borrower
shall pay to Lender on the Payment Date related to any such Interest Accrual
Period (or, if such Payment Date occurred prior to the Securitization Closing
Date, then on the next succeeding Payment Date) the Securitization Interest
Adjustment Amount.

 

(iii)                               Similarly, if Lender exercises its option
pursuant to clause (i) of this Section 2.4(e) to elect calendar Interest Accrual
Periods for Payment Dates after the Securitization Closing Date, in respect of
any portion of the first such calendar Interest Accrual Period that overlaps
with an Interest Accrual Period with respect to which a payment was already made
on a prior Payment Date, in respect of the number of days of overlap, Borrower
shall be credited with the interest already paid and, on the first Payment Date
after the Securitization Closing Date, shall be obligated to pay in respect of
such overlapping days only an amount equal

 

35

--------------------------------------------------------------------------------


 

to the greater of (A)(1) the amount of interest accrued for such overlapping
days using LIBOR as determined two (2) Business Days prior to the first day of
the month prior to the Securitization Month minus (2) the amount of interest
accrued for such overlapping days using the LIBOR determined as of the
Determination Date in the month prior to the Securitization Month and (B) zero.

 

(iv)                              In the event that Lender changes the Selected
Day to a day pursuant to clause (i) of this Section 2.4(e) to a day that is
earlier in the month than the Selected Day as previously defined, then, with
respect to the first Payment Date after the Securitization Closing Date and the
portion (if any) of the applicable Interest Accrual Period that does not overlap
with the Securitization Initialization Period, if Borrower has already paid the
amount of interest it owed in respect of such non-overlapping portion as
calculated prior to such change in the Selected Day on the most recent Payment
Date prior to such change in the Selected Day, then Borrower shall not owe any
further amount of interest in respect of such non-overlapping portion.

 

(f)                                   Usury Savings.  This Agreement and the
Note are subject to the express condition that at no time shall Borrower be
obligated or required to pay interest on the principal balance of the Loan at a
rate which could subject Lender to either civil or criminal liability as a
result of being in excess of the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the other Loan Documents, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan (such rate, the “Maximum Legal Rate”).  If, by the terms
of the Note, this Agreement or the other Loan Documents, Borrower is at any time
required or obligated to pay interest on the principal balance due on the Loan
at a rate in excess of the Maximum Legal Rate, the Interest Rate or the Default
Rate, as the case may be, shall be deemed to be immediately reduced to the
Maximum Legal Rate and all previous payments in excess of the Maximum Legal Rate
shall be deemed to have been payments in reduction of principal and not on
account of the interest due hereunder (and any such payments shall not require
the payment of a Spread Maintenance Premium or any other prepayment premium). 
All sums paid or agreed to be paid to Lender for the use, forbearance, or
detention of the sums due under the Loan, shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Loan does not exceed the Maximum Legal Rate of
interest from time to time in effect and applicable to the Loan for so long as
the Loan is outstanding.

 

(g)                                  If at any time the Loan is outstanding as a
LIBOR Rate Loan or a Base Rate Loan and Lender has determined in good faith that
LIBOR cannot be determined and LIBOR has been succeeded by an Alternate Index,
then the Loan shall be converted from a LIBOR Rate Loan or a Base Rate Loan, as
applicable, to an Alternate Rate Loan, provided that Lender shall have received
(i) an opinion of nationally recognized REMIC counsel as to the compliance of
such conversion with applicable REMIC requirements as determined under the Code,
the regulations, revenue rulings, revenue procedures and other administrative,
legislative and judicial guidance relating to the tax treatment of REMIC Trusts
(which such opinion shall be, in form and substance and from a provider, in each
case, acceptable to Lender in its sole discretion and acceptable to the Rating
Agencies), (ii) a Rating Agency Confirmation in connection with such conversion,
and (iii) evidence satisfactory to Lender that such conversion

 

36

--------------------------------------------------------------------------------


 

does not violate ERISA.  Lender shall provide notice of the foregoing conversion
by giving notice of such determination in writing to Borrower at least five
(5) Business Days prior to the next succeeding Determination Date.  If such
notice is given, the Loan shall be converted, as of the first day of the next
succeeding Interest Accrual Period, to an Alternate Rate Loan.  Notwithstanding
any provision of this Agreement to the contrary, in no event shall Borrower have
the right to convert a LIBOR Rate Loan to an Alternate Rate Loan, or to convert
an Alternate Rate Loan to a LIBOR Rate Loan or a Base Rate Loan.

 

If, pursuant to the terms of this Agreement, the Loan has been converted to an
Alternate Rate Loan and, thereafter, such Alternate Index cannot be determined,
then Lender shall give notice thereof to Borrower and convert the Alternate Rate
Loan to a Base Rate Loan by delivering to Borrower notice of such conversion no
later than 11:00 a.m. (New York City Time), three (3) Business Days prior to the
next succeeding Determination Date, in which event the Alternate Rate Loan shall
be converted to a Base Rate Loan from, after and including the first day of the
next succeeding Interest Accrual Period. If the Loan has been converted from an
Alternate Rate Loan to a Base Rate Loan pursuant to the foregoing and,
thereafter, Lender shall determine (which determination shall be conclusive and
binding upon Borrower absent manifest error) that the event(s) or
circumstance(s) which resulted in such conversion shall no longer be applicable,
Lender shall give notice thereof to Borrower, and the Base Rate Interest Rate
shall convert to the Alternate Rate Interest Rate effective on the first (1st)
day of the next succeeding Interest Accrual Period. Notwithstanding any
provision of this Agreement to the contrary, in no event shall Borrower have the
right to elect to convert an Alternate Rate Loan to a Base Rate Loan.

 

Section 2.5                                   Loan Payments

 

(a)                                 Payment Before Maturity.  On the Closing
Date, Borrower shall pay to Lender interest for the Interim Interest Accrual
Period and on each Payment Date thereafter through and including the Maturity
Date, Borrower shall pay to Lender all interest that has accrued or will accrue
during the Interest Accrual Period in which such Payment Date (or Maturity Date,
as applicable) occurs.

 

(b)                                 Payment on Maturity.  Borrower shall pay to
Lender on the Maturity Date the outstanding principal balance of the Loan, all
accrued and unpaid interest and all other amounts due hereunder and under the
Note, the Pledge Agreements and the other Loan Documents.

 

(c)                                  Extension of the Maturity Date.  Borrower
shall have the option to extend the term of the Loan beyond the Initial Maturity
Date for five (5) successive terms of one (1) year each (each, an “Extension
Option”) to (v) the Payment Date occurring in June 2021, (w) the Payment Date
occurring in June 2022, (x) the Payment Date occurring in June 2023, (y) the
Payment Date occurring in June 2024 and (z) the Payment Date occurring in
June 2025 (each such date, an “Extended Maturity Date” and each such one-year
period an “Extension Term”), respectively, and, as to each Extension Option,
upon satisfaction of the following terms and conditions:

 

37

--------------------------------------------------------------------------------


 

(i)                                     no Event of Default shall have occurred
and be continuing at the time the applicable Extension Option is exercised and
on the date that the applicable extension term is commenced;

 

(ii)                                  Borrower shall notify Lender of its
irrevocable election to extend the Maturity Date as aforesaid not earlier than
three (3) months, and no later than one (1) month, prior to the then applicable
Maturity Date;

 

(iii)                               Borrower shall obtain and deliver to Lender
prior to the commencement of such Extension Term, a Replacement Interest Rate
Cap Agreement, which Replacement Interest Rate Cap Agreement shall be effective
commencing on the first day following the end of the Interest Accrual Period in
which such Extension Term commences and shall have a term extending through and
including the end of the Interest Accrual Period in which the Maturity Date, as
extended, falls; provided, however, the confirmation evidencing such Replacement
Interest Rate Cap Agreement, any guaranty or guaranties therefor, the executed
counterparts to the Collateral Assignment of Interest Rate Cap Agreement, and
any opinion from counsel to the Acceptable Counterparty may be delivered within
a reasonable period of time after the commencement of such Extension Term;

 

(iv)                              the Mortgage Loan shall have been extended in
accordance with the terms of the Mortgage Loan Agreement;

 

(v)                                 the Junior Mezzanine Loan shall have been
extended in accordance with the terms of the Junior Mezzanine Loan Agreement;

 

(vi)                              in connection with the exercise of each of the
fourth and fifth Extension Options, the LIBOR margin, Alternate Rate Spread or
Base Rate Spread, as applicable, shall be increased by 0.125% for each such
Extension Option;

 

(vii)                           in connection with (A) the exercise of the
fourth Extension Option, the Debt Yield as of the end of the third Extension
Term shall be at least 9.75% and (B) the exercise of the fifth Extension Option,
the Debt Yield as of the end of the fourth Extension Term shall be at least
9.75% in each case, provided that Borrower may prepay the Loan in accordance
with the terms of this Agreement for the purposes of satisfying the Debt Yield
required under this subclause 2.5(c)(vii); and

 

(viii)                        Borrower shall have paid all of Lender’s
reasonable out of pocket costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements, in connection with Borrower’s
exercise of each applicable Extension Option; provided, however, Borrower shall
not be required to pay any consent, processing, administrative or similar fee in
connection with Borrower’s exercise of any Extension Option.

 

All references in this Agreement and in the other Loan Documents to the Maturity
Date shall mean the applicable Extended Maturity Date in the event the
applicable Extension Option is exercised.

 

(d)                                 Application of Payments.  Prior to the
occurrence of an Event of Default, all monthly payments made as scheduled
pursuant to this Agreement and the Note shall be

 

38

--------------------------------------------------------------------------------


 

applied first to the payment of interest computed at the Interest Rate, and the
balance toward the reduction of the principal amount of the Debt (and, in
connection with any New Mezzanine Loan or any Loan Bifurcation, be applied
sequentially among any components within such New Mezzanine Loan or Loan
Bifurcation). All voluntary and involuntary prepayments on the Debt shall be
applied, to the extent thereof, to accrued but unpaid interest on the amount
prepaid, to the outstanding principal amount, and any other sums due and unpaid
to Lender in connection with the Loan, in such manner and order as Lender may
elect in its sole and absolute discretion, including, but not limited to,
application to principal installments in inverse order of maturity.  Following
the occurrence and during the continuance of an Event of Default, any payment
made on the Debt shall be applied to accrued but unpaid interest, late charges,
accrued fees, the unpaid principal amount of the Debt, and any other sums due
and unpaid to Lender in connection with the Loan, in such manner and order as
Lender may elect in its sole and absolute discretion.  The Monthly Payment
Amount shall be applied to Note A-1, Note A-2, and Note A-3 on a pari passu
basis.

 

(e)                                  Method and Place of Payment.

 

(i)                                     Each payment by Borrower hereunder shall
be made to Lender at its offices or at such other place as Lender may designate
from time to time in writing.

 

(ii)                                  All payments and prepayments under this
Agreement and the Note shall be made to Lender not later than 2:00 P.M., New
York City time.

 

(iii)                               Whenever any payment hereunder shall be
stated to be due on a day which is not a Business Day, such payment shall be
made on the first Business Day preceding such Payment Date.

 

(iv)                              All payments made by Borrower hereunder or
under the other Loan Documents shall be made irrespective of, and without any
deduction for, any setoff, defense or counterclaims.

 

(v)                                 Remittances in payment of any part of the
indebtedness other than in the required amount in immediately available U.S.
funds shall not, regardless of any receipt or credit issued therefor, constitute
payment until the required amount is actually received by the holder hereof in
immediately available U.S. funds and shall be made and accepted subject to the
condition that any check or draft may be handled for collection in accordance
with the practices of the collecting bank or banks.

 

(f)                                   Late Payment Charge.  If any principal,
interest or other payment due under the Loan Documents (other than the
outstanding principal amount of the Loan due on the Maturity Date) is not paid
by Borrower on or prior to the date the same is due (after taking into account
the payment date convention set forth in Section 2.5(e) hereof) (or such greater
period, if any, required by applicable Legal Requirements), Borrower shall pay
to Lender upon demand an amount equal to the lesser of four percent (4%) of such
unpaid sum or the maximum amount permitted by applicable Legal Requirements in
order to defray the expense incurred by Lender in handling and processing such
delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment.  Any such amount shall be secured by the Pledge Agreements

 

39

--------------------------------------------------------------------------------


 

and the other Loan Documents to the extent permitted by applicable law.  In the
event that any late payment charges are received, such amounts shall be applied
to Note A-1, Note A-2, and Note A-3 on a pari passu basis.

 

(g)                                  Additional Payment Provisions.

 

(i)                                     If at any time after the date hereof,
Lender (which shall include, for purposes of this Section, any corporation
controlling Lender and any participant of Lender’s rights hereunder) reasonably
determines that due to the adoption or modification of any Legal Requirement
regarding taxation, Lender’s required levels of reserves, deposits, Federal
Deposit Insurance Corporation insurance or capital (including any allocation of
capital requirements or conditions), or similar requirements, or any
interpretation or administration thereof by any Tribunal or compliance of Lender
with any of such requirements, has or would have the effect of (A) increasing
Lender’s costs relating to the Loan, or (B) reducing the yield or rate of return
of Lender on the Loan, to a level below that which Lender could have achieved
but for the adoption or modification of any such Legal Requirements, Borrower
shall, within fifteen (15) days of any request by Lender, pay to Lender such
additional amounts as (in Lender’s sole judgment, after good faith and
reasonable computation) will compensate Lender for such increase in costs or
reduction in yield or rate of return of Lender (a “Consequential Loss”).  No
failure by Lender to immediately demand payment of any additional amounts
payable hereunder shall constitute a waiver of Lender’s right to demand payment
of such amounts at any subsequent time.  Nothing herein contained shall be
construed or so operate as to require Borrower to pay any interest, fees, costs
or charges greater than is permitted by applicable law.

 

(ii)                                  If any requirement of law or any change
therein or in the interpretation or application thereof, shall hereafter make it
unlawful for Lender to make or maintain a Loan with the Interest Rate being
based on LIBOR as contemplated hereunder, (A) the obligation of Lender hereunder
to make such Loan based on LIBOR or to convert the Loan from the Base Rate
Interest Rate to the LIBOR Rate shall be canceled forthwith and (B) any
outstanding LIBOR Rate Loan shall be converted automatically to a loan bearing
interest at the Base Rate Interest Rate on the next succeeding Payment Date or
within such earlier period as required by law.  Borrower hereby agrees promptly
to pay Lender, upon demand, any additional amounts necessary to compensate
Lender for any costs incurred by Lender in making any conversion in accordance
with this Agreement, including, without limitation, any interest or fees payable
by Lender to lenders of funds obtained by it in order to make or maintain the
LIBOR Rate Loan hereunder.  If Lender becomes entitled to claim any additional
amounts pursuant to this Section 2.5(g)(ii), Lender shall provide Borrower with
not less than ninety (90) days written notice specifying in reasonable detail
the event by reason of which it has become so entitled and the additional amount
required to fully compensate Lender for such additional costs.  Lender’s notice
of such costs, as certified to Borrower, shall be conclusive absent manifest
error.

 

(iii)                               If any change in any requirement of law or
in the interpretation or application thereof, or compliance by Lender with any
request or directive (whether or not having the force of law) hereafter issued
from any central bank or other Governmental Authority:

 

shall hereafter impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, or deposits or
other liabilities in

 

40

--------------------------------------------------------------------------------


 

or for the account of, advances or loans by, or other credit extended by, or any
other acquisition of funds by, any office of Lender which is not otherwise
included in the determination of LIBOR (or the Alternate Index, as applicable)
hereunder,

 

shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved but for such adoption, change or compliance
(taking into consideration Lender’s policies with respect to capital adequacy)
by any amount deemed by Lender to be material;

 

shall subject Lender to any Taxes (other than (I) Indemnified Taxes, (II) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
(III) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, or other
liabilities or capital attributable thereto; or

 

shall hereafter impose on Lender any other condition (other than Taxes);

 

and the result of any of the foregoing is to increase the cost to Lender of
making, renewing or maintaining loans or extensions of credit or to reduce any
amount receivable hereunder, then, in any such case, Borrower shall promptly pay
Lender, upon demand, any additional amounts necessary to compensate Lender for
such additional cost or reduced amount receivable which Lender deems to be
material as determined by Lender.  If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.5(g)(iii), Lender shall provide
Borrower with not less than ninety (90) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount.  A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error.  This provision shall survive
payment of the Note and the satisfaction of all other obligations of Borrower
under this Agreement and the Loan Documents.

 

(iv)                              Borrower agrees to indemnify Lender and to
hold Lender harmless from any loss or expense which Lender sustains or incurs as
a consequence of (A) any default by Borrower in payment of the principal of or
interest on a LIBOR Rate Loan or Alternate Rate Loan, including, without
limitation, any such loss or expense arising from interest or fees payable by
Lender to lenders of funds obtained by it in order to maintain a LIBOR Rate Loan
or Alternate Rate Loan hereunder, (B) any prepayment (whether voluntary or
mandatory) of the LIBOR Rate Loan or the Alternate Rate Loan that did not
include all interest which had accrued (or would have accrued) at the Interest
Rate through the end of the related Interest Accrual Period, including, without
limitation, such loss or expense arising from interest or fees payable by Lender
to lenders of funds obtained by it in order to maintain the LIBOR Rate Loan or
the Alternate Rate Loan hereunder, and (C) the conversion (for any reason
whatsoever, whether voluntary or involuntary) of the Interest Rate from the
LIBOR Rate or Base Rate Interest Rate to the Alternate Rate Interest Rate or
with respect to any portion of the outstanding principal amount of the Loan then
bearing interest at the LIBOR Rate on a date other than the Payment Date
immediately following the last day of an Interest Accrual Period, including,
without limitation, such loss or expenses arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain a LIBOR Rate
Loan or Alternate Rate Loan hereunder

 

41

--------------------------------------------------------------------------------


 

(the amounts referred to in clauses (A), (B) and (C) are herein referred to
collectively as the “Breakage Costs”).  This provision shall survive payment of
the Note in full and the satisfaction of all other obligations of Borrower under
this Agreement and the other Loan Documents.

 

(v)                                 Within fifteen (15) days after request by
Lender (or at the time of any prepayment), Borrower shall pay to Lender such
amount or amounts as will compensate Lender for any loss, cost, expense,
penalty, claim or liability, including any loss incurred in obtaining,
prepaying, liquidating or employing deposits or other funds from third parties
and any loss of yield, as determined by Lender in its judgment reasonably
exercised incurred by it with respect to the Loan as a result of the payment or
prepayment of any amount on a date other than the date such amount is required
or permitted to be paid or prepaid; provided that Lender delivers to Borrower a
certificate as to the amounts of such costs described herein, which certificate
shall be conclusive in the absence of manifest error.  Lender shall have no
obligation to purchase, sell and/or match funds in connection with the funding
or maintaining of the Loan or any portion thereof.  The obligations of Borrower
under this Section shall survive any termination of the Loan Documents and
payment of the Note and shall not be waived by any delay by Lender in seeking
such compensation.

 

Section 2.6                                   Loan Prepayments

 

(a)                                 Voluntary.  Except as otherwise expressly
permitted under this Agreement, including, without limitation, Section 2.9
hereof, no voluntary prepayments, whether in whole or in part, of the Loan or
any other amount at any time due and owing under this Agreement can be made by
Borrower or any other Person without the express prior written consent of
Lender, and Lender shall have no obligation to accept any prepayment except when
made in accordance with the terms hereof.  Borrower may, on any Business Day at
its option and upon giving Lender not less than thirty (30) (and not more than
ninety (90)) days prior written notice (such notice being revocable or may be
modified by Borrower on at least two (2) Business Days prior written notice to
Lender provided Borrower pays all of Lender’s reasonable costs and expenses
incurred in connection with the notice of prepayment), prepay the Loan (i) on or
before the Spread Maintenance Date, in whole or in part, with payment of the
Spread Maintenance Premium on that portion of the Loan which exceeds an amount
equal to the Free Prepayment Amount, and (ii) after the Spread Maintenance Date,
in whole or in part, without payment of any premium, fee or penalty.  Any
prepayment shall include the payment of all additional amounts required to be
paid by Borrower and all other amounts owing by Borrower to Lender under the
Note, this Agreement and the other Loan Documents, including, without
limitation, (A) any Breakage Costs incurred by Lender in connection with the
cancellation or termination of a LIBOR (or the Alternate Index, as applicable)
or swap contract entered into in connection with the Loan, and (B) Compensating
Interest; provided, however, Borrower shall not be required to pay any consent,
processing, administrative or similar fee in connection with any prepayment
pursuant to this Section 2.6(a).  As a condition to any prepayment contemplated
by this Section 2.6(a), Borrower shall have delivered evidence satisfactory to
Lender that the Mortgage Loan and Junior Mezzanine Loan are simultaneously being
prepaid on a pro-rata basis in accordance with the terms of the Mortgage Loan
Agreement and Junior Mezzanine Loan Agreement, respectively.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Mandatory; Liquidation Event.

 

(i)                                                 In the event of a
Liquidation Event, Borrower shall cause the related Net Liquidation Proceeds
After Debt Service to be deposited directly into an account designated by
Lender.  On each date on which Lender actually receives a distribution of Net
Liquidation Proceeds After Debt Service, if such date is a Payment Date, other
than during the occurrence and continuation of an Event of Default, such Net
Liquidation Proceeds After Debt Service shall be applied to the outstanding
principal balance of the Note in an amount equal to one hundred percent (100%)
of such Net Liquidation Proceeds After Debt Service, together with (a) in the
event that such Net Liquidation Proceeds After Debt Service are received on or
before a Payment Date, interest accruing on such amount calculated through and
including the end of the Interest Accrual Period in which such Payment Date
occurs, or (b) in the event that such Net Liquidation Proceeds After Debt
Service are received on a date after a Payment Date, interest accruing on such
amount calculated through and including the end of the Interest Accrual Period
in which the next Payment Date occurs and all other sums then due and payable in
connection with such prepayment.

 

(ii)                                              Borrower shall immediately
notify Lender of any Liquidation Event once Borrower has knowledge of such
event.  Borrower shall be deemed to have knowledge of (i) a sale (other than a
foreclosure sale) of any Individual Property on the date on which a contract of
sale for such sale is entered into, and a foreclosure sale, on the date written
notice of such foreclosure sale is given, and (ii) a refinancing of the
Property, on the date on which a commitment for such refinancing is entered
into.  The provisions of this Section 2.6(b) shall not be construed to
contravene in any manner the restrictions and other provisions regarding
refinancing of the Mortgage Loan or Transfer of the Property set forth in this
Agreement and the other Loan Documents.

 

(c)                                  Any prepayments received hereunder,
including, without limitation, the application of Net Liquidation Proceeds After
Debt Service, shall (i) be applied to Note A-1, Note A-2, and Note A-3 on a pari
passu basis (and, in connection with any New Mezzanine Loan or any Loan
Bifurcation, be applied sequentially among any components within such New
Mezzanine Loan or Loan Bifurcation, except during the continuance of an Event of
Default) and (ii) proportionately reduce the Allocated Loan Amounts of all
Properties (provided that this clause (ii) shall not apply to any prepayment
pursuant to Section 2.9 hereof).  Upon any voluntary prepayment of the Loan in
accordance with the terms hereof (other than a paydown pursuant to Section 2.9
hereof, which such paydown shall be calculated in accordance with
Section 2.9(d) hereof), each Allocated Loan Amount shall be decreased by an
amount equal to the product of (x) the amount of such payment and (y) a
fraction, the numerator of which is the applicable Allocated Loan Amount (prior
to the adjustment in question) and the denominator of which is the total of all
Allocated Loan Amounts (prior to the adjustment in question).

 

Section 2.7                                   Taxes

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of Borrower) requires the deduction or withholding of any Tax
from any such payment by Borrower, then Borrower shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the

 

43

--------------------------------------------------------------------------------


 

relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.7) the applicable Lender receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(b)                                 Payment of Other Taxes.  The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law any Other Taxes.

 

(c)                                  Indemnification.  The Loan Parties shall
jointly and severally indemnify Lender, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.7) payable or paid by Lender or required to be withheld or deducted
from a payment to Lender and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by Lender shall be
conclusive absent manifest error.

 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.7, such Loan Party shall deliver to Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to Lender.

 

(e)                                  Status of Lenders.

 

(i)                                     In the event Lender is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document, Lender shall deliver to Borrower, at the time or times
reasonably requested by Borrower, such properly completed and executed
documentation reasonably requested by Borrower as will permit such payments to
be made without withholding or at a reduced rate of withholding.  In addition,
Lender, if reasonably requested by Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by Borrower
as will enable Borrower to determine whether or not Lender is subject to backup
withholding or information reporting requirements.  Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
Lender’s reasonable judgment such completion, execution or submission would
subject Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that Borrower is a U.S. Person,

 

44

--------------------------------------------------------------------------------


 

(A)                               Lender shall deliver to Borrower from time to
time upon the reasonable request of Borrower executed originals of IRS Form W-9
certifying that Lender is exempt from U.S. federal backup withholding tax;

 

(B)                               if Lender is or becomes a Foreign Lender,
Lender shall, to the extent it is legally entitled to do so, deliver to Borrower
(in such number of copies as shall be requested by the recipient) on or prior to
the date hereof if Lender is already a Foreign Lender, or on or prior to the
date on which Lender becomes a Foreign Lender under this Agreement (and from
time to time thereafter upon the reasonable request of Borrower, whichever of
the following is applicable):

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, a “10 percent shareholder” of Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code,
which shall be in the form attached hereto as Exhibit C (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate,  IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

 

45

--------------------------------------------------------------------------------


 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower (in such number of copies as
shall be requested by Borrower) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
Borrower to determine the withholding or deduction required to be made; and

 

(D)                               if a payment made to Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), Lender shall deliver to Borrower at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by Borrower as may be necessary
for Borrower to comply with their obligations under FATCA and to determine that
Lender has complied with Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(E)                                Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
Borrower in writing of its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.7 (including by the payment of additional amounts pursuant to
this Section 2.7), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section 2.7 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.7(f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this Section 2.7(f), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.7(f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional

 

46

--------------------------------------------------------------------------------


 

amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(g)                                  Survival.  Each party’s obligations under
this Section 2.7 shall survive any assignment of rights by, or the replacement
of, Lender, and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.8                                   Intentionally Omitted

 

Section 2.9                                   Property Releases

 

Mortgage Borrower may obtain the release of an Individual Property from the Lien
of the Mortgage thereon (and related Mortgage Loan Documents) pursuant to
Section 2.9 of the Mortgage Loan Agreement, and Borrower shall have the right to
obtain the release of the portion of the Collateral related to such Individual
Property being released (other than those expressly stated to survive), upon the
satisfaction of each of the following conditions:

 

(a)                                 No Event of Default shall then exist (other
than a non-monetary Event of Default that is specific to the Individual Property
being released pursuant to this Section 2.9 and which non-monetary Event of
Default would be cured as a result of the release of the applicable Individual
Property);

 

(b)                                 The amount of the outstanding principal
balance of the Loan to be prepaid in accordance with the terms hereof shall
equal or exceed the Release Price for the Individual Property being released
pursuant to the terms of the Mortgage Loan Agreement for which the portion of
the Collateral relates, and such prepayment shall be deemed a voluntary
prepayment for all purposes hereunder;

 

(c)                                  Borrower shall provide Lender with at least
thirty (30) days but no more than ninety (90) days prior written notice of its
request to obtain a release of the Collateral related to the Individual Property
(the “Release Date”) (such notice being revocable or may be modified by Borrower
on at least two (2) Business Days prior written notice to Lender provided
Borrower pays all of Lender’s reasonable costs and expenses incurred in
connection with the notice of intended release);

 

(d)                                 Borrower shall prepay the portion of the
Note equal to the Release Price of the Individual Property being released
pursuant to the terms of the Mortgage Loan Agreement for which the portion of
the Collateral relates (together with all (i) accrued and unpaid interest on the
principal amount being prepaid, (ii) Breakage Costs, if applicable,
(iii) Compensating Interest, if applicable and (iv) the applicable Spread
Maintenance Premium (if any) pursuant to Section 2.6(a) hereof) in accordance
with the terms and conditions hereof. Such prepayment in the amount of the
applicable Release Price (and any additional amounts prepaid pursuant to
Section 2.9(f) hereof) shall, notwithstanding anything to the contrary contained
herein, be applied (A) first, to reduce the Allocated Loan Amount of the
Individual Property being released to zero and (B) second, pro-rata to reduce
the Allocated Loan Amount of the remaining Individual Properties;

 

47

--------------------------------------------------------------------------------


 

(e)                                  Borrower shall submit to Lender, not less
than ten (10) Business Days prior to the Release Date, a release of Lien (and
related Loan Documents) for the portion of the Collateral related to the
Individual Property for execution by Lender.  Such release shall be in a form
satisfactory to a prudent institutional lender and shall contain standard
provisions, if any, protecting the rights of the releasing lender.  In addition,
Borrower shall provide all other documentation Lender reasonably requires to be
delivered by Borrower in connection with such release, together with a
certification certifying that such documentation (i) is in compliance with all
applicable Legal Requirements, (ii) will, following execution by Lender, effect
such releases in accordance with the terms of this Agreement, and (iii) will not
impair or otherwise adversely affect the Liens, security interests and other
rights of Lender under the Loan Documents not being released (or as to the
parties to the Loan Documents and the Collateral subject to the Loan Documents
not being released).  Lender shall deliver such executed release of Lien for the
portion of the Collateral related to such Individual Property to Borrower on or
prior to the Release Date, or if requested by Borrower, to an escrow agent or
title company designated by Borrower, to be held in escrow, at least three
(3) Business Days prior to the Release Date;

 

(f)                                   After giving effect to such release,
Lender shall have determined that the Debt Yield for the Properties then
remaining subject to the Liens of the Mortgages shall be at least equal to the
greater of (i) 9.50% and (ii) the Debt Yield for all of the then remaining
Properties (including the Individual Property to be released) for the twelve
(12) full calendar months immediately preceding the release of the Individual
Property, provided that Borrower shall be permitted to make a prepayment of the
Loan in accordance with the terms of Section 2.6 for the purpose of satisfying
the Debt Yield requirement in this Section;

 

(g)                                  Lender shall have received payment of all
Lender’s reasonable, out-of-pocket costs and expenses, including due diligence
review costs and reasonable counsel fees and disbursements incurred in
connection with the release of the portion of the Collateral related to the
Individual Property from the lien of the related Pledge Agreement and the review
and approval of the documents and information required to be delivered in
connection therewith; provided, however, Borrower shall not be required to pay
any consent, processing, administrative or similar fee in connection with any
prepayment pursuant to this Section 2.9;

 

(h)                                 Borrower shall have delivered evidence
satisfactory to Lender that (i) Mortgage Borrower has complied with all of the
terms and conditions set forth in the Mortgage Loan Agreement with respect to a
release of the security interest corresponding to the release requested pursuant
to this Section and (ii) Mortgage Lender has delivered (or is simultaneously
delivering) such release to Mortgage Borrower (if applicable); and

 

(i)                                     Borrower shall have delivered evidence
satisfactory to Lender that (i) Junior Mezzanine Borrower has complied with all
of the terms and conditions set forth in the Junior Mezzanine Loan Agreement
with respect to a release of the security interest (if applicable) corresponding
to the release requested pursuant to this Section and (ii) Junior Mezzanine
Lender has delivered (or is simultaneously delivering) such release to Junior
Mezzanine Borrower (if applicable).

 

Notwithstanding anything in Section 2.6(a) or this Section 2.9 to the contrary,
on or prior to the expiration of the Spread Maintenance Date, no Spread
Maintenance Premium shall be

 

48

--------------------------------------------------------------------------------


 

payable under Section 2.6(a) with respect to a release of the portion of the
Collateral related to an Individual Property pursuant to this Section 2.9 in the
event and to the extent that the Allocated Loan Amount of such Individual
Property to be released together with the Allocated Loan Amounts of all
Individual Properties previously released and any other prepayments made
pursuant to Sections 2.6(a) or 2.9 is less than twenty-five percent (25%) of the
original principal balance of the Loan (the “Free Prepayment Amount”).

 

ARTICLE 3

 

CONDITIONS PRECEDENT

 

Section 3.1                                   Conditions Precedent

 

The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application for the Loan issued by Lender.  The making of the Loan shall be
deemed Lender’s acknowledgement that all such conditions precedent have been
satisfied or waived.

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender as of the Closing Date that:

 

Section 4.1                                   Organization

 

Borrower (a) has been duly organized and is validly existing and in good
standing with requisite power and authority to own its assets and to transact
the businesses in which it is now engaged, (b) is duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its assets, businesses and operations,
(c) possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own its assets and to transact the
businesses in which it is now engaged, and the sole business of Borrower is the
ownership and management of the Mortgage Borrowers and each Mortgage Borrower
SPE Component Entity, and (d) has full power, authority and legal right to
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey the
Collateral pursuant to the terms of the Loan Documents, and has full power,
authority and legal right to keep and observe all of the terms of the Loan
Documents to which it is a party.  Borrower represents and warrants that the
chart attached hereto as Exhibit A sets forth an accurate listing of the direct
and indirect owners of the equity interests in Mortgage Borrower, Borrower,
Ashford Keys Senior Operating Lessee, each SPE Component Entity (if any) and
each Guarantor (when not an individual).

 

Borrower and Ashford Keys Senior Operating Lessee have the power and authority
and the requisite Ownership Interests to control the actions of Mortgage
Borrower and the Operating Lessee, respectively, and upon the realization of the
Collateral under the Pledge Agreements, Lender or any other party succeeding to
Borrower’s or Ashford Keys Senior Operating Lessee’s

 

49

--------------------------------------------------------------------------------


 

interest in the Collateral described in the Pledge Agreements will have such
control.  Without limiting the foregoing, Borrower and Ashford Keys Senior
Operating Lessee each have sufficient control over Mortgage Borrower or
Operating Lessee, as applicable, to cause Mortgage Borrower or Operating Lessee,
as applicable, to (i) take any action on Mortgage Borrower’s or Operating
Lessee’s, as applicable, part required by the Loan Documents and (ii) refrain
from taking any action prohibited by the Loan Documents.

 

Section 4.2                                   Status of Borrower

 

Borrower’s exact legal name is correctly set forth on the first page of this
Agreement, on the Pledge Agreements and on any UCC-1 Financing Statements filed
in connection with the Loan. Borrower is an organization of the type specified
on Schedule I. Borrower is incorporated in or organized under the laws of the
State as set forth on Schedule I.  Borrower’s principal place of business and
chief executive office, and the place where Borrower keeps its books and
records, including recorded data of any kind or nature, regardless of the medium
of recording, including software, writings, plans, specifications and
schematics, has been for the preceding four months (or, if less, the entire
period of the existence of Borrower) the address of Borrower set forth on the
first page of this Agreement.  Borrower’s organizational identification number,
if any, assigned by the state of incorporation or organization is correctly set
forth on the first page of the Note.

 

Section 4.3                                   Validity of Documents

 

Borrower has taken all necessary action to authorize the execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party.  This Agreement and such other Loan Documents have been duly executed and
delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 4.4                                   No Conflicts

 

The execution, delivery and performance of this Agreement and the other Loan
Documents by Borrower will not conflict with or result in a breach of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance (other than pursuant to the
Loan Documents) upon any of the property or assets of Borrower pursuant to the
terms of any agreement or instrument to which Borrower is a party or by which
any of Borrower’s property or assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, in each case which would reasonably be expected
to have or does have a Material Adverse Effect, and any consent, approval,
authorization, order, registration or qualification of or with any Governmental
Authority required for the execution, delivery and performance by Borrower of
this Agreement or any of the other Loan Documents has been obtained and is in
full force and effect.

 

50

--------------------------------------------------------------------------------


 

Section 4.5                                   Litigation

 

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority, arbitral body or other agency now pending or, to
Borrower’s knowledge, threatened against or affecting Borrower, Mortgage
Borrower, any Guarantor, Operating Lessee, Ashford Keys Senior Operating Lessee,
the Collateral or any Individual Property, which actions, suits or proceedings,
if determined against Borrower, Mortgage Borrower, any Guarantor, Operating
Lessee, Ashford Keys Senior Operating Lessee, the Collateral or any Individual
Property, in each case which would reasonably be expected to have or does have a
Material Adverse Effect.

 

Section 4.6                                   Agreements

 

Borrower is not a party to any agreement or instrument or subject to any
restriction which would reasonably be expected to have or does have a Material
Adverse Effect.  Neither Borrower nor Mortgage Borrower is in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which it is a party or by which Borrower, Mortgage Borrower, or the Collateral
or any Individual Property is bound, which would reasonably be expected to have
a Material Adverse Effect.  Neither Borrower nor Mortgage Borrower has any
material financial obligation under any agreement or instrument to which
Borrower or Mortgage Borrower is a party or by which Borrower, Mortgage
Borrower, or the Collateral or any Individual Property is otherwise bound, other
than (a) obligations incurred in connection with any Permitted Debt (as defined
in this Agreement, the Mortgage Loan Agreement and the Junior Mezzanine Loan
Agreement), (b) obligations under the Loan Documents and Mortgage Loan Documents
(c) obligations which have been disclosed to Lender in writing and/or
(d) Permitted Encumbrances (as defined in this Agreement, the Mortgage Loan
Agreement and the Junior Mezzanine Loan Agreement).

 

Section 4.7                                   Solvency

 

Borrower has (a) not entered into the transaction or executed the Note, this
Agreement or any other Loan Documents with the actual intent to hinder, delay or
defraud any creditor and (b) received reasonably equivalent value in exchange
for their obligations under such Loan Documents.  Giving effect to the Loan, the
fair saleable value of the assets of Borrower exceeds and will, immediately
following the making of the Loan, exceed the total liabilities of Borrower,
including, without limitation, subordinated, unliquidated, disputed and
contingent liabilities.  No petition in bankruptcy has been filed against
Borrower, Mortgage Borrower, any Guarantor, any SPE Component Entity (if any) or
Affiliated Manager in the last ten (10) years, and neither Borrower, Mortgage
Borrower nor any Guarantor, any SPE Component Entity (if any) or Affiliated
Manager in the last ten (10) years has made an assignment for the benefit of
creditors or taken advantage of any Creditors Rights Laws.  Neither Borrower,
Mortgage Borrower nor any Guarantor, any SPE Component Entity (if any) or
Affiliated Manager is contemplating either the filing of a petition by it under
any Creditors Rights Laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against Borrower, Mortgage
Borrower or any Guarantor, any SPE Component Entity (if any) or Affiliated
Manager.

 

51

--------------------------------------------------------------------------------


 

Section 4.8                                   Full and Accurate Disclosure

 

No statement of fact made by or on behalf of Borrower in this Agreement or in
any of the other Loan Documents or in any other document or certificate
delivered by or on behalf of Borrower contains any untrue statement of a
material fact or omits to state any material fact, to Borrower’s knowledge,
necessary to make statements contained herein or therein not misleading.  There
is no material fact presently known to Borrower which has not been disclosed
which would reasonably be expected to have or does have a Material Adverse
Effect.

 

Section 4.9                                   No Plan Assets

 

Neither Borrower, Mortgage Borrower nor Operating Lessee is an employee benefit
plan, as defined in Section 3(3) of ERISA, subject to Title I of ERISA and none
of the assets of Borrower, Mortgage Borrower or Operating Lessee constitute or
will constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101.  Neither Borrower, Mortgage Borrower nor Operating
Lessee is a governmental plan within the meaning of Section 3(32) of ERISA
Transactions by or with Borrower, Mortgage Borrower or Operating Lessee are not
subject to state statutes regulating investment of, and fiduciary obligations
with respect to, governmental plans similar to the provisions of Section 406 of
ERISA or Section 4975 of the Internal Revenue Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement. 
With respect to any multiemployer plan to which Borrower, Mortgage Borrower or
Operating Lessee or any entity that is under common control with Borrower,
Mortgage Borrower or Operating Lessee within the meaning of ERISA
Section 4001(a)(14) is or has been obligated to contribute, neither Borrower,
Mortgage Borrower nor any such entity has incurred any material liability under
ERISA Section 515 of ERISA or Title IV of ERISA which is or remains unsatisfied.

 

Section 4.10                            Not a Foreign Person

 

Borrower is not a foreign corporation, foreign partnership, foreign trust,
foreign estate or nonresident alien or a disregarded entity owned by any of them
(as those terms are defined in the Internal Revenue Code), and if requested by
Lender, Borrower will so certify (or in the case of a disregarded entity, its
owner will certify) to Lender or a person designated by Lender under penalties
of perjury to the accuracy of this representation, and will provide in such
certification such additional information as Lender may reasonably request
related thereto.

 

Section 4.11                            Enforceability

 

The Loan Documents are not subject to any right of rescission, set-off,
counterclaim or defense by Borrower, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable, and Borrower has not
asserted any right of rescission, set-off, counterclaim or defense with respect
thereto.  No Default or Event of Default exists under or with respect to any
Loan Document.

 

52

--------------------------------------------------------------------------------


 

Section 4.12                            Business Purposes

 

The Loan is solely for the business purpose of Borrower, and is not for
personal, family, household, or agricultural purposes.

 

Section 4.13                            Compliance

 

Except as expressly disclosed in a Zoning Report, a Property Condition Report
and/or an Environmental Report, Mortgage Borrower and each Individual Property,
and the use and operation thereof, comply in all material respects with all
Legal Requirements, including, without limitation, building and zoning
ordinances and codes and the Americans with Disabilities Act.  Neither Borrower
nor Mortgage Borrower is in default or in violation of any order, writ,
injunction, decree or demand of any Governmental Authority which would
reasonably be expected to have a Material Adverse Effect, and neither Borrower
nor Mortgage Borrower has received any written notice of any such default or
violation.  There has not been committed by Borrower or Mortgage Borrower or, to
Borrower’s knowledge, any other Person in occupancy of or involved with the
operation or use of any Individual Property any act or omission affording any
Governmental Authority the right of forfeiture as against such Individual
Property, the Collateral or any part thereof or any monies paid in performance
of Borrower’s obligations under any of the Loan Documents.

 

Section 4.14                            Financial Information

 

All financial data, including, without limitation, the balance sheets,
statements of cash flow, statements of income and operating expense and rent
rolls, that have been delivered to Lender in respect of Borrower, Mortgage
Borrower, any Guarantor, the Collateral and/or each Individual Property (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of Borrower, Mortgage Borrower, Guarantor, the
Collateral or the Properties, as applicable, as of the date of such reports in
all material respects, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein.  Neither
Borrower nor Mortgage Borrower has any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower, or Mortgage
Borrower except as referred to or reflected in said financial statements.  Since
the date of such financial statements, there has been no change in the financial
condition, operations or business of Borrower, Mortgage Borrower or Guarantor
from that set forth in said financial statements which would reasonably be
expected to have or has had a Material Adverse Effect.

 

Section 4.15                            Condemnation

 

No Condemnation or other proceeding has been commenced or, to Borrower’s actual
knowledge, is threatened or contemplated with respect to all or any portion of
the Properties or for the relocation of roadways providing access to any
Individual Property.

 

Section 4.16                            Utilities and Public Access; Parking

 

Each Individual Property is (i) located on or adjacent to a public road and has
access to such road directly, or has access via an irrevocable perpetual
easement or right of way permitting ingress and egress to and from a public road
and (ii) served by water, sewer, sanitary sewer and

 

53

--------------------------------------------------------------------------------


 

storm drain facilities adequate to service such Individual Property for full
utilization of such Individual Property for its intended uses.  Except as
expressly set forth on a Survey, all public utilities necessary to the full use
and enjoyment of each Individual Property as currently used and enjoyed are
located either in the public right-of-way abutting such Individual Property
(which are connected so as to serve the Individual Property without passing over
other property) or in recorded easements serving the Individual Property. 
Except as expressly set forth on a Survey, all roads necessary for the use of
each Individual Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.  Except as
expressly set forth in a Zoning Report, each Individual Property has, or is
served by, parking to the extent required to comply with all Legal Requirements.

 

Section 4.17                            Separate Lots

 

Each Individual Property is assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining land or
improvements not constituting a part of such lot or lots, and no other land or
improvements is assessed and taxed together with such Individual Property or any
portion thereof.

 

Section 4.18                            Assessments

 

To Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting any Individual
Property, nor are there any contemplated improvements to such Individual
Property that may result in such special or other assessments.

 

Section 4.19                            Insurance

 

Mortgage Borrower has obtained and Borrower has delivered to Lender certified
copies of all Policies or, to the extent such Policies are not available as of
the Closing Date, certificates of insurance with respect to all such Policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement.  To Borrower’s knowledge, no Person, including Borrower and
Mortgage Borrower, has done, by act or omission, anything which would impair the
coverage of any of the Policies.

 

Section 4.20                            Use of Property

 

Each Individual Property is used exclusively for hotel purposes and other
appurtenant and related uses.

 

Section 4.21                            Certificate of Occupancy; Licenses

 

All material certifications, permits, licenses and approvals, including, without
limitation, certificates of completion or occupancy and any applicable liquor
license required for the legal use, occupancy and operation of each Individual
Property for the purpose intended herein, have been obtained and are valid and
in full force and effect.  Borrower shall cause Mortgage Borrower to keep and
maintain (or cause to be kept and maintained) all licenses necessary for the
operation of each Individual Property for the purpose intended herein.  The use
being made of

 

54

--------------------------------------------------------------------------------


 

each Individual Property is in conformity with the final certificate of
occupancy (or compliance, if applicable) and any other permits or licenses
issued for such Individual Property.

 

Section 4.22                            Flood Zone

 

None of the Improvements on any Individual Property are located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards, or, if any portion of the Improvements is located within such
area, Mortgage Borrower has obtained the insurance prescribed in the Mortgage
Loan Agreement.

 

Section 4.23                            Physical Condition

 

Except as set forth in the Property Condition Report, to Borrower’s knowledge
after due inquiry, the Properties, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects (ordinary wear and tear excepted).  Except as set forth
in the Property Condition Report, to Borrower’s knowledge after due inquiry,
there exists no structural or other material defects or damages in any
Individual Property, as a result of a Casualty or otherwise, and whether latent
or otherwise.  Neither Borrower nor Mortgage Borrower has received written
notice from any insurance company or bonding company of any defects or
inadequacies in any Individual Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

 

Section 4.24                            Boundaries

 

(a)                                 To Borrower’s knowledge and in reliance on,
and except as otherwise specifically disclosed on a Survey, none of the
Improvements which were included in determining the appraised value of the any
Individual Property lie outside the boundaries and building restriction lines of
such Individual Property to any material extent, and (b) no improvements on
adjoining properties encroach upon the such Individual Property and no easements
or other encumbrances upon such Individual Property encroach upon any of the
Improvements so as to have a Material Adverse Effect.

 

Section 4.25                            Leases

 

Borrower represents and warrants to Lender that the Property is not subject to
any Major Leases as of the Closing Date.

 

Section 4.26                            Filing and Recording Taxes

 

All transfer taxes, deed stamps, intangible taxes or other amounts in the nature
of transfer taxes required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the transfer of each
Individual Property to the applicable Mortgage Borrower, the Collateral to
Borrower, the making of the Mortgage Loan, the Loan or the other transactions
contemplated by this Agreement have been paid.  All recording, stamp, intangible
or other

 

55

--------------------------------------------------------------------------------


 

similar tax required to be paid by any Person under applicable Legal
Requirements currently in effect in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents, including, without limitation, the Pledge Agreements, have been paid
or will be paid by Borrower.

 

Section 4.27                            Management Agreement

 

The Management Agreement is in full force and effect and there is no default
thereunder by any party thereto and, to Borrower’s knowledge, no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.  No management fees (which are due and payable)
under the Management Agreement are accrued and unpaid. Neither Mortgage Borrower
nor Operating Lessee are obligated to pay any key money to any Franchisor or
Manager under any Franchise Agreement or Management Agreement, other than with
respect to the Individual Property commonly known as Marriott Beverly Hills, for
which the aggregate amount of key money due to Marriott pursuant to the
applicable Management Agreement does not exceed $5,000,000.00

 

Section 4.28                            Illegal Activity

 

No portion of the Properties or the Collateral have been or will be purchased,
improved, equipped or fixtured with proceeds of any illegal activity, and no
part of the proceeds of the Loan or the Mortgage Loan will be used in connection
with any illegal activity.

 

Section 4.29                            Construction Expenses

 

All costs and expenses of any and all labor, materials, supplies and equipment
used in the construction maintenance or repair of the Improvements (which are
currently due and payable) have been paid in full.  To Borrower’s knowledge,
there are no claims for payment for work, labor or materials affecting the
Properties which are or may become a lien prior to, or of equal priority with,
the Liens created by the Loan Documents or the Mortgage Loan Documents.

 

Section 4.30                            Personal Property

 

Mortgage Borrower has paid in full for, and is the owner of, all Personal
Property (other than Tenants’ property) used in connection with the operation of
the Properties, free and clear of any and all security interests, liens or
encumbrances, except for Permitted Encumbrances and the Lien and security
interest created by the Loan Documents and the Mortgage Loan Documents.

 

Section 4.31                            Taxes

 

Borrower has filed all federal, state, county, municipal, and city income,
personal property and other tax returns required to have been filed by it and
has paid all taxes and related liabilities which have become due pursuant to
such returns or pursuant to any assessments received by it.  Borrower does not
know of any basis for any additional assessment in respect of any such taxes and
related liabilities for prior years.

 

56

--------------------------------------------------------------------------------


 

Section 4.32                            Title

 

(a)                                 Borrower and Ashford Keys Senior Operating
Lessee each are the record and beneficial owner of, and have good and marketable
title to, the applicable Collateral, free and clear of all Liens whatsoever. 
Each Pledge Agreement, together with the UCC Financing Statements relating to
the Collateral when properly filed in the appropriate records, will create a
valid, perfected first priority security interests in and to the Collateral, all
in accordance with the terms thereof for which a Lien can be perfected by filing
a UCC Financing Statement.  For so long as the Lien of the Pledge Agreement is
outstanding, Borrower and Ashford Keys Senior Operating Lessee shall forever
warrant, defend and preserve such title and the validity and priority of the
Lien of the Pledge Agreement and shall forever warrant and defend such title,
validity and priority to Lender against the claims of all persons whomsoever.

 

(b)                                 Each Mortgage Borrower has good, marketable
and insurable fee simple title to the applicable Individual Property free and
clear of all liens, encumbrances and charges whatsoever except for the Permitted
Encumbrances.  The Permitted Encumbrances do not and will not materially
adversely affect or interfere with the value, or materially adversely affect or
interfere with the current use or operation, of such Property or the ability of
Borrower to repay the Note or any other amount owing under the Note, the Pledge
Agreements, the Loan Agreement, or the other Loan Documents or to perform its
obligations thereunder in accordance with the terms of the Loan Agreement, the
Note, the Pledge Agreements or the other Loan Documents.  Borrower shall cause
Mortgage Borrower to forever warrant, defend and preserve the title to the
Property and to forever warrant and defend the same to Lender against the claims
of all persons whomsoever subject to the Permitted Encumbrances.

 

Section 4.33                            Federal Reserve Regulations

 

No part of the proceeds of the Loan will be used for the purpose of purchasing
or acquiring any “margin stock” within the meaning of Regulation U of the Board
of Governors of the Federal Reserve System or for any other purpose which would
be inconsistent with such Regulation U or any other Regulations of such Board of
Governors, or for any purposes prohibited by Legal Requirements or prohibited by
the terms and conditions of this Agreement or the other Loan Documents.

 

Section 4.34                            Investment Company Act

 

Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (b) subject to any other federal or state law or regulation which
purports to restrict or regulate its ability to borrow money.

 

Section 4.35                            Reciprocal Easement Agreements

 

(a)                                 To Borrower’s knowledge, neither Borrower,
nor Mortgage Borrower nor any other party is currently in default (nor has any
notice been given or received with respect to an alleged or current default)
under any of the terms and conditions of the REA, and the REA remains unmodified
and in full force and effect;

 

(b)                                 To Borrower’s knowledge, all easements
granted pursuant to the REA which were to have survived the site preparation and
completion of construction (to the extent

 

57

--------------------------------------------------------------------------------


 

that the same has been completed), remain in full force and effect and have not
been released, terminated, extinguished or discharged by agreement or otherwise;

 

(c)                                  To Borrower’s knowledge, all sums due and
owing by Mortgage Borrower to the other parties to the REA (or by the other
parties to the REA to Mortgage Borrower) pursuant to the terms of the REA,
including without limitation, all sums, charges, fees, assessments, costs, and
expenses in connection with any taxes, site preparation and construction,
non-shareholder contributions, and common area and other property management
activities have been paid, are current, and no lien has attached on any
Individual Property (or threat thereof been made) for failure to pay any of the
foregoing; and

 

(d)                                 To Borrower’s knowledge, the terms,
conditions, covenants, uses and restrictions contained in the REA do not
conflict in any manner with any terms, conditions, covenants, uses and
restrictions contained in any Major Lease or in any agreement between Mortgage
Borrower and occupant of any peripheral parcel, including without limitation,
conditions and restrictions with respect to kiosk placement, tenant restrictions
(type, location or exclusivity), sale of certain goods or services, and/or other
use restrictions.

 

Section 4.36                            No Change in Facts or Circumstances;
Disclosure

 

All information submitted by Borrower, Mortgage Borrower or their respective
agents to Lender and in all financial statements, rent rolls, reports,
certificates and other documents submitted in connection with the Loan or in
satisfaction of the terms thereof and all statements of fact made by Borrower in
this Agreement or in any other Loan Document, are accurate, complete and correct
in all material respects.  There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise would reasonably expected to have or does have a Material Adverse
Effect.  Borrower has disclosed to Lender all material facts and has not failed
to disclose any material fact that could cause any representation or warranty
made herein to be materially misleading.

 

Section 4.37                            Intellectual Property

 

To Borrower’s knowledge, all trademarks, trade names and service marks necessary
to the business of Borrower, Operating Lessee, Ashford Keys Senior Operating
Lessee or Mortgage Borrower as presently conducted or as Borrower, Operating
Lessee, Ashford Keys Senior Operating Lessee or Mortgage Borrower contemplates
conducting its business are in good standing and uncontested.  To Borrower’s
knowledge, Borrower, Operating Lessee, Ashford Keys Senior Operating Lessee and
Mortgage Borrower have not infringed, are not infringing, and have not received
written notice of infringement with respect to asserted trademarks, trade names
and service marks of others.  To Borrower’s knowledge, there is no infringement
by others of trademarks, trade names and service marks of Borrower, Operating
Lessee, Ashford Keys Senior Operating Lessee or Mortgage Borrower.

 

Section 4.38                            Compliance with Prescribed Laws

 

None of Borrower, Mortgage Borrower or any Person who Controls Borrower or
Mortgage Borrower currently is identified by the Office of Foreign Assets
Control, Department

 

58

--------------------------------------------------------------------------------


 

of the Treasury (“OFAC”) or otherwise qualifies as a Embargoed Person, and
Borrower and Mortgage Borrower have implemented procedures to ensure that no
Person who now or hereafter owns a direct or indirect equity interest in
Borrower or Mortgage Borrower is an Embargoed Person or is Controlled by an
Embargoed Person.  Borrower and Mortgage Borrower are not in violation of any
Prescribed Laws.

 

Section 4.39                            Brokers and Financial Advisors

 

Borrower has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Lismore Capital, whose fees shall be paid in full by
Borrower on or prior to the date hereof.

 

Section 4.40                            Franchise Agreements

 

The Franchise Agreements are in full force and effect. There is no default
thereunder by any party thereto and no circumstance, condition or event has
occurred that, with the passage of time and/or giving of notice, would
constitute a default thereunder or entitle Franchisor to terminate any Franchise
Agreement.  All franchise fees, reservation fees, royalties, marketing fees and
other sums and payable due under the Franchise Agreements have been paid in full
or are current.  A true, correct and complete copy of the Franchise Agreements,
together with all amendments and ancillary agreements or side letters related
thereto, have been delivered to Lender.  The Loan, and the encumbrance of the
Collateral as security for the Loan, will not cause Mortgage Borrower to violate
any financial covenants contained in any Franchise Agreement.

 

Section 4.41                            PIPS

 

Other than the Scheduled PIP, there are no PIPs affecting any Individual
Property as of the Closing Date.

 

Section 4.42                            Intellectual Property

 

All trademarks, trade names and service marks that Borrower, Mortgage Borrower,
Operating Lessee or Ashford Keys Senior Operating Lessee own or has pending, or
under which Borrower, Mortgage Borrower, Ashford Keys Senior Operating Lessee or
Operating Lessee are licensed, are in good standing and uncontested.  Borrower,
Mortgage Borrower, Ashford Keys Senior Operating Lessee and Operating Lessee
have not infringed, are not infringing, and have not received notice of
infringement with respect to asserted trademarks, trade names and service marks
of others.

 

Section 4.43                            Labor Matters

 

There are no collective bargaining agreements or similar agreements to which
Borrower or Operating Lessee is a party.

 

Section 4.44                            [Intentionally Omitted]

 

Section 4.45                            [Intentionally Omitted]

 

59

--------------------------------------------------------------------------------


 

Section 4.46                            Operating Lease Representations.

 

(a)                                 (i) The Operating Leases are in full force
and effect, (ii) there are no defaults under the Operating Leases by Mortgage
Borrower or Operating Lessee, and no event has occurred which but for the
passage of time, or notice, or both would constitute a default under the
Operating Leases, (iii) all rents, additional rents and other sums due and
payable under the Operating Leases have been paid current and (iv) neither
tenant nor the landlord under the Operating Leases has commenced any action or
given or received any notice for the purpose of terminating the Operating
Leases;

 

(b)                                 Ashford Keys Senior Operating Lessee’s
interest in the Operating Leases is not subject to any Liens superior to, or of
equal priority with, the Pledge Agreements;

 

(c)                                  Except for the Liens of the Mortgages,
Mortgage Borrower’s interest in the Operating Leases is not subject to any Liens
superior to, or of equal priority with, the Mortgages; and

 

(d)                                 Borrower has delivered or caused to be
delivered to Lender a true, correct and complete copy of the Operating Leases.

 

Section 4.47                            Survival

 

Borrower agrees that, unless expressly provided otherwise, all of the
representations and warranties of Borrower set forth in this Article 4 and
elsewhere in this Agreement and in the other Loan Documents shall be deemed
given and made as of the date hereof and shall survive for so long as any
portion of the Debt remains owing to Lender.  All representations, warranties,
covenants and agreements made in this Agreement or in the other Loan Documents
by Borrower shall be deemed to have been relied upon by Lender notwithstanding
any investigation heretofore or hereafter made by Lender or on its behalf.

 

Section 4.48                            Affiliates

 

Borrower does not own any equity interests in any Person other than the
applicable Pledged Interests.

 

Section 4.49                            Mortgage Borrower Representations

 

Borrower has reviewed the representations and warranties made by, and covenants
of, Mortgage Borrower to and for the benefit of Mortgage Lender contained in the
Mortgage Loan Documents and such representations and warranties are true,
correct and complete and such representations and warranties are incorporated
herein by this reference as if set forth at length herein.

 

Section 4.50                            List of Mortgage Loan Documents

 

There are no Mortgage Loan Documents other than those set forth on Schedule XII
attached hereto.  Borrower has or has caused to be delivered to Lender true,
complete and correct

 

60

--------------------------------------------------------------------------------


 

copies of all Mortgage Loan Documents, and none of the Mortgage Loan Documents
has been amended or modified as of the date thereof.

 

Section 4.51                            List of Junior Mezzanine Loan Documents

 

There are no Junior Mezzanine Loan Documents other than those set forth on
Schedule XIV attached hereto.  Borrower has or has caused to be delivered to
Lender true, complete and correct copies of all Junior Mezzanine Loan Documents,
and none of the Junior Mezzanine Loan Documents has been amended or modified as
of the date thereof.

 

Section 4.52                            Mortgage Loan Event of Default

 

No Mortgage Loan Event of Default or, to the best of Borrower’s knowledge,
information and belief, after due inquiry, Mortgage Default exists as of the
date hereof.

 

ARTICLE 5

 

BORROWER COVENANTS

 

From the date hereof and until repayment of the Debt in full and performance in
full of all obligations of Borrower under the Loan Documents or the earlier
release in full of Lender’s Lien encumbering the Collateral (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents, Borrower hereby covenants and agrees with Lender that:

 

Section 5.1                                   Existence; Compliance with
Requirements

 

(a)                                 Borrower shall do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its
existence and all of its material rights, licenses, permits and franchises and
comply, and shall cause Mortgage Borrower to comply, with all applicable
material Legal Requirements.  Borrower shall not and shall not permit Mortgage
Borrower to commit, permit or suffer to exist any act or omission affording any
Governmental Authority the right of forfeiture as against any Individual
Property or the Collateral or any part thereof or any monies paid in performance
of Borrower’s obligations under any of the Loan Documents.  Borrower shall and
shall cause Mortgage Borrower to at all times maintain, preserve and protect all
franchises and trade names used in connection with the operation of the
Properties.

 

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may contest or permit Mortgage Borrower to contest
by appropriate legal proceeding, promptly initiated and conducted in good faith
and with due diligence, the Legal Requirements affecting Borrower, Mortgage
Borrower, an Individual Property or the Collateral, provided that (i) no Event
of Default has occurred and is continuing; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower, Mortgage Borrower, the Collateral or any
Individual Property is subject and shall not constitute a default thereunder;
(iii) none of the Collateral or the Properties, any part thereof or interest
therein, nor Borrower or Mortgage Borrower shall be affected in any material
adverse way as a result of such proceeding; (iv) non-compliance with the Legal
Requirements shall not impose

 

61

--------------------------------------------------------------------------------


 

civil or criminal liability on Borrower, Mortgage Borrower or Lender;
(v) Borrower shall, or shall cause Mortgage Borrower to, have furnished the
security as may be required in the proceeding, or required by Lender if no such
security has been furnished in the proceeding or to Mortgage Lender, to ensure
compliance by Borrower and Mortgage Borrower with the Legal Requirements; and
(vi) Borrower shall, or shall cause Mortgage Borrower to, have furnished to
Lender all other items reasonably requested by Lender in connection therewith.

 

(c)                                  At the request of Lender and subject to the
rights of Mortgage Lender under the Mortgage Loan Documents, Borrower shall, and
shall cause Mortgage Borrower to, upon the occurrence and during the continuance
of an Event of Default under the Loan Agreement or any of the other Loan
Documents, cooperate with Lender to cause all licenses and permits related to
each Individual Property to be assigned to Lender (or its nominee) if such
permits or licenses are assignable or otherwise cause such licenses or permits
to be held by Borrower, Mortgage Borrower, Manager or Operating Lessee, if
applicable, for the benefit of Lender until such time as Lender can obtain such
licenses or permits in its own name or the name of a nominee.

 

Section 5.2                                   Maintenance and Use of Property

 

Borrower shall cause Mortgage Borrower and/or Operating Lessee to cause the
Property to be maintained in a good, safe and insurable condition and in
compliance with all applicable Legal Requirements, and shall promptly cause
Mortgage Borrower to make all repairs to the Properties, above grade and below
grade, interior and exterior, structural and nonstructural, ordinary and
extraordinary, unforeseen and foreseen except where the failure to so comply
would not reasonably be expected to have and does not have a Material Adverse
Effect.  All repairs made by Mortgage Borrower shall be made in a good and
workmanlike manner, shall be equal or better in quality and class to the
original work and shall comply with all applicable Legal Requirements and
insurance requirements.  The Improvements and the Personal Property shall not be
removed, demolished or other than in accordance with the provisions of
Section 5.21, materially altered (except for normal replacement of the Personal
Property) without the prior written consent of Lender, which consent shall not
be unreasonably withheld, conditioned or delayed.  If under applicable zoning
provisions the use of all or any portion of the Property is or shall become a
nonconforming use, Borrower will not, and will not cause or permit Mortgage
Borrower to, cause or permit the nonconforming use to be discontinued or the
nonconforming Improvement to be abandoned without the express prior written
consent of Lender.  Borrower shall cause Mortgage Borrower to operate the
applicable Individual Properties in accordance with the terms and provisions of
the applicable O&M Program.

 

Section 5.3                                   Waste

 

Borrower shall not, and shall not cause or permit Mortgage Borrower to, commit
or suffer any physical waste of the Properties or make any change in the use of
the Properties which will in any way materially increase the risk of fire or
other hazard arising out of the operation of any Individual Property, or take
any action that would reasonably be expected to invalidate or give cause for
cancellation of any Policy, or do or permit to be done thereon anything that
would reasonably be expected to in any way impair the value of any Individual
Property or the Collateral.  Borrower will not, and will not cause or permit
Mortgage Borrower to, without the

 

62

--------------------------------------------------------------------------------


 

prior written consent of Lender, permit any drilling or exploration for or
extraction, removal, or production of any minerals from the surface or the
subsurface of any Individual Property, regardless of the depth thereof or the
method of mining or extraction thereof.

 

Section 5.4                                   Taxes and Other Charges

 

(a)                                 Borrower shall pay or shall cause Mortgage
Borrower to pay all Property Taxes and Other Charges now or hereafter levied or
assessed or imposed against the Properties or any part thereof as the same
become due and payable; provided, however, Borrower’s obligation to directly pay
or to cause Mortgage Borrower to pay Property Taxes shall be suspended for so
long as Mortgage Borrower complies with the terms and provisions of Section 9.4
of the Mortgage Loan Agreement and Section 9.1 hereof.  Borrower shall furnish
to Lender receipts for the payment of the Property Taxes and the Other Charges
at least five (5) days prior to the date the same shall become delinquent
(provided, however, that Borrower is not required to furnish such receipts for
payment of Property Taxes in the event that such Property Taxes have been paid
by Mortgage Lender pursuant to Section 9.4 of the Mortgage Loan Agreement). 
Subject to the terms of Section 5.4(b) hereof, Borrower shall not suffer and
shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against any Individual Property, and
shall promptly pay for all utility services provided to the Properties.  If
Mortgage Borrower shall fail to pay any Property Taxes or Other Charges in
accordance with this Section 5.4 and is not contesting or causing a contesting
of such Property Taxes or Other Charges in accordance with Section 5.4(b) below,
or if there are insufficient funds in the Tax and Insurance Reserve Account (as
defined in the Mortgage Loan Agreement) to pay any Property Taxes or Other
Charges, Lender shall have the right, but shall not be obligated, to pay such
Property Taxes or Other Charges, and Borrower shall repay to Lender, on demand,
any amount paid by Lender, with interest thereon at the Default Rate from the
date of the advance thereof to the date of repayment, and such amount shall
constitute a portion of the Debt secured by the Pledge Agreements.

 

(b)                                 After prior written notice to Lender,
Borrower, at its own expense, may, or may cause Mortgage Borrower to, contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any Property Taxes or Other Charges, provided that (i) no Event of Default is
continuing; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or
Mortgage Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable Legal
Requirements; (iii) neither the Properties nor any part thereof or direct or
indirect interest therein , nor the Collateral nor any part thereof or direct or
indirect interest therein, will be in danger of being sold, forfeited,
terminated, canceled or lost; (iv) Borrower shall promptly upon final
determination thereof pay, or cause Mortgage Borrower to pay, the amount of any
such Property Taxes or Other Charges, together with all costs, interest and
penalties which may be payable in connection therewith; (v) such proceeding
shall suspend the collection of such contested Property Taxes or Other Charges
from each Individual Property; (vi) Borrower shall, or shall cause Mortgage
Borrower to, furnish such security as may be required in the proceeding, or if
no such security has been furnished in the proceeding or to Mortgage Lender,
Borrower shall, or shall cause Mortgage Borrower to, furnish such reserve
deposits as may be requested by Lender, to ensure the payment of any such
Property Taxes or

 

63

--------------------------------------------------------------------------------


 

Other Charges, together with all interest and penalties thereon (unless Mortgage
Borrower has paid all of the Property Taxes or Other Charges under protest);
(vii) failure to pay such Property Taxes or Other Charges will not subject
Borrower, Mortgage Borrower or Lender to any civil or criminal liability;
(viii) such contest is not reasonably expected to have and does not have a
Material Adverse Effect; and (ix) Borrower shall, upon request by Lender, give
Lender prompt notice of the status of such proceedings and/or confirmation of
the continuing satisfaction of the conditions set forth in clauses (i) through
(viii) of this Section 5.4(b).  Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or any Individual Property (or part thereof or interest therein)
shall be in danger of being sold, forfeited, terminated, canceled or lost or
there shall be any danger of the Liens of the Mortgages being primed by any
related Lien.

 

(c)                                  Each Loan Party will timely file all U.S.
federal, state, and other material tax returns required to be filed by it and
will timely pay all Taxes shown on such returns or any assessments received by
it and all other material Taxes (other than any Property Taxes, which shall be
governed by Section 5.4(a) and (b)).

 

Section 5.5                                   Litigation

 

Borrower shall give prompt written notice to Lender of any litigation or
governmental proceedings pending or threatened in writing against any of
Borrower, Mortgage Borrower, Guarantor, the Collateral or any Individual
Property which would reasonably be expected to have or does have a Material
Adverse Effect.

 

Section 5.6                                   Access to Properties

 

Borrower shall cause Mortgage Borrower to permit agents, representatives and
employees of Lender to inspect each Individual Property or any part thereof
during normal business hours on Business Days upon reasonable advance notice
(which may be given telephonically or by e-mail), subject to Mortgage Borrower’s
usual and customary safety requirements and accompanied by a representative of
Mortgage Borrower.

 

Section 5.7                                   Notice of Default

 

Borrower shall, and shall cause Mortgage Borrower to, promptly advise Lender
(a) of any event or condition that would reasonably be expected to have or does
have a Material Adverse Effect of which Borrower or Mortgage Borrower has
knowledge, and (b) of the occurrence of any Default or Event of Default of which
Borrower or Mortgage Borrower has knowledge.

 

Section 5.8                                   Cooperate in Legal Proceedings

 

Borrower shall, and shall cause Mortgage Borrower to, at Borrower’s expense
cooperate fully with Lender with respect to any proceedings before any court,
board or other Governmental Authority which would reasonably be expected to
have, or does have, a Material Adverse Effect and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings, other
than those proceedings where Borrower and Lender are adverse parties.

 

64

--------------------------------------------------------------------------------


 

Section 5.9                                   Performance by Borrower

 

(a)                                 Borrower shall, and shall cause Mortgage
Borrower to, in a timely manner observe, perform and fulfill each and every
covenant, term and provision to be observed and performed by Borrower under this
Agreement and the other Loan Documents, or by Mortgage Borrower under the
Mortgage Loan Documents, as applicable, and any other agreement or instrument
affecting or pertaining to the Collateral or each Individual Property and any
amendments, modifications or changes thereto (except to the extent waived by the
counterparty thereto, provided that such action or failure to act by Borrower
does not otherwise require Lender’s consent under the Loan Documents).

 

(b)                                 Borrower shall not cause or permit Mortgage
Borrower, Operating Lessee or Guarantor to enter into or otherwise suffer or
permit any amendment, waiver, supplement, termination or other modification of
any Mortgage Loan Document executed and delivered by, or applicable to, Mortgage
Borrower, Operating Lessee or Guarantor as of the date hereof without the prior
written consent of Lender.  Borrower shall cause Mortgage Borrower, Operating
Lessee and Guarantor to provide Lender with a copy of any amendment, waiver,
supplement, termination or other modification to the Mortgage Loan Documents
entered into in accordance with the terms hereof within five (5) days after the
execution thereof.  Except with respect to any amendments or modifications which
are immaterial and do not bear on Borrower’s or any Pledged Entity’s status as a
single-purpose, bankruptcy remote entity or are otherwise permitted pursuant to
the Mortgage Loan Documents and/or Loan Documents, Borrower shall not, and shall
not permit any Pledged Entity to, amend or modify its respective Organizational
Documents in any respect, without Lender’s prior written consent.

 

Section 5.10                            Awards; Insurance Proceeds

 

Borrower shall cooperate with Lender in obtaining for Lender (to the extent that
this Agreement provides for such Awards or Insurance Proceeds to be paid to
Lender) the benefits of any Awards or Insurance Proceeds lawfully or equitably
payable in connection with the Properties, and Lender shall be reimbursed for
any expenses incurred in connection therewith (including reasonable, actual
attorneys’ fees and disbursements, the cost of any Restoration Consultant and
the payment by Borrower of the expense of an appraisal on behalf of Lender in
case of a Casualty or Condemnation affecting any Individual Property or any part
thereof) out of such Awards or Insurance Proceeds.

 

Section 5.11                            Financial Reporting

 

(a)                                 Borrower shall keep adequate books and
records of account on an accrual basis and in all material respects accordance
with the Uniform System of Accounts, consistently applied and shall furnish, or
shall cause to be furnished, to Lender:

 

(i)                                     intentionally omitted;

 

(ii)                                  monthly and quarterly, including
year-to-date, annual and trailing twelve (12) months operating statements of the
Properties, prepared and certified by Borrower in a form approved by Lender,
detailing Gross Revenues received, Operating Expenses incurred, the net
operating income before and after Debt Service and Capital Expenditures and
containing

 

65

--------------------------------------------------------------------------------


 

occupancy, average daily room, and revenue per available room statistics as well
as such other information as is necessary and sufficient to fairly represent the
financial position and results of operation of the Properties, within twenty
(20) days after the end of each calendar month and quarter; provided, however,
monthly and quarterly operating statements for the period ending on December 31
shall be delivered pursuant to clause (iv) below;

 

(iii)                               the most current Smith Travel Research
Reports then available (or if not available, any successor thereto) to Borrower
reflecting market penetration and relevant hotel properties competing with the
Properties, within thirty (30) days after the end of each calendar month;

 

(iv)                              annual balance sheet, profit and loss
statement, statement of cash flows, and statement of change in financial
position of Borrower and Guarantor, which are (a) with respect to Borrower,
prepared and certified by Borrower and (b) with respect to Guarantor,
(I) prepared and certified by Guarantor and (II) unless Guarantor is a Publicly
Traded Company, audited by an Acceptable Accountant, in each case, within ninety
(90) days after the close of each fiscal year of Borrower and Guarantor, as the
case may be; provided, however, Guarantor’s obligations under this
Section 5.11(a)(iv) shall be deemed satisfied for so long as (1) Guarantor’s
financial statements are consolidated with the financial statements of an
Affiliate in accordance with GAAP and (2) on or before the dates required
hereunder, Borrower delivers to Lender all financial statements of such
Affiliate, including, without limitation, those required pursuant to the
Exchange Act, the Sarbanes-Oxley Act of 2002 and the listing requirements of any
applicable stock exchange;

 

(v)                                 an Annual Budget not later than thirty (30)
days prior to the commencement of each fiscal year of Mortgage Borrower, which
shall be subject to the reasonable approval of Lender (to the extent that
Mortgage Borrower or Operating Lessee has an approval right over the Annual
Budget pursuant to the terms of the applicable Management Agreement), along with
any amendments or modifications thereto.  In the event that Lender objects to a
proposed Annual Budget submitted by Borrower, Lender shall advise Borrower of
such objections within fifteen (15) days after receipt thereof (and deliver to
Borrower a reasonably detailed description of such objections) and Mortgage
Borrower or Operating Lessee shall promptly cause the revision of such Annual
Budget and resubmit the same to Lender.  Lender shall advise Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Mortgage Borrower or Operating Lessee shall promptly cause the
revision of the same in accordance with the process described in this subsection
until Lender approves the Annual Budget.  Until such time that Lender approves a
proposed Annual Budget, which approval shall not be unreasonably withheld,
conditioned or delayed, the most recent Annual Budget shall apply; provided
that, such approved Annual Budget shall be adjusted to reflect (A) actual
increases in Property Taxes, Insurance Premiums, utilities expenses and expenses
under the Management Agreement and (B) up to five percent (5%) increases in any
budgeted line items provided such increases do not exceed a five percent (5%)
increase in the Annual Budget in the aggregate; and

 

66

--------------------------------------------------------------------------------


 

(vi)                              a quarterly calculation of the Debt Yield for
the immediately preceding twelve (12) months as of the last day of such quarter,
prepared and certified by Borrower, within thirty (30) days of the end of the
quarter.

 

(b)                                 Borrower shall furnish, or shall cause to be
furnished, to Lender such other additional financial or management information
as may, from time to time, be reasonably required by Lender in form and
substance satisfactory to Lender (including, without limitation, any financial
reports required to be delivered by any Tenant or any guarantor of any Major
Lease pursuant to the terms of such Major Lease or otherwise in Borrower’s
possession), and shall furnish to Lender and its agents convenient facilities
for the examination and audit of any such books and records.

 

(c)                                  All items requiring the certification of
Borrower pursuant to this Section 5.11 shall, except where Borrower is an
individual, require a certificate executed by an authorized officer of Borrower
or the general partner or managing member of Borrower, as applicable, and shall
contain a statement by Borrower as to whether there exists, to Borrower’s
knowledge, an Event of Default under the Loan Documents, and if an Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

 

Section 5.12                            Estoppel Statement

 

(a)                                 After request by Lender, Borrower shall
within ten (10) Business Days furnish Lender or any proposed assignee of the
Loan with a statement, duly acknowledged and certified, setting forth (i) the
original principal amount of the Loan and the Mortgage Loan, (ii) the rate of
interest on the Loan and the Mortgage Loan, (iii) the unpaid principal amount of
the Loan and the Mortgage Loan, (iv) the date installments of interest and/or
principal were last paid, (v) the Maturity Date, (vi) offsets or defenses to the
payment of the Debt or the Mortgage Loan, if any, and (vii) that the Note, this
Agreement, the Pledge Agreements and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification.

 

(b)                                 Borrower shall cause Mortgage Borrower to
use commercially reasonable efforts to deliver to Lender, consistent with the
terms of the Major Leases but not more than twice in any twelve (12) month
period (so long as no Event of Default is then continuing), promptly upon
request, duly executed estoppel certificates from any one or more Tenants as
required by Lender attesting to such facts regarding the related Major Lease as
Lender may require, including, but not limited to attestations that each Major
Lease covered thereby is in full force and effect with no defaults thereunder on
the part of any party, that none of the Rents have been paid more than one month
in advance, except as security, and that the Tenant claims no defense or offset
against the full and timely performance of its obligations under the Major
Lease.

 

(c)                                  Borrower shall, upon request of Lender,
cause Mortgage Borrower to, use commercially reasonable efforts to deliver an
estoppel certificate from each Franchisor stating (i) whether the applicable
Franchise Agreement is in full force and effect and has been modified, amended
or assigned, (ii) whether the Franchisor, Operating Lessee or Mortgage Borrower
is in default under any of the terms, covenants or provisions of the Franchise
Agreement and whether

 

67

--------------------------------------------------------------------------------


 

the Franchisor know of any event which, but for the passage of time or the
giving of notice or both, would constitute a default under the Franchise
Agreement, (iii) whether Franchisor, Operating Lessee or Mortgage Borrower has
commenced any action or given or received any notice for the purpose of
terminating the Franchise Agreement and (iv) whether all sums due and payable to
Franchisor under the Franchise Agreement have been paid in full.

 

(d)                                 Within ten (10) Business Days of request by
Lender, Borrower shall furnish Lender an estoppel certificate from Ashford Keys
Senior Operating Lessee and Operating Lessee in form and substance reasonably
satisfactory to Lender.

 

Section 5.13                            Leasing Matters

 

(a)                                 Borrower shall be permitted to cause
Mortgage Borrower or Operating Lessee to enter into a proposed Lease (including
the renewal or extension of an existing Lease (a “Renewal Lease”)) that is not a
Major Lease without the prior written consent of Lender, provided such proposed
Lease or Renewal Lease (i) provides for rental rates and terms comparable to
existing local market rates and terms (taking into account the type and quality
of the tenant) as of the date such Lease is executed by Mortgage Borrower or
Operating Lessee (unless, in the case of a Renewal Lease, the rent payable
during such renewal, or a formula or other method to compute such rent, is
provided for in the original Lease), (ii) is an arm’s-length transaction with a
bona fide, independent third party tenant, (iii) does not contain any terms
which would reasonably be expected to have or do have a Material Adverse Effect,
(iv) is subject and subordinate to the Mortgages and the Tenant thereunder
agrees to attorn to Mortgage Lender and any purchaser at a foreclosure sale and
(v) does not contain any option, offer, right of first refusal, right of first
offer or other similar right to acquire all or any portion of any Individual
Property.  Each Major Lease and all other proposed Leases which do not satisfy
the requirements set forth in this subsection, unless Manager has the right to
enter into such Lease without Mortgage Borrower’s or Operating Lessee’s prior
written consent pursuant to the Management Agreement (each a “Required Approval
Lease”) shall be subject to the prior approval of Lender.  Borrower shall cause
Mortgage Borrower to promptly deliver to Lender copies of all Leases which are
entered into pursuant to this subsection together with Borrower’s certification
that Mortgage Borrower or Operating Lessee has satisfied all of the conditions
of this Section.   Borrower shall pay the costs and expenses associated with
Lender’s counsel review of any Lease for which Lender’s consent may be required
under this Section 5.13.

 

(b)                                 Except as provided in clause (c) below,
Borrower shall cause Mortgage Borrower to, or cause Operating Lessee to, if
applicable, (i) observe and perform all the obligations imposed upon the
landlord under the Leases in all material respects and shall not do or permit to
be done anything to impair the value of any of the Leases as security for the
Debt; (ii) promptly send copies to Lender of all notices of material default
which Mortgage Borrower or Operating Lessee shall send or receive under a Major
Lease; (iii) enforce all of the material terms, covenants and conditions
contained in the Leases upon the part of the tenant thereunder to be observed or
performed; (iv) not collect any Rents more than one (1) month in advance (except
security deposits shall not be deemed Rents collected in advance); (v) hold all
security deposits in accordance with the terms of the applicable Lease and Legal
Requirements; (vi) not execute any assignment of the landlord’s interest in any
of the Leases or the Rents except as contemplated by the Mortgage Loan
Documents; and (vi) not consent to any assignment of or

 

68

--------------------------------------------------------------------------------


 

subletting under any Major Leases not in accordance with their terms, without
the prior written consent of Lender, such consent not to be unreasonably
withheld, conditioned or delayed.

 

(c)                                  Borrower shall be permitted to cause
Mortgage Borrower and/or Operating Lessee to, without the prior written consent
of Lender, amend, modify or waive the provisions of or terminate, reduce Rents
or accept a surrender of space under, or shorten the term of, any Lease which is
not a Major Lease (including any guaranty, letter of credit or other credit
support with respect thereto) provided that (i) such action (taking into
account, in the case of a termination, reduction in rent, surrender of space or
shortening of term, the planned alternative use of the affected space) is not
reasonably expected to have and does not have a Material Adverse Effect, and
(ii) such amendment, modification, waiver, termination, rent reduction, space
surrender or term shortening, is otherwise in compliance with the requirements
of this Agreement and the Mortgage Loan Agreement and any subordination
agreement binding upon Mortgage Lender with respect to such Lease.  A
termination of a Lease with a tenant who is in monetary default beyond
applicable notice and grace periods shall not be considered an action which has
a Material Adverse Effect.  Any amendment, modification, waiver, termination,
rent reduction, space surrender or term shortening which does not satisfy the
requirements set forth in this subsection shall be subject to the prior written
approval of Lender (not to be unreasonably withheld or delayed) (each, a “Lease
Modification”), at Borrower’s expense.  Borrower shall, or shall cause Mortgage
Borrower to, promptly deliver to Lender copies of amendments, modifications and
waivers which are entered into pursuant to this subsection together with
Borrower’s certification that it and Mortgage Borrower have satisfied all of the
conditions of this subsection.

 

(d)                                 Notwithstanding anything contained herein to
the contrary, Borrower shall not and shall not permit Mortgage Borrower or
Operating Lessee to, without the prior written consent of Lender, such consent
not to be unreasonably withheld, conditioned or delayed, enter into, renew,
extend, amend, modify, waive any provisions of, terminate, reduce Rents under,
accept a surrender of space under, or shorten the term of any Major Lease;
provided, however, Borrower and/or Operating Lessee may terminate a Major Lease
with a tenant who is in default beyond applicable notice and grace periods
without the prior written approval of Lender.

 

(e)                                  Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.13 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.13(e), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

69

--------------------------------------------------------------------------------


 

Section 5.14                            Property Management

 

(a)                                 Borrower shall cause Mortgage Borrower to
cause Operating Lessee to (i) diligently perform and observe all of the terms,
covenants and conditions required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
default under the Management Agreement of which it is aware; (iii) promptly
deliver to Lender a copy of any notice of default or other material notice
received by Mortgage Borrower and Operating Lessee under the Management
Agreement; (iv) promptly give notice to Lender of any notice or information that
Mortgage Borrower or Operating Lessee receives which indicates that Manager is
terminating the Management Agreement or that Manager is otherwise discontinuing
its management of any Individual Property; and (v) promptly enforce the
performance and observance of all of the covenants required to be performed and
observed by Manager under the Management Agreement.

 

(b)                                 Subject to the rights of Mortgage Lender
under the Mortgage Loan Documents, if at any time, (i) Manager shall become
insolvent or a debtor in a bankruptcy proceeding; (ii) unless managed by a Brand
Manager, Lender has accelerated the Loan as a result of an Event of Default
hereunder; (iii) a default has occurred and is continuing under the Management
Agreement after the expiration of all notice and cure periods contained
thereunder, or (iv) Manager has engaged in gross negligence, fraud, willful
misconduct or misappropriation of funds, Borrower shall, at the request of
Lender and if permitted pursuant to the terms of the Management Agreement or any
other agreement of Manager, cause Mortgage Borrower to cause Operating Lessee to
terminate the Management Agreement upon thirty (30) days prior notice to Manager
and replace Manager with a Qualified Manager pursuant to a Replacement
Management Agreement.

 

(c)                                  Borrower shall not, without the prior
written consent of Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), permit Mortgage Borrower to permit Operating Lessee
to:  (i) except as provided in clause (e) below, surrender, terminate or cancel,
or consent to the surrender, termination or cancellation of, the Management
Agreement or replace Manager or enter into any other management agreement with
respect to any Individual Property; (ii) consent to the assignment by Manager of
its interest under the Management Agreement except to a Qualified Manager or
(iii) if such action could reasonably be expected to have a Material Adverse
Effect, (1) reduce or consent to the reduction of the term of the Management
Agreement; (2) increase or consent to the increase of the amount of any charges
under the Management Agreement; or (3) otherwise modify, change, supplement,
alter or amend, or waive or release any of the terms and conditions under, the
Management Agreement in any material respect.  In the event that Borrower or
Mortgage Borrower or Operating Lessee replaces Manager at any time during the
term of Loan pursuant to this subsection, such Manager shall be deemed to be a
Qualified Manager.

 

(d)                                 Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.14 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails

 

70

--------------------------------------------------------------------------------


 

to grant or withhold its approval and consent to such matter within such ten
(10) Business Day period (and, in the case of a withholding of consent, stating
the grounds therefor in reasonable detail), then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted.  There shall be no administrative or approval fee in connection with
this Section 5.14(d), but Borrower shall pay any out-of-pocket costs and
expenses incurred by Lender.

 

(e)                                  Notwithstanding the foregoing, provided no
Event of Default is continuing, Borrower shall have the right to cause Mortgage
Borrower to cause Operating Lessee, and the right to permit Manager, without the
prior written approval of Lender (but upon prior written notice to Lender), to
terminate a Management Agreement at an Individual Property; provided, however,
it shall be an Event of Default hereunder in the event that within sixty (60)
days of the termination of such Management Agreement (i) Borrower shall have
failed (or shall have failed to cause Mortgage Borrower  or Operating Lessee in
the case of clause (2) hereof) to deliver to Lender either (1) a PIP Guaranty
relating to any New PIP contemplated by the Replacement Management Agreement or
(2) Cash to be deposited into the PIP Reserve Account in an amount equal to the
PIP Required Deposit contemplated by the Replacement Management Agreement, which
Cash shall be held and distributed in accordance with the terms of Section 9.9
of the Mortgage Loan Agreement and (ii) Borrower fails to deliver evidence
reasonably acceptable to Lender that a Replacement Management Agreement is in
full force and effect at the applicable Individual Property; provided, however,
(1) if the terminated Management Agreement was with a Brand Manager (for which
no separate Franchise Agreement existed), and the Replacement Management
Agreement is with a Qualified Manager that is not a Brand Manager or Borrower,
shall deliver evidence to Lender that Mortgage Borrower or Operating Lessee has
entered into a Replacement Franchise Agreement within such sixty (60) day period
and (2) if a Franchise Agreement for the applicable Individual Property exists,
and the Replacement Management Agreement is with a Brand Manager for which no
separate Franchise Agreement is required by such Brand Manager or Borrower,
shall deliver evidence to Lender that Mortgage Borrower or Operating Lessee has
terminated the existing Franchise Agreement within such sixty (60) day period.

 

Section 5.15                            Liens

 

Borrower shall not, without the prior written consent of Lender, cause or permit
Mortgage Borrower to, create, incur, assume or suffer to exist any Lien on any
portion of any Individual Property or permit any such action to be taken, except
Permitted Encumbrances and Liens created by or permitted pursuant to the
Mortgage Loan Documents.  Neither Borrower nor Ashford Keys Senior Operating
Lessee shall create, incur, assume or suffer to exist any Lien on any portion of
the Collateral or permit any such action to be taken, except Permitted
Encumbrances.

 

Section 5.16                            Debt Cancellation

 

Borrower shall not cancel or otherwise forgive or release any claim or debt owed
to Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.  Borrower shall not cause or permit Mortgage
Borrower or Operating Lessee to cancel or otherwise forgive or release any claim
or debt (other than termination of

 

71

--------------------------------------------------------------------------------


 

Leases in accordance herewith and in accordance with the Mortgage Loan
Agreement) owed to Mortgage Borrower or Operating Lessee by any Person, except
for adequate consideration and in the ordinary course of Mortgage Borrower’s or
Operating Lessee’s business.

 

Section 5.17                            Zoning

 

Borrower shall not cause or permit Mortgage Borrower to (i) initiate or consent
to any zoning reclassification of any portion of any Individual Property or seek
any variance under any existing zoning ordinance or (ii) use or permit the use
of any portion of the Properties in any manner that could result in such use
becoming a non-conforming use under any zoning ordinance or any other applicable
land use law, rule or regulation, in each case without the prior written consent
of Lender.

 

Section 5.18                            ERISA

 

(a)                                 Neither Borrower, Mortgage Borrower nor
Operating Lessee shall engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b)                                 Borrower shall deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (i) neither Borrower,
Mortgage Borrower nor Operating Lessee are, and neither Borrower nor Mortgage
Borrower maintains, an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) neither Borrower, Mortgage Borrower nor
Operating Lessee are subject to state statutes regulating investments of, or
fiduciary obligations with respect to, governmental plans; and (iii) one or more
of the following circumstances is true:

 

(c)                                  Equity interests in Borrower, Mortgage
Borrower and Operating Lessee are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(d)                                 Less than twenty-five percent (25%) of each
outstanding class of equity interests in Borrower, Mortgage Borrower and
Operating Lessee are held by “benefit plan investors” within the meaning of 29
C.F.R. §2510.3-101(f)(2); or

 

(e)                                  Borrower, Mortgage Borrower and Operating
Lessee qualify as an “operating company” or a “real estate operating company”
within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

Section 5.19                            No Joint Assessment

 

Borrower shall not cause or permit Mortgage Borrower to suffer, permit or
initiate the joint assessment of the real property comprising the Property with
(a) any other real property constituting a tax lot separate from the Property,
or (b) any portion of the Property which may be deemed to constitute personal
property, or any other procedure whereby the Lien of any taxes

 

72

--------------------------------------------------------------------------------


 

which may be levied against such personal property shall be assessed or levied
or charged to such real property.

 

Section 5.20                            Reciprocal Easement Agreements

 

Borrower shall not cause or permit Mortgage Borrower to enter into, terminate or
modify in any material respect any REA without Lender’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed. 
Borrower shall cause Mortgage Borrower to enforce, comply with, and cause each
of the parties to the REA to comply with all of the material economic terms and
conditions contained in the REA.  Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.20 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.20, but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

Section 5.21                            Alterations

 

Lender’s prior written approval shall be required in connection with any
alterations to any Improvements, exclusive of (1) alterations to tenant spaces
required under any Lease existing on the date hereof or entered into in
accordance with the terms of this Agreement, (2) alterations specifically
provided for in an Annual Budget which has been approved by Lender or pursuant
to an Annual Budget which Mortgage Borrower or Operating Lessee does not have
the right to approve pursuant to the applicable Management Agreement,
(3) alterations undertaken as part of a Restoration in accordance with the terms
of this Agreement or as required by Franchisor or a Brand Manager to comply with
the Franchisor’s or Brand Manager’s standards under the Franchise Agreement or
Management Agreement or any (4) PIP required by Franchisor, (a) that are
reasonably expected to have or does have a Material Adverse Effect on any
Individual Property, (b) that are structural in nature or have an adverse effect
on any utility or HVAC system contained in the Improvements or the exterior of
any building constituting a part of any Improvements or (c) that, together with
any other alterations undertaken at the same time (including any related
alterations, improvements or replacements), are reasonably anticipated to have a
cost in excess of the Alteration Threshold.  If the total unpaid amounts
incurred and to be incurred with respect to such alterations to the Improvements
shall at any time exceed the Alteration Threshold (with credit given for any
balance in the FF&E Reserve (as defined in the Mortgage Loan Agreement) which is
specifically allocated to the applicable Individual Property), Borrower shall
promptly deliver to Lender, or shall cause Mortgage Borrower to promptly deliver
to Mortgage Lender, as security for the payment of such amounts and as
additional security for Borrower’s obligations under the Loan Documents and
Mortgage Borrower’s obligations under the Mortgage Loan Documents any of the
following:  (i) cash, (ii) direct

 

73

--------------------------------------------------------------------------------


 

non-callable obligations of the United States of America or other obligations
which are “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940, to the extent acceptable to the applicable
Rating Agencies, or (iii) a Letter of Credit acceptable to Lender in its sole
and absolute discretion.  Such security shall be in an amount equal to the
excess of the total unpaid amounts incurred and to be incurred with respect to
such alterations to the Improvements over the Alteration Threshold.

 

Section 5.22                            Agreements

 

During the term of the Loan:  (a) Borrower shall cause Mortgage Borrower to
fulfill and perform each and every material term, covenant and provision of the
Agreements to be fulfilled or performed by Mortgage Borrower thereunder, if any,
in a commercially reasonable manner; (b) Borrower shall, in the manner provided
for in this Agreement, give prompt notice to Lender of any material written
default notice received by Mortgage Borrower under any material Agreement,
together with a complete copy of any such notice; (c) Borrower shall and shall
cause Mortgage Borrower to enforce, short of termination thereof, the
performance and observance of each and every material term, covenant and
provision of the Agreements to be performed or observed, if any, by the other
parties thereto in a commercially reasonable manner; and (d) Borrower shall
cause Mortgage Borrower to not enter into, terminate or amend any of the terms
or provisions of any of the Agreements, except done in the ordinary course of
business or as may be commercially reasonable in Mortgage Borrower’s ordinary
course of business, without the prior written consent of Lender, which consent
shall not be unreasonably withheld, conditioned or delayed.  Each request by
Borrower for approval and consent by Lender pursuant to this Section 5.22 shall
be in writing and contain a legend in capitalized bold letters on the top of the
cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS
DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall include
the following documentation with such request all materials reasonably necessary
in order for Lender to evaluate such matter.  In the event that Lender fails to
grant or withhold its approval and consent to such matter within such ten
(10) Business Day period (and, in the case of a withholding of consent, stating
the grounds therefor in reasonable detail), then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted.

 

Section 5.23                            Compliance with Prescribed Laws

 

Borrower shall not and shall not cause or permit Mortgage Borrower to (a) be or
become subject at any time to any law, regulation, or list of any government
agency (including, without limitation, the list maintained by OFAC and
accessible through the OFAC website) that prohibits or limits any lender from
making any advance or extension of credit to Borrower or Mortgage Borrower or
from otherwise conducting business with Borrower or Mortgage Borrower, or
(b) fail to provide documentary and other evidence of Borrower’s or Mortgage
Borrower’s identity as may be requested by any Lender at any time to enable any
Lender to verify Borrower’s or Mortgage Borrower’s identity or to comply with
Prescribed Laws.  In addition, Borrower hereby agrees to, and shall cause
Mortgage Borrower to, provide to Lender any additional information with respect
to Borrower or Mortgage Borrower that Lender deems necessary from time to time
in order to ensure compliance with Prescribed Laws.

 

74

--------------------------------------------------------------------------------


 

Section 5.24                            Interest Rate Cap Agreement

 

(a)                                 Prior to or contemporaneously with the
Closing Date, Borrower shall have obtained the Interest Rate Cap Agreement.  The
Interest Rate Cap Agreement shall be maintained throughout the term of the Loan
with an Acceptable Counterparty.  If, at any time, the interest rate cap
provider ceases to be an Acceptable Counterparty, Borrower shall replace the
Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement at
Borrower’s sole cost and expense within ten (10) days of receipt of notice from
Lender that the interest rate cap provider is no longer an Acceptable
Counterparty.

 

(b)                                 Borrower shall collaterally assign to Lender
pursuant to the Collateral Assignment of Interest Rate Cap Agreement all of its
right, title and interest to receive any and all payments under the Interest
Rate Cap Agreement and shall deliver to Lender counterparts of such Collateral
Assignment of Interest Rate Cap Agreement executed by Borrower and the
Acceptable Counterparty and notify the Acceptable Counterparty of such
collateral assignment (either in such Interest Rate Cap Agreement or by separate
instrument).  At such time as the Loan is repaid in full, all of Lender’s right,
title and interest in the Interest Rate Cap Agreement shall terminate and Lender
shall execute and deliver at Borrower’s sole cost and expense, such documents as
may be required to evidence Lender’s release of the Collateral Assignment of
Interest Rate Cap Agreement and to notify the Acceptable Counterparty of such
release.

 

(c)                                  Borrower shall comply with all of its
obligations under the terms and provisions of the Interest Rate Cap Agreement. 
All amounts paid by the Acceptable Counterparty under the Interest Rate Cap
Agreement to Borrower or Lender shall be deposited immediately into an account
designated by Lender.  Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder.

 

(d)                                 In the event that Borrower fails to purchase
and deliver to Lender the Interest Rate Cap Agreement or any Replacement
Interest Rate Cap Agreement as and when required hereunder, or fails to maintain
such agreement in accordance with the terms and provisions of this Agreement,
Lender may purchase the Interest Rate Cap Agreement or any Replacement Interest
Rate Cap Agreement, as applicable, and the cost incurred by Lender in purchasing
the Interest Rate Cap Agreement or any Replacement Interest Rate Cap Agreement,
as applicable, shall be paid by Borrower to Lender with interest thereon at the
Default Rate from the date such cost was incurred by Lender until such cost is
reimbursed by Borrower to Lender.

 

(e)                                  In connection with the Interest Rate Cap
Agreement and any Replacement Interest Rate Cap Agreement, Borrower shall,
within a reasonable period of time after the effectiveness of such Interest Rate
Cap Agreement or Replacement Interest Rate Cap Agreement, obtain and deliver to
Lender (1) a confirmation evidencing such Interest Rate Cap Agreement or
Replacement Interest Rate Cap Agreement, (2) any guaranty or guaranties
therefor, (3) executed counterparts to the Collateral Assignment of Interest Cap
Agreement, and (4) an opinion from counsel (which counsel may be in house
counsel for the Acceptable Counterparty) for the Acceptable Counterparty (upon
which Lender and its successors and assigns may rely) which shall provide, in
relevant part, that:

 

75

--------------------------------------------------------------------------------


 

(i)                                     the Acceptable Counterparty is duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of incorporation and has the organizational power and authority to
execute and deliver, and to perform its obligations under, the Interest Rate Cap
Agreement or the Replacement Interest Rate Cap Agreement, as applicable;

 

(ii)                                  the execution and delivery of the Interest
Rate Cap Agreement or the Replacement Interest Rate Cap Agreement, as
applicable, by the Acceptable Counterparty, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property;

 

(iii)                               all consents, authorizations and approvals
required for the execution and delivery by the Acceptable Counterparty of the
Interest Rate Cap Agreement or the Replacement Interest Rate Cap Agreement, as
applicable, and any other agreement which the Acceptable Counterparty has
executed and delivered pursuant thereto, and the performance of its obligations
thereunder have been obtained and remain in full force and effect, all
conditions thereof have been duly complied with, and no other action by, and no
notice to or filing with any governmental authority or regulatory body is
required for such execution, delivery or performance; and

 

(iv)                              the Interest Rate Cap Agreement or the
Replacement Interest Cap Agreement, as applicable, and any other agreement which
the Acceptable Counterparty has executed and delivered pursuant thereto, has
been duly executed and delivered by the Acceptable Counterparty and constitutes
the legal, valid and binding obligation of the Acceptable Counterparty,
enforceable against the Acceptable Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency and similar laws affecting
creditors’ rights generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 5.24 or elsewhere in this Agreement, if, at any time,
Lender converts the Loan from a LIBOR Rate Loan to either a Base Rate Loan or an
Alternate Rate Loan in accordance with Section 2.4 above (each, a “LIBOR
Conversion”), then within thirty (30) days after such LIBOR Conversion, Borrower
shall either (A) enter into, make all payments under, and satisfy all conditions
precedent to the effectiveness of, a Substitute Interest Rate Protection
Agreement (and in connection therewith, but not prior to Borrower taking all the
actions described in this clause (f), Borrower shall have the right to terminate
any then-existing Interest Rate Protection Agreement) or (B) cause the
then-existing Interest Rate Protection Agreement to be modified such that such
then-existing Interest Rate Protection Agreement satisfies the requirements of a
Substitute Interest Rate Protection Agreement as set forth below in the
definition thereof (a “Converted Interest Rate Protection Agreement”).

 

As used herein, “Substitute Interest Rate Protection Agreement” shall mean an
interest rate cap agreement between an Acceptable Counterparty and Borrower,
obtained by

 

76

--------------------------------------------------------------------------------


 

Borrower and collaterally assigned to Lender pursuant to this Agreement and
shall contain each of the following:

 

(i)                                     a term expiring no earlier than the
then-applicable Maturity Date or, to the extent a rated Securitization has
occurred, through the end of the Interest Accrual Period associated with the
then applicable Maturity Date;

 

(ii)                                  the notional amount of the Substitute
Interest Rate Protection Agreement shall be equal to or greater than the then
outstanding principal balance of the Loan;

 

(iii)                               it provides that the only material
obligation of Borrower thereunder is the making of a single payment to the
Acceptable Counterparty thereunder upon the execution and delivery thereof;

 

(iv)                              it provides to Lender and Borrower (as
reasonably determined by Lender), for the term of the Substitute Interest Rate
Protection Agreement, a hedge against rising interest rates that is no less
beneficial to Borrower and Lender than that which was provided by the Interest
Rate Protection Agreement being obtained by Borrower in connection with the
origination of the Loan; and

 

(v)                                 without limiting any of the provisions of
the preceding clauses (i) through (iv) above, it satisfies all of the other
requirements set forth in this Section 5.24.

 

From and after the date of any LIBOR Conversion, all references to “Interest
Rate Protection Agreement” and “Replacement Interest Rate Protection Agreement”
herein (other than in the definition of “Interest Rate Protection Agreement”,
the definition of “Replacement Interest Rate Protection Agreement” and as
referenced in the first sentence of Section 5.24(a) hereof) shall be deemed to
refer or relate, as applicable, to a Substitute Interest Rate Protection
Agreement or a Converted Interest Rate Protection Agreement, as the case may be.

 

Notwithstanding anything to the contrary set forth in this Section 5.24(f),
Borrower shall not be required to obtain a Substitute Interest Rate Protection
Agreement or Converted Interest Rate Protection Agreement, as applicable, during
any period when the Loan is outstanding as a Base Rate Loan or Alternate Rate
Loan if such a Substitute Interest Rate Protection Agreement or Converted
Interest Rate Protection Agreement, as the case may be, is not then commercially
available or would have a cost to Borrower that is not commercially reasonable,
in which event Borrower and Lender shall work together to find a mutually
agreeable alternative to a Substitute Interest Rate Protection Agreement or
Converted Interest Rate Protection Agreement that would afford Lender
substantially equivalent protection from increases in the applicable interest
rate.

 

Section 5.25                            Franchise Agreement

 

(a)                                 Except as provided in this Agreement, the
Properties shall at all times be operated in accordance with the terms and
conditions of the Franchise Agreements.  Borrower shall, or shall cause Mortgage
Borrower or Operating Lessee to cause Manager to, (i) pay all sums required to
be paid by Mortgage Borrower, Operating Lessee and/or Manager under the
Franchise Agreements, (ii) diligently perform, observe and enforce all of the
terms, covenants and conditions of the Franchise Agreements, (iii) promptly
deliver to Lender a copy of any

 

77

--------------------------------------------------------------------------------


 

written notice to Mortgage Borrower or Operating Lessee of any default by
Mortgage Borrower, Operating Lessee and/or Manager under the Franchise
Agreements and notify Lender of any material default under the Franchise
Agreements of which it is aware, (iv) promptly deliver to Lender a copy of any
written notice to Franchisor of any default by Franchisor under the Franchise
Agreements, (v) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditure plan, notice of non-performance, report and
estimate (a) received by Mortgage Borrower or Operating Lessee under the
Franchise Agreements and (b) required to be delivered by Mortgage Borrower,
Operating Lessee and/or Manager to Franchisor under the Franchise Agreements,
(vi) complete all work required under any PIP on or prior to the Outside Date,
(vii) not modify or amend the Franchise Agreements to the extent such
modification or amendment could reasonably be expected to have a Material
Adverse Effect, and (viii) except as provided in clause (b) below not terminate,
cancel, or replace the Franchise Agreements, nor replace the Franchisor, nor
waive or release any of its rights and remedies under the Franchise Agreements
in any material respect, without Lender’s prior written consent.  Each request
by Borrower for approval and consent by Lender pursuant to this Section 5.25
shall be in writing and contain a legend in capitalized bold letters on the top
of the cover page stating:  “LENDER’S RESPONSE IS REQUESTED WITHIN TEN
(10) BUSINESS DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL
RESULT IN LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall
include the following documentation with such request all materials reasonably
necessary in order for Lender to evaluate such matter.  In the event that Lender
fails to grant or withhold its approval and consent to such matter within such
ten (10) Business Day period (and, in the case of a withholding of consent,
stating the grounds therefor in reasonable detail), then, so long as no Event of
Default is continuing, Lender’s approval and consent shall be deemed to have
been granted.  There shall be no administrative or approval fee in connection
with this Section 5.25(a), but Borrower shall pay any out-of-pocket costs and
expenses incurred by Lender.

 

(b)                                 Notwithstanding the foregoing, provided no
Event of Default is continuing, Mortgage Borrower and/or Operating Lessee shall
have the right, and the right to permit Franchisor, without the prior written
approval of Lender (but upon prior written notice to Lender), to terminate a
Franchise Agreement at an Individual Property; provided, however, it shall be an
Event of Default hereunder in the event that within sixty (60) days of the
termination of such Franchise Agreement (i) Borrower shall have failed (or shall
have failed to cause Mortgage Borrower or Operating Lessee in the case of clause
(2) hereof) to deliver to Lender either (1) a PIP Guaranty relating to any New
PIP contemplated by the Replacement Franchise Agreement or the Replacement
Management Agreement with a Brand Manager or (2) Cash to be deposited into the
PIP Reserve Account in an amount equal to the PIP Required Deposit contemplated
by the Replacement Franchise Agreement or the Replacement Management Agreement
with a Brand Manager, which Cash shall be held and distributed in accordance
with the terms of Section 9.9 of the Mortgage Loan Agreement and (ii) Borrower
fails to deliver evidence reasonably acceptable to Lender that a Replacement
Franchise Agreement or a Replacement Management Agreement with a Brand Manager
is in full force and effect at the applicable Individual Property.

 

78

--------------------------------------------------------------------------------


 

Section 5.26                            Trade Names

 

Except as expressly provided herein, Borrower shall not cause or permit Mortgage
Borrower to change the trade name or names under which it operates any
Individual Property without Lender’s prior written consent.

 

Section 5.27                            [Intentionally Omitted]

 

Section 5.28                            [Intentionally Omitted]

 

Section 5.29                            Operating Lease Provisions

 

With respect to each Operating Lease:

 

(a)                                 Borrower shall and shall cause Mortgage
Borrower to (i) diligently perform and observe all of the terms, covenants and
conditions of the Operating Lease on the part of Mortgage Borrower, as landlord
thereunder, (ii) promptly notify Lender of the giving of any notice under the
Operating Lease to Mortgage Borrower of any default by Mortgage Borrower, as
landlord thereunder, and deliver to Lender a true copy of each such notice
within five (5) Business Days of receipt and (iii) promptly notify Lender of any
bankruptcy, reorganization or insolvency of any party under the Operating Lease
or of any notice thereof, and deliver to Lender a true copy of such notice
within five (5) Business Days of Mortgage Borrower’s receipt, together with
copies of all notices, pleadings, schedules and similar matters received by
Mortgage Borrower in connection with such bankruptcy, reorganization or
insolvency within five (5) Business Days after receipt.  Borrower shall not, and
shall not cause or permit Mortgage Borrower to, without the prior consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed, (x) surrender the leasehold estate created by the Operating Lease or
terminate or cancel the Operating Lease or materially modify, change,
supplement, alter or amend the Operating Lease (to the extent such modification,
change, supplement, alteration or amendment would reasonably be expected to have
a Material Adverse Effect), either orally or in writing, or (y) consent to,
acquiesce in, or fail to object to, any attempt by any party, as debtor in
possession or by a trustee for such party, to sell or transfer such party’s
estate free and clear of the Operating Lease under Section 363(f) of the
Bankruptcy Code or otherwise.  Borrower shall and shall cause Mortgage Borrower
to object to any such attempt, as debtor in possession or by a trustee for any
such party, to sell or transfer such estate free and clear of the Operating
Lease under Section 363(f) of the Bankruptcy Code or otherwise, and in such
event shall affirmatively assert and pursue its right to adequate protection
under Section 363(e) of the Bankruptcy Code.  Borrower hereby assigns to Lender
all of its rights under Section 363 of the Bankruptcy Code to consent or object
to any sale or transfer of any estate free and clear of the Operating Lease, and
grants to Lender the right to object to any such sale or transfer on behalf of
Borrower and/or Mortgage Borrower, and Borrower shall not, and shall not permit
Mortgage Borrower to, contest any pleadings, motions documents or other actions
filed or taken on Lender’s or Borrower’s behalf by Lender in the event that the
landlord, as debtor in possession or by a trustee, attempts to sell or transfer
the fee estate free and clear of the Operating Lease under Section 363(f) of the
Bankruptcy Code or otherwise.

 

(b)                                 If Mortgage Borrower shall default in the
performance or observance of any term, covenant or condition of the Operating
Lease on the part of Mortgage Borrower, as landlord thereunder, and shall fail
to cure the same prior to the expiration of any applicable cure

 

79

--------------------------------------------------------------------------------


 

period provided thereunder, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act or take any action as may be
appropriate to cause all of the terms, covenants and conditions of the Operating
Lease on the part of Mortgage Borrower to be performed or observed on behalf of
Mortgage Borrower, to the end that the rights of Mortgage Borrower in, to and
under the Operating Lease shall be kept unimpaired and free from default.  If
the tenant or landlord under the Operating Lease shall deliver to Lender a copy
of any written notice of default under the Operating Lease, such notice shall
constitute full protection to Lender for any action taken or omitted to be taken
by Lender, in good faith, in reliance thereon.

 

(c)                                  Notwithstanding anything contained herein
to the contrary, with respect to each Individual Property, an Operating Lease
shall at all times be in full force and effect.  Upon the expiration of the
existing Operating Lease pursuant to its terms, provided no Event of Default is
continuing and upon prior written notice to Lender, Borrower shall have the
right to cause Mortgage Borrower to (without the prior written approval of
Lender) extend the term of the Operating Lease for a period of five (5) years
provided that such extension contains the same material terms and conditions as
are set forth in the existing Operating Lease, except for a modification of the
rent which shall be “market rent” in accordance with REIT rule requirements
(which “market rent” shall be determined by reference to a transfer pricing
report that is prepared by an independent national accounting firm).  Borrower
shall promptly delivery a copy of any such extension to Lender.

 

(d)                                 Each request by Borrower for approval and
consent by Lender pursuant to this Section 5.29 shall be in writing and contain
a legend in capitalized bold letters on the top of the cover page stating: 
“LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS DAYS.  LENDER’S FAILURE
TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN LENDER’S CONSENT BEING DEEMED
TO HAVE BEEN GRANTED” and Borrower shall include the following documentation
with such request all materials reasonably necessary in order for Lender to
evaluate such matter.  In the event that Lender fails to grant or withhold its
approval and consent to such matter within such ten (10) Business Day period
(and, in the case of a withholding of consent, stating the grounds therefor in
reasonable detail), then, so long as no Event of Default is continuing, Lender’s
approval and consent shall be deemed to have been granted.  There shall be no
administrative or approval fee in connection with this Section 5.29(e), but
Borrower shall pay any out-of-pocket costs and expenses incurred by Lender.

 

Section 5.30                            [Intentionally Omitted]

 

Section 5.31                            O&M Program

 

Borrower covenants and agrees to cause Mortgage Borrower to implement and follow
the terms and conditions of each O&M Program for the Properties during the term
of the Loan, including any extension or renewal thereof.  Lender’s requirement
that Borrower cause Mortgage Borrower to comply with each O&M Program shall not
be deemed to constitute a waiver or modification of any of Borrower’s or
Mortgage Borrower’s covenants and agreements with respect to Hazardous Materials
(as defined in the Environmental Indemnity) or Environmental Laws.

 

80

--------------------------------------------------------------------------------


 

Section 5.32                            Mortgage Loan Reserve Funds

 

Borrower shall cause Mortgage Borrower to deposit and maintain each of the
Mortgage Loan Reserve Funds as more particularly set forth in the Mortgage Loan
Agreement and to perform and comply with all the terms and provisions relating
thereto.

 

Section 5.33                            Notices

 

Borrower shall give notice, or cause notice to be given, to Lender promptly upon
the occurrence of any Mortgage Loan Event of Default.

 

Section 5.34                            Special Distributions

 

On each date on which amounts are required to be disbursed to Lender pursuant to
the Mortgage Loan Agreement, or are required to be paid to Lender pursuant to
any of the Loan Documents, Borrower shall exercise its rights under the
Organizational Documents of Mortgage Borrower to cause Mortgage Borrower to make
to Borrower a distribution in an aggregate amount such that Lender shall receive
the amount required to be disbursed pursuant to the Mortgage Loan Agreement.

 

Section 5.35                            Mortgage Borrower Covenants

 

For as long as the Debt remains outstanding, Borrower shall cause Mortgage
Borrower to comply with all obligations with which Mortgage Borrower has
covenanted to comply under the Mortgage Loan Agreement and all other Mortgage
Loan Documents whether the Mortgage Loan has been repaid or the related Mortgage
Loan Document has been otherwise terminated, unless otherwise consented to in
writing by Lender.  Borrower shall cause Mortgage Borrower to promptly notify
Lender of all notices received by Mortgage Borrower under or in connection with
the Mortgage Loan, including, without limitation, any notice by the Mortgage
Lender to Mortgage Borrower of any default by Mortgage Borrower in the
performance or observance of any of the terms, covenants or conditions of the
Mortgage Loan Documents on the part of Mortgage Borrower to be performed or
observed, and deliver to Lender a true copy of each such notice, together with
any other consents, notices, requests or other written correspondence between
Mortgage Borrower and Mortgage Lender.

 

Section 5.36                            Mortgage Loan Estoppels

 

Borrower shall, or shall cause Mortgage Borrower to, use commercially reasonable
efforts from time to time, to obtain from the Mortgage Lender such certificates
of estoppel with respect to compliance by Mortgage Borrower with the terms of
the Mortgage Loan Documents as may be requested by Lender.  In the event or to
the extent that Mortgage Lender is not legally obligated to deliver such
certificates of estoppel and is unwilling to deliver the same, or is legally
obligated to deliver such certificates of estoppel but breaches such obligation,
then Borrower shall not be in breach of this provision so long as Borrower
furnishes to Lender an estoppel executed by Borrower and Mortgage Borrower and
expressly representing to Lender the information reasonably requested by Lender
regarding compliance by Mortgage Borrower with the terms of the Mortgage Loan
Documents.  Borrower hereby indemnifies Lender from and against all
out-of-pocket liabilities, obligations, losses, damages, penalties, assessments,
actions,

 

81

--------------------------------------------------------------------------------


 

or causes of action, judgments, suits, claims, demands, costs, expenses
(including, without limitation, reasonable attorneys’ and other professional
fees, whether or not suit is brought and settlement costs) and disbursements of
any kind or nature whatsoever which may be imposed on, incurred by, or asserted
against Lender based in whole or in part upon any fact, event, condition, or
circumstances relating to the Mortgage Loan which was materially misrepresented
in, or which due to its material nature warrants disclosure and was omitted from
such estoppel executed by Borrower and Mortgage Borrower.

 

Section 5.37                            Change in Business

 

(a)                                 Borrower shall not enter into any line of
business other than the ownership of the Collateral, or make any material change
in the scope or nature of its business purposes, or undertake or participate in
activities other than the continuance of its present business.

 

(b)                                 Borrower shall not cause or permit Mortgage
Borrower to enter into any line of business other than the ownership and
operation of the Property, or make any material change in the scope or nature of
its business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.

 

Section 5.38                            Limitation on Securities Issuances

 

Borrower shall not and shall not permit Mortgage Borrower or Operating Lessee
issue any membership interests or other securities other than those that have
been issued as of the date hereof.

 

Section 5.39                            Distributions

 

(a)                                 Any and all dividends, including capital
dividends, stock or liquidating dividends, distributions of property,
redemptions or other distributions made by Mortgage Borrower on or in respect of
any interests in Mortgage Borrower, and any and all cash and other property
received in payment of the principal of or in redemption of or in exchange for
any such interests (collectively, the “Distributions”), shall become part of the
Collateral.  Notwithstanding the foregoing, Lender expressly agrees that
Borrower shall be permitted to distribute to its members or shareholders, as
applicable, any Distributions Borrower receives only upon the express condition
that no Event of Default has occurred and is continuing under the Loan.

 

(b)                                 If any Distributions shall be received by
Borrower or any Affiliate of Borrower while an Event of Default exists, Borrower
shall hold, or shall cause the same to be held, in trust for the benefit of
Lender.  Any and all revenue derived from the Property paid directly by tenants,
subtenants or occupants of the Property shall be held and applied in accordance
with the terms and provisions of the Mortgage Loan Agreement.

 

Section 5.40                            Refinancing or Prepayment of the
Mortgage Loan

 

Neither Borrower nor Mortgage Borrower shall be required to obtain the consent
of Lender to refinance the Mortgage Loan, provided that the Loan shall have been
(or shall simultaneously be) paid in full in accordance with the terms of this
Agreement.  Borrower shall

 

82

--------------------------------------------------------------------------------


 

cause Mortgage Borrower to obtain the prior written consent of Lender to enter
into any other refinancing of the Mortgage Loan.

 

Section 5.41                            Acquisition of the Mortgage Loan

 

(a)                                 No Loan Party or any Affiliate or any Person
acting at any such Person’s request or direction, shall acquire or agree to
acquire the Mortgage Lender’s interest in the Mortgage Loan, or any portion
thereof or any interest therein, or any direct or indirect ownership interest in
the holder of the Mortgage Loan, via purchase, transfer, exchange or otherwise,
and any breach or attempted breach of this provision shall constitute an Event
of Default hereunder.  If, solely by operation of applicable subrogation law,
Borrower shall have failed to comply with the foregoing, then Borrower:
(i) shall immediately notify Lender of such failure; (ii) shall cause any and
all such prohibited parties acquiring any interest in the Mortgage Loan
Documents: (A) not to enforce the Mortgage Loan Documents; and (B) upon the
request of Lender, to the extent any of such prohibited parties has or have the
power or authority to do so, to promptly: (1) cancel the promissory note
evidencing the Mortgage Loan, (2) reconvey and release the Lien securing the
Mortgage Loan and any other collateral under the Mortgage Loan Documents, and
(3) discontinue and terminate any enforcement proceeding(s) under the Mortgage
Loan Documents.

 

(b)                                 Lender shall have the right at any time to
acquire all or any portion of the Mortgage Loan or any interest in any holder
of, or participant in, the Mortgage Loan without notice or consent of Borrower
or any other Loan Party, in which event Lender shall have and may exercise all
rights of Mortgage Lender thereunder (to the extent of its interest), including
the right (i) to declare that the Mortgage Loan is in default and (ii) to
accelerate the Mortgage Loan indebtedness, in accordance with the terms thereof
and (iii) to pursue all remedies against any obligor under the Mortgage Loan
Documents.

 

Section 5.42                            Material Agreements

 

(a)                                 Borrower shall not, and shall not permit
Mortgage Borrower to, enter into any Material Agreement without the consent of
Lender, provided, however, Lender’s consent shall not be required in connection
with any Material Agreement contemplated by the Annual Budget approved by
Mortgage Lender (unless Mortgage Borrower, and thus Mortgage Lender, have no
approval rights in the Annual Budget under the applicable Management Agreement)
in accordance with the Mortgage Loan Agreement or any contract or agreement
entered into by Borrower and/or Mortgage Borrower with a bona-fide third party,
in the ordinary course of business, consistent with past business practices,
provided the same does not have a Material Adverse Effect.  Lender may condition
its consent upon Mortgage Borrower also obtaining the consent of Mortgage
Lender, if applicable.  Upon the request of Lender with respect to Material
Agreements, Borrower shall, or shall cause the applicable Loan Party to, deliver
to Lender a recognition agreement from such service or material provider, among
other things, providing for such Person’s continued performance should Lender
become the owner of the Collateral.  Each such Material Agreement and each
recognition agreement relating thereto, shall be in form and substance
acceptable to Lender in all respects, including the amount of the costs and fees
thereunder.  Each request by Borrower for approval and consent by Lender
pursuant to this Section 5.42 shall be in writing and contain a legend in
capitalized bold letters on the top of the cover page stating: “LENDER’S
RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS

 

83

--------------------------------------------------------------------------------


 

DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
LENDER’S CONSENT BEING DEEMED TO HAVE BEEN GRANTED” and Borrower shall include
the following documentation with such request all materials reasonably necessary
in order for Lender to evaluate such matter.  In the event that Lender fails to
grant or withhold its approval and consent to such matter within such ten
(10) Business Day period (and, in the case of a withholding of consent, stating
the grounds therefor in reasonable detail), then, so long as no Event of Default
is continuing, Lender’s approval and consent shall be deemed to have been
granted.

 

(b)                                 Except as specifically set forth herein,
Borrower will not, and will not permit or cause Mortgage Borrower to, amend,
modify, supplement, rescind or terminate any Material Agreement that could
reasonably be expected to result in a Material Adverse Effect on the Properties
or any Individual Property, without Lender’s approval.  If a material or service
provider under a Material Agreement is in default in its obligations thereunder
to the extent entitling the applicable Loan Party to rescind or terminate that
agreement, then Borrower may, or if Lender so requires (but not otherwise),
Borrower will, or will cause the applicable Loan Party to, promptly use all
reasonable efforts to terminate that agreement.

 

(c)                                  Borrower shall and shall cause Mortgage
Borrower or Operating Lessee to, as applicable, observe and perform each and
every term to be observed or performed by such Loan Party under the Material
Agreements the non-performance of which would cause a Material Adverse Effect.

 

Section 5.43                            Prepayment of Mortgage Loan

 

Borrower shall not cause or permit the prepayment of the Mortgage Loan in whole
or in part, unless either (i) the Loan is simultaneously repaid in whole or in
part on a pro rata basis in accordance with and subject to the limitations
hereof or (ii) the conditions set forth in Section 2.6 of the Mortgage Loan
Agreement are satisfied.

 

ARTICLE 6

 

ENTITY COVENANTS

 

Section 6.1                                   Single Purpose Entity/Separateness

 

Borrower represents, warrants and covenants as follows:

 

(a)                                 Borrower has not and will not:

 

(i)                                     engage in any business or activity other
than the ownership and management of the Collateral, and activities incidental
thereto;

 

(ii)                                  acquire or own any assets other than
(A) the Collateral, and (B) such incidental Personal Property as may be
necessary for the ownership and management of the Collateral;

 

84

--------------------------------------------------------------------------------


 

(iii)                               merge into or consolidate with any Person,
or dissolve, terminate, liquidate in whole or in part, transfer or otherwise
dispose of all or substantially all of its assets or change its legal structure;

 

(iv)                              (A) fail to observe all organizational
formalities necessary to maintain its separate existence, or fail to preserve
its existence as an entity duly organized, validly existing and in good standing
(if applicable) under the applicable Legal Requirements of the jurisdiction of
its organization or formation, or (B) amend, modify, terminate or fail to comply
with the single purpose entity provisions of its organizational documents, in
each case without the prior written consent of Lender;

 

(v)                                 own any subsidiary, or make any investment
in, any Person other than the Mortgage Borrower and Mortgage Borrower SPE
Component Entity;

 

(vi)                              except as contemplated by the Loan Documents
and prior loans that have been satisfied in full as of the date hereof,
commingle its assets with the assets of any other Person, or permit any
Affiliate or constituent party independent access to its bank accounts;

 

(vii)                           incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation), other than the Debt and
Permitted Debt and prior loans that have been satisfied in full as of the date
hereof;

 

(viii)                        fail to maintain its records, books of account,
bank accounts, financial statements, accounting records and other entity
documents separate and apart from those of any other Person; except that
Borrower’s financial position, assets, liabilities, net worth and operating
results may be included in the consolidated financial statements of an
Affiliate, provided that (A) appropriate notation shall be made on such
consolidated financial statements to indicate the separate identity of Borrower
from such Affiliate and that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) Borrower’s assets, liabilities and net worth shall also be listed on
Borrower’s own separate balance sheet;

 

(ix)                              except for capital contributions or capital
distributions permitted under the terms and conditions of Borrower’s
organizational documents and properly reflected on its books and records, enter
into any transaction, contract or agreement with any general partner, member,
shareholder, principal, guarantor of the obligations of Borrower, or any
Affiliate of the foregoing, except upon terms and conditions that are
intrinsically fair, commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with unaffiliated third
parties;

 

(x)                                 maintain its assets in such a manner that it
will be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(xi)                              assume or guaranty the debts of any other
Person, hold itself out to be responsible for the debts of any other Person, or
otherwise pledge its assets to secure the obligations of any other Person or
hold out its credit or assets as being available to satisfy the obligations of
any other Person;

 

85

--------------------------------------------------------------------------------


 

(xii)                           make any loans or advances to any Person, or own
any stock or securities of, any Person (other than the Collateral), or buy or
hold evidence of indebtedness issued by any other Person;

 

(xiii)                        fail to (A) file its own tax returns separate from
those of any other Person, except to the extent that Borrower is treated as a
“disregarded entity” for tax purposes and is not required to file tax returns
under applicable Legal Requirements and (B) pay any taxes required to be paid
under applicable Legal Requirements; provided, however, that Borrower shall not
have any obligation to reimburse its equityholders or their Affiliates for any
taxes that such equityholders or their Affiliates may incur as a result of any
profits or losses of Borrower;

 

(xiv)                       fail to (A) hold itself out to the public as a legal
entity separate and distinct from any other Person, (B) conduct its business
solely in its own name or (C) correct any known misunderstanding regarding its
separate identity;

 

(xv)                          fail to intend to maintain adequate capital for
the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, that the foregoing shall not require Borrower’s members, partners or
shareholders to make additional capital contributions to Borrower;

 

(xvi)                       without the unanimous written consent of all of its
partners or members, as applicable, and the written consent of all directors or
managers of Borrower or each SPE Component Entity, as applicable including,
without limitation, each Independent Director, take any Material Action or
action that is intended to cause such entity to become insolvent;

 

(xvii)                    fail to fairly and reasonably allocate shared expenses
(including, without limitation, shared office space and services performed by an
employee of an Affiliate) among the Persons sharing such expenses;

 

(xviii)                 fail to intend to remain solvent or pay its own
liabilities (including, without limitation, salaries of its own employees) only
from its own funds; provided, however, that the foregoing shall not require
Borrower’s members, partners or shareholders to make additional capital
contributions to Borrower;

 

(xix)                       acquire obligations or securities of its partners,
members, shareholders or other affiliates, as applicable, other than the
Collateral;

 

(xx)                          violate or cause to be violated the assumptions
made with respect to Borrower and its principals in the Non-Consolidation
Opinion or any New Non-Consolidation Opinion;

 

(xxi)                       fail to maintain a sufficient number of employees in
light of its contemplated business operations;

 

(xxii)                    fail to maintain and use separate stationery, invoices
and checks bearing its own name;

 

86

--------------------------------------------------------------------------------


 

(xxiii)                 have any of its obligations guaranteed by an Affiliate,
except as contemplated by the Loan Documents and prior loans that have been
satisfied in full as of the date hereof; or

 

(xxiv)                identify itself as a department or division of any other
Person.

 

(b)                                 (i) If Borrower is a partnership or limited
liability company (other than a single-member Delaware limited liability company
formed under the Act which complies with the requirements of subsection
(b)(ii) below) (an “Acceptable DE LLC”), each general partner in the case of a
partnership, or the managing member in the case of a limited liability company
(each an “SPE Component Entity”) of Borrower, as applicable, shall be an
Acceptable DE LLC.  Each SPE Component Entity (A) will at all times comply with
each of the covenants, terms and provisions contained in Sections
6.1(a)(iii) through (vi) and (viii) through (xxiv) inclusive, as if such
representation, warranty or covenant was made directly by such SPE Component
Entity; (B) will not engage in any business or activity other than owning an
interest in Borrower; (C) will not acquire or own any assets other than its
partnership, membership, or other equity interest in Borrower; (D) will not own
any subsidiary, or make any investment in any Person other than its investment
in Borrower; (E) will not incur any debt, secured or unsecured, direct or
contingent (including guaranteeing any obligation) and (F) will cause Borrower
to comply with the provisions of this Section 6.1 and Section 6.4.  Prior to the
withdrawal or the disassociation of any SPE Component Entity from Borrower,
Borrower shall immediately appoint a new general partner or managing member
whose limited liability company agreement is substantially similar to that of
such SPE Component Entity and, if an opinion letter pertaining to substantive
consolidation was required at closing, deliver a new opinion letter acceptable
to Lender and the Rating Agencies with respect to the new SPE Component Entity
and its equity owners.  Notwithstanding the foregoing, to the extent Borrower is
an Acceptable DE LLC, so long as Borrower maintains such formation status and
complies with the requirements set forth in subsection (b)(ii) below, the SPE
Component Entity requirement as set forth in this section shall not be
applicable.  Furthermore, in no event shall Borrower or any SPE Component Entity
be a corporation unless such corporation has a shareholder that is an Acceptable
DE LLC that complies with Section 6.4 hereof and no Material Action may be taken
with respect to such corporation without the vote of such Acceptable DE LLC and
its Independent Directors.

 

(ii)                                  In the event Borrower or SPE Component
Entity is an Acceptable DE LLC (as referred to in clause (ii), the “Company”),
the limited liability company agreement of the Company (the “LLC Agreement”)
shall provide that (A) upon the occurrence of any event that causes the sole
member of the Company (“Member”) to cease to be the member of the Company (other
than (1) upon an assignment by Member of all of its limited liability company
interest in the Company and the admission of the transferee in accordance with
the Loan Documents and the LLC Agreement, or (2) the resignation of Member and
the admission of an additional member of the Company in accordance with the
terms of the Loan Documents and the LLC Agreement), the personal representative
of Member shall, within ninety (90) days, agree in writing to continue the
existence of the Company and to the admission of such personal representative or
its nominee or designee, as the case may be, as a substitute member of the
Company, effective as of the occurrence of the event that caused the Member to
cease to be a member of the Company, and a natural person duly designated under
the LLC Agreement any person acting as Independent Director of the Company and
executing the LLC Agreement

 

87

--------------------------------------------------------------------------------


 

(“Special Member”) shall, without any action of any other Person and
simultaneously with the Member ceasing to be the member of the Company,
automatically be admitted to the Company and shall continue the existence of the
Company without dissolution, and (B) Special Member may not resign from the
Company or transfer its rights as Special Member unless (1) a successor Special
Member has been admitted to the Company as Special Member in accordance with the
requirements of the Act and (2) after giving effect to such resignation, such
successor Special Member has also accepted its appointment as an Independent
Director.  The LLC Agreement shall further provide that (v) Special Member shall
automatically cease to be a member of the Company upon the admission to the
Company of a substitute Member, (w) Special Member shall be a member of the
Company that has no interest in the profits, losses and capital of the Company
and has no right to receive any distributions of the assets of the Company,
(x) pursuant to Section 18-301 of the Act, Special Member shall not be required
to make any capital contributions to the Company and shall not receive a limited
liability company interest in the Company, (y) Special Member, in its capacity
as Special Member, may not bind the Company, and (z) except as required by any
mandatory provision of the Act, Special Member, in its capacity as Special
Member, shall have no right to vote on, approve or otherwise consent to any
action by, or matter relating to, the Company, including, without limitation,
the merger, consolidation or conversion of the Company; provided, however, such
prohibition shall not limit the obligations of Special Member, in its capacity
as Independent Director, to vote on such matters required by the Loan Documents
or the LLC Agreement.  Prior to its admission to the Company as Special Member,
Special Member shall not be a member of the Company, but the Special Member may
serve as an Independent Director of the Company.  Any action initiated by or
brought against Member or Special Member under any Creditors Rights Laws shall
not cause Member or Special Member to cease to be a member of the Company and
upon the occurrence of such an event, the existence of the Company shall
continue without dissolution.  The LLC Agreement shall also provide that each of
Member and Special Member waives any right it might have to agree in writing to
dissolve the Company upon the occurrence of any action initiated by or brought
against Member or Special Member under any Creditors Rights Laws, or the
occurrence of an event that causes Member or Special Member to cease to be a
member of the Company.

 

(c)                                  The organizational documents of Borrower
and each SPE Component Entity shall provide an express acknowledgment that
Lender is an intended third-party beneficiary of the “special purpose”
provisions of such organizational documents.

 

(d)                                 Borrower shall cause Mortgage Borrower and
Mortgage Borrower SPE Component Entity to comply with and to continue to comply
with the provisions of Section 6.1 of the Mortgage Loan Agreement.

 

Section 6.2                                   Change of Name, Identity or
Structure

 

Borrower shall not, and shall not cause or permit any Loan Party, Ashford Keys
Senior Operating Lessee, Mortgage Borrower SPE Component Entity or Operating
Lessee to, change or permit to be changed (a) its name, (b) its identity
(including its trade name or names), (c) its principal place of business set
forth on the first page of this Agreement, (d) the corporate,

 

88

--------------------------------------------------------------------------------


 

partnership or other organizational structure of any Loan Party, Ashford Keys
Senior Operating Lessee, Mortgage Borrower SPE Component Entity, Operating
Lessee, or SPE Component Entity (if any), (e) its state of organization, or
(f) its organizational identification number, without in each case notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and, in the case of a change in its structure or
state of organization, without first obtaining the prior written consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed.  At the request of Lender, Borrower shall execute a certificate in form
satisfactory to Lender listing the trade names under which Borrower and Ashford
Keys Senior Operating Lessee intend to maintain the Collateral, and representing
and warranting that Borrower and Ashford Keys Senior Operating Lessee do
business under no other trade name with respect to the Collateral.  If Borrower
or Ashford Keys Senior Operating Lessee do not now have an organizational
identification number and later obtain one, or if the organizational
identification number assigned to Borrower or Ashford Keys Senior Operating
Lessee subsequently changes, Borrower shall promptly notify Lender of such
organizational identification number or change.

 

Section 6.3                                   Business and Operations

 

Borrower will cause Mortgage Borrower to qualify to do business and will remain
in good standing under the laws of the States as and to the extent the same are
required for the ownership, maintenance, management and operation of the
Properties.

 

Section 6.4                                   Independent Director

 

The organizational documents of Borrower (where Borrower is an Acceptable DE
LLC) or SPE Component Entity, as applicable, shall include the following
provisions:  (a) at all times there shall be, and Borrower or SPE Component
Entity, as applicable, shall cause there to be, at least two (2) Independent
Directors; (b) the board of directors or managers of Borrower or SPE Component
Entity, as applicable, shall not take any Material Action which, under the terms
of any certificate of incorporation, by-laws, voting trust agreement with
respect to any common stock, articles of organization or operating agreement
requires unanimous vote of the board of directors or managers of Borrower or SPE
Component Entity, as applicable, unless at the time of such action there shall
be at least two members of the board of directors or managers who are
Independent Directors; (c) Borrower or SPE Component Entity, as applicable,
shall not, without the unanimous written consent of its board of directors or
managers, including the Independent Directors, on behalf of itself or Borrower,
as the case may be, take any Material Action or any action that might cause such
entity to become insolvent, and when voting with respect to such matters, the
Independent Directors shall, to the fullest extent permitted by law, including
Section 18-1101(c) of the Act, and notwithstanding any duty otherwise existing
at law or in equity, consider only the interests of Borrower and the SPE
Component Entity (including their respective creditors), and except for its
duties to Borrower and the SPE Component Entity with respect to voting on
matters as set forth immediately above (which duties shall extend to the
constituent equity owners of Borrower and the SPE Component Entity solely to the
extent of their respective economic interests in Borrower or the SPE Component
Entity but shall exclude (i) all other interests of such constituent equity
owners, (ii) the interests of other affiliates of Borrower or the SPE Component
Entity, and (iii) the interests of any group of affiliates of which Borrower and
the SPE Component Entity are a part), the Independent Directors shall not have

 

89

--------------------------------------------------------------------------------


 

any fiduciary duties to such constituent equity owners, any officer or any other
Person; provided, however, the foregoing shall not eliminate the implied
contractual covenant of good faith and fair dealing; and (d) no Independent
Director of Borrower or SPE Component Entity may be removed or replaced other
than as a result of an Independent Director Event, and any such removal or
replacement shall not occur unless Borrower or SPE Component Entity provides
Lender with not less than five (5) Business Days’ prior written notice of
(i) any proposed removal of an Independent Director, together with a statement
as to the reasons for such removal, and (ii) the identity of the proposed
replacement Independent Director, together with a certification that such
replacement satisfies the requirements set forth in the organizational documents
for an Independent Director; provided, however, no resignation or removal of an
Independent Director shall be effective until a successor Independent Director
is appointed and has accepted his or her appointment.  Notwithstanding anything
to the contrary contained herein, it shall be an additional covenant and
requirement under this Section 6.4 that any entity housing an Independent
Director (whether Borrower and/or any SPE Component Entity) shall be an
Acceptable DE LLC.

 

ARTICLE 7

 

NO SALE OR ENCUMBRANCE

 

Section 7.1                                   Transfer Definitions

 

For purposes of this Article 7 “Restricted Party” shall mean Borrower, Mortgage
Borrower, Junior Mezzanine Borrower, Mortgage Borrower SPE Component Entity,
Operating Lessee, Ashford Keys Senior Operating Lessee, Guarantor, any SPE
Component Entity (if any), any Affiliated Manager, or any shareholder, partner,
member or non-member manager, or any direct or indirect legal or beneficial
owner of Borrower, Mortgage Borrower, Junior Mezzanine Borrower, Ashford Keys
Senior Operating Lessee, Operating Lessee, Guarantor, any SPE Component Entity
(if any), any Affiliated Manager or any non-member manager, other than a natural
person; and a “Transfer” shall mean a voluntary or involuntary sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, grant of any options
with respect to, or any other transfer or disposition of (directly or
indirectly, voluntarily or involuntarily, by operation of law or otherwise, and
whether or not for consideration or of record) of a legal or beneficial
interest.

 

Section 7.2                                   No Sale/Encumbrance

 

(a)                                 Borrower shall not, without the prior
written consent of Lender, cause or permit a Transfer of the Properties or the
Collateral or any part thereof or any legal or beneficial interest therein nor
permit a Transfer of an interest in any Restricted Party, nor otherwise permit a
dissolution of a Restricted Party, other than pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 5.13 or as
otherwise expressly permitted in accordance with the terms of this Agreement (in
each case, a “Prohibited Transfer”).

 

(b)                                 A Prohibited Transfer shall include, but not
be limited to, (i) an installment sales agreement wherein Borrower agrees to
sell the Properties or the Collateral or any part thereof for a price to be paid
in installments; (ii) an agreement by Mortgage Borrower

 

90

--------------------------------------------------------------------------------


 

leasing all or a substantial part of the Properties for other than actual
occupancy by a space tenant thereunder or a sale, assignment or other transfer
of, or the grant of a security interest in, Mortgage Borrower’s right, title and
interest in and to any Leases or any Rents; (iii) if a Restricted Party is a
corporation, any merger, consolidation or Transfer of such corporation’s stock
or the creation or issuance of new stock in one or a series of transactions;
(iv) if a Restricted Party is a limited, general or limited liability
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new partnership interests; (v) if a Restricted Party is a limited liability
company, any merger or consolidation or the change, removal, resignation or
addition of a managing member or non-member manager (or if no managing member,
any member) or the Transfer of the membership interest of any member or any
profits or proceeds relating to such membership interest or the creation or
issuance of new membership interests; (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Transfer of the legal or
beneficial interest in such Restricted Party or the creation or issuance of new
legal or beneficial interests; (vii) [intentionally omitted];
(viii) [intentionally omitted]; (ix) any deed-in-lieu or consensual sale
relating to the Property with or for the benefit of Mortgage Lender or an
Affiliate thereof, provided, however, Borrower shall be permitted to enter into
a deed-in-lieu or consensual sale with Mortgage Lender or an Affiliate thereof,
provided Borrower has provided Lender with at least ninety (90) days prior
written notice of Mortgage Borrower’s good faith intention to deliver a
deed-in-lieu or to consent to a sale of the Property; or (x) the entering into
of a Pace Transaction.

 

Section 7.3                                   Permitted Transfers

 

Notwithstanding anything contained in the Loan Documents to the contrary, the
following Transfers of legal or beneficial equity interests shall not be deemed
to be a Prohibited Transfer and shall not require the consent of Lender:  (a) a
Transfer (but not the pledge) by devise or descent or by operation of law upon
the death or as a result of the legal incapacity of a natural person of such
Person’s interest in a Restricted Party (other than Borrower, Ashford Keys
Senior Operating Lessee or any Pledged Entity) to the person or persons lawfully
entitled thereto, provided Borrower delivers written notice to Lender as soon as
practicable thereafter and that such Restricted Party is promptly reconstituted,
if applicable, following the death or incapacity of such person; (b) Transfers
(but not pledges) made in good faith for estate planning purposes of an
individual’s interests in any Restricted Party (other than Borrower, Ashford
Keys Senior Operating Lessee or any Pledged Entity) to the spouse or any lineal
descendant of such individual, or to a trust for the benefit of any one or more
of such individual, spouse or lineal descendant, provided such Restricted Party
is reconstituted, if required, following such Transfer; (c) the Transfer (but
not the pledge) of the stock, partnership or membership interests (as the case
may be) in a Restricted Party (other than Borrower, Ashford Keys Senior
Operating Lessee or any Pledged Entity); and (d) an Additional Permitted
Transfer; provided, however, with respect to clauses (a), (b), (c), and
(d) above, (i) other than after an Advised Entity Transfer, no such Transfers
shall result in a change in Control of any Recourse Entity, Guarantor, or any
Affiliated Manager, (ii) following such Transfer, a Guarantor shall own not less
than fifty-one percent (51%) of the direct or indirect equity interests in, and
Control, each Recourse Entity, (iii) following such Transfer, Borrower, Ashford
Keys Senior Operating Lessee, each Pledged Entity and any SPE Component Entity
shall continue to satisfy the requirements of Section 6.1 hereof,

 

91

--------------------------------------------------------------------------------


 

(iv) as a condition to each such Transfer, (A) except with respect to clause
(a) and (d), Lender shall receive not less than thirty (30) days prior written
notice of such proposed Transfer, (B) Borrower shall continue to comply with the
representations, warranties and covenants contained in Sections 4.38, 5.18 and
5.23 hereof (and upon request of Lender, deliver to Lender a statement signed by
an authorized officer of Borrower which certifies to such compliance), (C) to
the extent any transferee will own twenty percent (20%) or more (or, if such
transferee is not formed, organized or incorporated in, or is not a citizen of,
the United States of America, ten percent (10%)) of the direct or indirect
ownership interests in Borrower immediately following such transfer (provided
such transferee owned less than twenty percent (20%) (or ten percent (10%), as
applicable) of the direct or indirect ownership interests in Borrower as of the
Closing Date), Lender may request and Borrower shall deliver, at Borrower’s sole
cost and expense, customary searches (including without limitation credit,
judgment, lien, litigation, bankruptcy, criminal and watch list) the results of
which shall be reasonably acceptable to Lender with respect to such transferee;
and (D) if such Transfer shall cause any transferee, together with its
Affiliates, to acquire direct or indirect equity interests in Borrower, Ashford
Keys Senior Operating Lessee or any SPE Component Entity aggregating to more
than forty-nine percent (49%), or to increase its equity interests in Borrower,
Ashford Keys Senior Operating Lessee or any SPE Component Entity from an amount
that is less than forty-nine percent (49%) to an amount that is greater than
forty-nine percent (49%), Borrower shall deliver a New Non-Consolidation Opinion
addressing such Transfer or (e) the sale, transfer or issuance of shares of
common stock in any Restricted Party (other than Borrower or Mortgage Borrower)
that is publicly traded and listed on the New York Stock Exchange or another
nationally recognized publicly-traded stock exchange.  Upon request from Lender,
Borrower shall promptly deliver to Lender an updated organizational chart
reflecting each Transfer made pursuant to this Section 7.3.  All out-of-pocket
reasonable costs and expenses incurred by Lender in connection with its review
of any of the foregoing Transfers shall be paid by Borrower whether or not any
such Transfer is consummated.

 

Notwithstanding anything to the contrary contained in this Article 7, (i) Junior
Mezzanine Borrower must at all times own one hundred percent (100%) of the
direct equity interests in Borrower, (ii) Borrower must at all times own one
hundred percent (100%) of the direct equity interests in each Pledged Entity
(other than Operating Lessee), and (iii) Ashford Keys Senior Operating Lessee
must at all times own one hundred percent (100%) of the direct equity interests
in each Operating Lessee.

 

Section 7.4                                   Assumption

 

Notwithstanding the foregoing provisions of this Article 7, following the date
which is six (6) months from the Closing Date, Lender shall not unreasonably
withhold consent to (A) a Transfer of the Properties in their entirety and the
assumption of the Loan and the Mortgage Loan by any Person, or (B) a Transfer of
the Collateral and assumption of the entire Loan by any Person (any such Person
shall be hereinafter referred to as a “Transferee”) provided that each of the
following terms and conditions are satisfied:

 

(a)                                 no Event of Default shall be continuing at
the time the notice in clause (b) below is received by Lender or at the time of
the Transfer;

 

92

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall deliver written notice to
Lender of the terms of such proposed Transfer not less than sixty (60) days
before the date on which such Transfer is scheduled to close and, concurrently
therewith, all such information concerning the proposed Transfer and Transferee
as Lender shall reasonably require in evaluating an initial extension of credit,
which information shall include, without limitation, a fully executed copy of
the purchase and sale agreement and all amendments and assignments thereof, as
well as the sources and uses of funds or closing or settlement statement
relating to the Transfer.  Lender shall have the right to approve or disapprove
the proposed Transfer based on its (or the servicer’s on behalf of Lender) then
current underwriting and credit requirements for similar loans secured by
similar properties which loans are sold in the secondary market, such approval
not to be unreasonably withheld.  In determining whether to give or withhold its
approval of the proposed Transfer, Lender shall consider the experience and
track record of Transferee and its principals in owning and operating facilities
similar to the Properties, the financial strength of Transferee and its
principals, the general business standing of Transferee and its principals and
Transferee’s and its principals’ relationships and experience with contractors,
vendors, tenants, lenders and other business entities; provided, however, that,
notwithstanding Lender’s agreement to consider the foregoing factors in
determining whether to give or withhold such approval, such approval shall be
given or withheld based on what Lender determines to be commercially reasonable
and, if given, may be given subject to such conditions as Lender may deem
reasonably appropriate; and without limiting the foregoing, all of the direct or
indirect ownership interests in the Transferee, as applicable, all payments
thereon and all proceeds thereof shall be pledged to Lender on terms no less
favorable than the pledge of the Collateral under the Pledge Agreement);

 

(c)                                  Borrower shall pay to Lender, concurrently
with the closing of such proposed Transfer, (i) a non-refundable assumption fee
in an amount equal to one-half of one percent (0.5%) of the then outstanding
principal balance of the Note, and (ii) all out-of-pocket costs and expenses,
including reasonable attorneys’ fees and disbursements and Rating Agency fees,
incurred by Lender in connection with the proposed Transfer (which shall be paid
whether or not the proposed Transfer actually occurs);

 

(d)                                 to the extent the Permitted Transfer is a
Transfer of all of the Properties, Transferee shall assume all of the
obligations of Mortgage Borrower under the Mortgage Loan Documents in a manner
reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender; and (B) to the extent the Permitted Transfer
is a Transfer of all of the Collateral, Transferee shall assume all of the
obligations of Borrower under the Loan Documents in a manner reasonably
satisfactory to Lender in all respects, including, without limitation, by
entering into an assumption agreement in form and substance reasonably
satisfactory to Lender;

 

(e)                                  (i) Transferee shall (A) if such Permitted
Transfer is a Transfer of the Properties, assume and agree to pay the Debt (as
defined in the Mortgage Loan Agreement) as and when due and shall assume all
other obligations of Mortgage Borrower under the Mortgage Loan Documents subject
to the provisions of Article 15 of the Mortgage Loan Agreement, and (B) if such
Permitted Transfer is a Transfer of the Collateral, assume and agree to pay the
Debt as and when due and shall assume all other obligations of Borrower under
the Loan Documents subject to the provisions of Article 15 hereof and, prior to
or concurrently with the closing of such Transfer, Transferee and its
constituent partners, members or shareholders as Lender may

 

93

--------------------------------------------------------------------------------


 

require, including, without limitation, all of the entities which own interests
similar to the interests in Mortgage Borrower owned by Borrower or otherwise
hold any ownership interest in any entities that own any Property (the
“Mezzanine Entities”), shall execute, without any cost or expense to Lender,
such documents and agreements as Lender shall reasonably require to evidence and
effectuate said assumption, including, without limitation, a pledge and security
agreement, whereby all of the direct ownership interests in all entities owned
by the Mezzanine Entities, all payments with respect to such ownership interests
and all proceeds of such ownership interests shall be pledged to Lender on terms
satisfactory to Lender, and (ii) if required by Lender, a Person affiliated with
Transferee and acceptable to Lender (a “Transferee Principal”) shall assume the
obligations of Guarantor under the Loan Documents with respect to all acts and
events occurring or arising after the closing of the Transfer and the then
existing Guarantor shall be released under the Guaranty with respect to all acts
and events first occurring or arising after the date of such Transfer; provided,
however, Guarantor shall bear the burden of proof to show that an event
triggering liability of Guarantor under the Guaranty first occurred after the
Transfer of the Properties or the Collateral, as applicable; provided further,
in no event shall any Transferee Principal be required to have or maintain any
net worth or liquidity covenant of Guarantor under the Loan Documents as a
condition to such Transfer;

 

(f)                                   Borrower and Transferee, without any cost
to Lender, shall furnish any information requested by Lender for the preparation
of, and shall authorize Lender to file, new financing statements and financing
statement amendments and other documents to the fullest extent permitted by
applicable Legal Requirements, and shall execute any additional documents
reasonably requested by Lender;

 

(g)                                  Transferee shall deliver to Lender, without
any cost or expense to Lender, a UCC Title Insurance Policy insuring that equity
interests of all owners of the Collateral are vested in the Mezzanine Entities
and such certificates and other similar materials as Lender may deem necessary
at the time of the transfer, all in form and substance satisfactory to Lender;

 

(h)                                 Transferee shall furnish to Lender, all
documents evidencing Transferee’s and Mezzanine Entities’ organization and good
standing, and the qualification of the signers to execute the assumption of the
Debt, which documents shall include certified copies of all documents relating
to the organization and formation of Transferee and of the entities, if any,
which are partners or members of Transferee.  Transferee and such constituent
partners, members or shareholders of Transferee (as the case may be), as Lender
shall require, shall comply with the covenants set forth in Article 6 hereof;

 

(i)                                     to the extent the Permitted Transfer is
a Transfer of all of the Properties, Transferee shall assume the obligations of
Mortgage Borrower or Operating Lessee under any Management Agreement or provide
a new management agreement with a new manager which meets with the requirements
of Section 5.14 hereof and assign to Lender as additional security such new
management agreement pursuant to an Assignment of Management Agreement in form
and substance reasonably satisfactory to Lender;

 

(j)                                    intentionally omitted;

 

94

--------------------------------------------------------------------------------


 

(k)                                 Transferee shall furnish to Lender, if
required by Lender, a REMIC Opinion, a New Non-Consolidation Opinion, and an
opinion of counsel satisfactory to Lender and its counsel (A) that Transferee’s
formation documents provide for the matters described in subparagraph (h) above,
(B) that the assumption of the Debt has been duly authorized, executed and
delivered, and that the assumption agreement and the other Loan Documents are
valid, binding and enforceable against Transferee in accordance with their
terms, (C) that Transferee and any entity which is a controlling stockholder,
member or general partner of Transferee, have been duly organized, and are in
existence and good standing, and (D) with respect to such other matters as
Lender may reasonably request;

 

(l)                                     if required by Lender, Lender shall
receive a Rating Agency Confirmation;

 

(m)                             to the extent the Permitted Transfer is a
Transfer of all of the Properties, Transferee shall assume the obligations of
Mortgage Borrower or Operating Lessee under the Franchise Agreement or enter
into (i) a Replacement Franchise Agreement with a Qualified Franchisor and
(ii) a tri-party or similar agreement with such Qualified Franchisor and Lender
that is in form and substance reasonably satisfactory to Lender;

 

(n)                                 intentionally omitted;

 

(o)                                 the Junior Mezzanine Loan shall
simultaneously be assumed by the equity owners of the Transferee in accordance
with the Junior Mezzanine Loan Agreement; and

 

(p)                                 Borrower’s obligations under the purchase
and sale agreement pursuant to which the Transfer is proposed to occur shall
expressly be subject to the satisfaction of the terms and conditions of this
Section 7.4.

 

The consent of Lender with respect to a Transfer of the Collateral in its
entirety to, and the assumption of the Loan by, a Transferee pursuant to this
Section 7.4 shall not be construed to be a waiver of the right of Lender to
consent to any subsequent Transfer of the Collateral.  Upon the Transfer of the
Collateral pursuant to this Section 7.4, Borrower and Guarantor (if a Transferee
Principal has assumed the obligations of Guarantor under the Loan Documents
pursuant to this Section 7.4) shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of such transfer, except to the extent that such acts, events,
conditions, or circumstances are the proximate result of acts, events,
conditions, or circumstances that existed prior to the date of such transfer,
whether or not discovered prior or subsequent to the date of such transfer.

 

Section 7.5                                   Immaterial Transfers and
Easements, Etc.

 

Borrower shall be permitted to cause Mortgage Borrower to, in accordance with
the terms of the Mortgage Loan Agreement, without the consent of Lender,
(i) make immaterial Transfers of unimproved, non-income producing portions of an
Individual Property to Governmental Authorities for dedication or public use,
and (ii) grant easements, restrictions, covenants, reservations and rights of
way in the ordinary course of business for access, water and sewer lines,
telephone or other fiber optic or other data transmission lines, electric lines
or other utilities or for other similar purposes, provided that no such
Transfer, conveyance or encumbrance set forth in the foregoing clauses (i) or
(ii) shall materially impair the utility and

 

95

--------------------------------------------------------------------------------


 

operation of such Individual Property or reasonably be expected to, or does,
have a Material Adverse Effect.  In connection with any Transfer permitted
pursuant to this Section 7.5, Borrower shall (i) provide fifteen (15) days’
prior written notice to Lender, (ii) execute and deliver to Lender the
equivalent of all documents required to be delivered to Mortgage Lender pursuant
to Section 7.5 of the Mortgage Loan Agreement, and (iii) reimburse Lender for
all of Lender’s reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred in connection with such
Transfer (which shall be paid by Borrower whether or not the proposed Transfer
actually occurs).

 

Section 7.6                                   Advised Entity Transfer

 

As a condition precedent to an Advised Entity Transfer, Borrower shall provide
Lender with at least thirty (30) days prior written notice and comply with the
provisions of Section 7.4(a), (k) and (l) hereof and the applicable Publicly
Traded Company or public or private REIT (or its operating partnership, provided
such operating partnership directly owns substantially all of the assets of such
Publicly Traded Company or public or private REIT, as applicable) shall assume
the obligations of Guarantor (the “Advised Entity Guarantor”) under the Loan
Documents, and Guarantor shall be relieved of all liability under the Loan
Documents for acts, events, conditions, or circumstances occurring or arising
after the date of the closing date of the Advised Entity Transfer, except to the
extent that such acts, events, conditions, or circumstances are the proximate
result of acts, events, conditions, or circumstances that existed prior to the
closing date of the Advised Entity Transfer, whether or not discovered prior or
subsequent to the closing date of the Advised Entity Transfer.

 

ARTICLE 8

 

INSURANCE; CASUALTY; CONDEMNATION; RESTORATION

 

Section 8.1                                   Insurance

 

(a)                                 Notwithstanding that the Mortgage Loan may
have been repaid or prepaid in full, Borrower shall cause Mortgage Borrower to
maintain at all times during the term of the Loan the insurance required under
the Mortgage Loan Agreement, including, without limitation, meeting all insurer
requirements thereunder.  In addition, Borrower shall cause Lender to be named
as an additional named insured under each of the insurance policies described in
Section 8.1(a) of the Mortgage Loan Agreement, and in the case of property
damage, boiler and machinery, flood and earthquake insurance, contain a standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.  Borrower shall also cause all Policies
required under this Section 8.1 to provide for at least ten (10) days prior
notice to Lender in the event of policy cancellation for nonpayment and at least
thirty (30) days prior notice to Lender in the event of any other policy
cancellation.  Not less than ten (10) days following the inception of the
Policies theretofore furnished to Lender, certificates of insurance and a copy
of the primary all risk Policy shall be furnished to Lender.  Within forty five
(45) days following inception of policies Borrower shall provide satisfactory
evidence of payment of premiums as required or requested by Lender, and a copy
of the primary all risk “special form” Policy within ninety (90) days of
inception of policies.

 

96

--------------------------------------------------------------------------------


 

(b)                                 Borrower shall promptly forward to Lender a
copy of any written notice received by Borrower from any insurer noticing any
policy cancellation or cancellation of any coverages afforded under any of the
Policies.

 

(c)                                  If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right to take such action as Lender deems
necessary to protect its interest in the Collateral, including, without
limitation, the obtaining of such insurance coverage as Lender in its sole
discretion deems appropriate after ten (10) days’ written notice to Borrower if
prior to the date upon which any such coverage will lapse or at any time Lender
deems necessary (regardless of prior notice to Borrower) to avoid the lapse of
any such coverage.  All premiums incurred by Lender in connection with such
action or in obtaining such insurance and keeping it in effect shall be paid by
Borrower to Lender upon demand and, until paid, shall be secured by the Pledge
Agreements and shall bear interest at the Default Rate.

 

(d)                                 For purposes of this Agreement, Lender shall
have the same approval rights over the insurance referred to above (including,
without limitation, the insurers, deductibles and coverages thereunder, as well
as the right to require other reasonable insurance) as are provided in favor of
the Mortgage Lender in the Mortgage Loan Agreement.  All liability insurance
provided for in the Mortgage Loan Agreement shall provide insurance with respect
to the liabilities of both the Mortgage Borrower and Borrower.  The insurance
policies delivered pursuant to the Mortgage Loan Agreement shall include
endorsements of the type described therein, but pursuant to which Lender shall
have the same rights as the Mortgage Lender as referred to therein.

 

Section 8.2                                   Casualty

 

If any Individual Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty (a “Casualty”), Borrower shall cause Mortgage Borrower
to give prompt notice of such damage to Lender and shall cause Mortgage Borrower
to promptly commence and diligently prosecute the Restoration in accordance with
the Mortgage Loan Agreement.  Borrower shall cause Mortgage Borrower to pay all
costs of such Restoration whether or not such costs are covered by insurance. 
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower.  Borrower shall permit Mortgage Borrower to adjust all
claims for Insurance Proceeds that are in amounts less than the Restoration
Threshold and Lender shall have the right to approve any adjustment of claims
for Insurance Proceeds in amounts equal to or in excess of the Restoration
Threshold; provided, however, if an Event of Default has occurred and is
continuing, Lender shall, subject to the rights of Mortgage Lender set forth in
the Mortgage Loan Agreement, have the exclusive right to participate in the
adjustment of claims for Insurance Proceeds.  Borrower shall cooperate with
Lender in obtaining for Lender the benefits of any Insurance Proceeds lawfully
or equitably payable in connection with any Individual Property and Borrower
shall reimburse Lender for any expenses incurred by Lender in connection
therewith, including without limitation, reasonable out-of-pocket attorneys’
fees.

 

97

--------------------------------------------------------------------------------


 

Section 8.3                                   Condemnation

 

Borrower shall cause Mortgage Borrower to promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property of which Mortgage Borrower has knowledge and shall deliver
to Lender copies of any and all documents served in connection with such
proceedings.  Lender may participate in any such proceedings, and Borrower shall
cause Mortgage Borrower from time to time deliver to Lender all documents
requested by it to permit such participation.  Borrower shall cause Mortgage
Borrower to, at its expense, diligently prosecute any such proceedings, and
shall consult with Lender, its attorneys and experts, and cooperate with them in
the carrying on or defense of any such proceedings.  Notwithstanding any taking
by any public or quasi-public authority through Condemnation or otherwise
(including but not limited to any transfer made in lieu of or in anticipation of
the exercise of such taking), Borrower shall continue to pay the Debt at the
time and in the manner provided for its payment in the Note and in this
Agreement.  If the Property or any portion thereof is taken by a condemning
authority, Borrower shall cause Mortgage Borrower to promptly commence and
diligently prosecute the Restoration of such Individual Property and otherwise
comply with the provisions of Section 8.5 of the Mortgage Loan Agreement,
whether or not Mortgage Lender makes any Net Proceeds available pursuant to
Section 8.5 of the Mortgage Loan Agreement.

 

Section 8.4                                   Restoration

 

(a)                                 Borrower shall, or shall cause Mortgage
Borrower to, deliver to Lender all reports, plans, specifications, documents and
other materials that are delivered to Mortgage Lender under the Mortgage Loan
Agreement in connection with a Restoration of the Property after a Casualty or
Condemnation.  If any Insurance Proceeds or Awards are to be disbursed by
Mortgage Lender for Restoration, Borrower shall deliver or cause to be delivered
to Lender copies of all written correspondence delivered to and received from
Mortgage Lender that relates to the Restoration and release of the Insurance
Proceeds or Awards.

 

(b)                                 Notwithstanding any provision in this
Agreement to the contrary, all Insurance Proceeds and Awards will be made
available to Mortgage Borrower in accordance with the Mortgage Loan Agreement. 
In the event the Mortgage Loan has been paid in full and Lender receives any
Insurance Proceeds or Awards, Lender shall either apply such proceeds to the
Debt or for the Restoration of the Property in accordance with the same terms
and conditions contained in the Mortgage Loan Agreement.

 

Section 8.5                                   Rights of Lender

 

For purposes of this Article 8, Borrower shall obtain the approval of Lender for
each matter requiring the approval of Mortgage Lender under the provisions of
the Mortgage Loan Agreement, with each reference in any such provisions to the
“Loan” to include the Mortgage Loan and the Loan, and the reference in any such
provisions to the “Maturity Date” to mean the Maturity Date, as defined herein. 
If the Mortgage Lender does not require the deposit by the Mortgage Borrower of
the “Net Proceeds Deficiency” pursuant to the Mortgage Loan Agreement, Lender
shall have the right to demand that Borrower make a deposit of said “Net
Proceeds Deficiency” in accordance with the terms of such Section (as if each
reference therein to “Borrower” and “Lender” referred to Borrower and Lender,
respectively).

 

98

--------------------------------------------------------------------------------


 

ARTICLE 9

 

RESERVE FUNDS

 

Section 9.1                                   Deposit and Maintenance of Reserve
Funds

 

(a)                                 Borrower shall cause Mortgage Borrower to
deposit and maintain each of the Mortgage Loan Reserve Funds as required under
the Mortgage Loan Documents and to perform and comply with all the terms and
provisions relating thereto; provided, however, in the event Mortgage Borrower
does not (or is not required to) make such deposits pursuant to the Mortgage
Loan Documents, Borrower shall be obligated to make, or to cause to be made,
such deposits to Lender hereunder substantially in accordance with the
provisions of the Mortgage Loan Agreement, as more fully set forth in
Section 9.1(b) hereof.  If requested by Lender, Borrower will promptly provide
evidence reasonably acceptable to Lender of compliance with the foregoing.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, if at any time and for any reason the Mortgage Loan
Reserve Funds required to be maintained pursuant to the Mortgage Loan Agreement
are no longer being maintained (including, without limitation, because the
Mortgage Loan has been paid off or otherwise satisfied) and/or are reduced,
waived or modified in any material respect (in each case, including, without
limitation, due to any waiver, amendment or refinance) (such Mortgage Loan
Reserve Funds, the “Waived Reserve Funds”), Borrower shall promptly (i) notify
Lender of the same and establish and maintain with Lender and for the benefit of
Lender reserves in replacement and substitution thereof (the “Substitute
Reserves”), which Substitute Reserves shall be subject to all of the same terms
and conditions applicable under the Mortgage Loan Documents, (ii) execute any
amendments to this Agreement and/or the Loan Documents relating to the
Substitute Reserves required by Lender and shall cause Mortgage Borrower to
acknowledge and agree to the same, and (iii) remit to Lender (and shall cause
Mortgage Borrower to remit to Lender) any Mortgage Loan Reserve Funds remaining
in the Waived Reserve Funds.

 

Section 9.2                                   Transfer of Reserve Funds under
Mortgage Loan

 

If Borrower is required to deposit with Lender reserves pursuant to this
Article 9, Borrower shall enter into a cash management agreement for the benefit
of Lender for the purpose of covering deposits to the required reserve accounts
substantially similar to the terms of the Cash Management Agreement

 

Section 9.3                                   Letters of Credit

 

(a)                                 Other than in connection with any Letter of
Credit delivered in connection with the closing of the Loan, to the extent
Borrower is expressly permitted to deliver a Letter of Credit to Lender pursuant
to the terms of any Loan Document, Borrower shall give Lender no less than ten
(10) days’ written notice of Borrower’s election to deliver a Letter of Credit
together with a draft of the proposed Letter of Credit and Borrower shall pay to
Lender all of Lender’s reasonable out of pocket costs and expenses (including
reasonable attorneys’ fees and

 

99

--------------------------------------------------------------------------------


 

disbursements) in connection therewith.  No party other than Lender shall be
entitled to draw on any such Letter of Credit.

 

(b)                                 Each Letter of Credit delivered hereunder
shall be additional security for the payment of the Debt.  Upon the occurrence
and during the continuance of an Event of Default, Lender shall have the right,
at its option, to draw on any Letter of Credit and to apply all or any part
thereof to the payment of the items for which such Letter of Credit was
established or to apply such Letter of Credit to payment of the Debt in such
order, proportion or priority as Lender may determine in its sole discretion. 
Any such application to the Debt shall be subject to the terms and conditions
hereof relating to application of sums to the Debt.  Lender shall have the
additional rights to draw in full any Letter of Credit:  (i) if Lender has
received a notice from the issuing bank that the Letter of Credit will not be
renewed and a substitute Letter of Credit is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (ii) if Lender has not received a notice from the issuing bank that it
has renewed the Letter of Credit at least thirty (30) days prior to the date on
which such Letter of Credit is scheduled to expire and a substitute Letter of
Credit is not provided to Lender at least thirty (30) days prior to the date on
which the outstanding Letter of Credit is scheduled to expire; (iii) upon
receipt of notice from the issuing bank that the Letter of Credit will be
terminated (except if the termination of such Letter of Credit is permitted
pursuant to the terms and conditions hereof or a substitute Letter of Credit is
provided to Lender by no later than thirty (30) days prior to such termination);
(iv) if the issuing bank shall cease to be an Approved Bank and a substitute
Letter of Credit from an Approved Bank is not delivered to Lender within fifteen
(15) days after notice is delivered to Borrower that the issuing bank is no
longer an Approved Bank; and/or (v) if the issuing bank shall fail to issue a
replacement Letter of Credit in the event the original Letter of Credit has been
lost, mutilated, stolen and/or destroyed.  If Lender draws upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, provided no Event
of Default exists, Lender shall apply all or any part thereof for the purposes
for which such Letter of Credit was established.  Notwithstanding anything to
the contrary contained in the above, Lender is not obligated to draw upon any
Letter of Credit upon the happening of an event specified in (i), (ii), (iii),
(iv) or (v) above and shall not be liable for any losses sustained by Borrower
due to the insolvency of the issuing bank if Lender has not drawn upon the
Letter of Credit.

 

(c)                                  In the event Borrower delivers to Lender a
Letter of Credit pursuant to the provisions of this Section 9.3 after the
Closing Date, Borrower shall deliver to Lender a New Non-Consolidation Opinion
or a “no effect letter” with respect to the Non-Consolidation Opinion delivered
to Lender on the Closing Date, the applicant under such Letter of Credit shall
be a direct or indirect parent of the Borrower and the right to draw any funds
on such Letter of Credit shall be a direct or indirect capital contribution to
the Borrower by such parent and shall be accompanied by the execution and
delivery of a contribution agreement in form reasonably acceptable to Lender.

 

(d)                                 The applicant under each Letter of Credit
shall be required, until such time the Debt has been paid in full, to waive,
release and abrogate any and all rights it may have under any agreement, at law
or in equity (including, without limitation, any law subrogating the applicant
to the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable for

 

100

--------------------------------------------------------------------------------


 

payment of the amounts which the Letter of Credit is intended to cover for any
draw made on any such Letter of Credit or otherwise.

 

ARTICLE 10

 

CASH MANAGEMENT

 

Section 10.1                            Intentionally Omitted

 

Section 10.2                            Cash Management Account

 

(a)                                 Borrower has caused Mortgage Borrower to
establish the Clearing Account and Cash Management Account, which Clearing
Account and Cash Management Account shall be under the sole dominion and control
of Mortgage Lender.  Borrower will cause Mortgage Borrower to at all times
comply with the provisions of Section 10.1 and 10.2 of the Mortgage Loan
Agreement.  Borrower will not cause or permit Mortgage Borrower in any way to
alter or modify the Clearing Account or Cash Management Account and will notify
Lender of the account numbers thereof.  Mortgage Lender shall have the sole
right to make withdrawals from the Clearing Account and Cash Management Account
and all costs and expenses for establishing and maintaining the Clearing Account
and Cash Management Account shall be paid by Mortgage Borrower.  Borrower shall
direct, or cause Mortgage Borrower to direct, that all cash distributions from
the Cash Management Account be paid to Lender in accordance with the Cash
Management Agreement (including the Net Liquidation Proceeds After Debt Service)
and be deposited into the Senior Mezzanine Loan Subaccount and Junior Mezzanine
Loan Subaccount maintained in accordance with the Cash Management Agreement. 
Disbursements from the Senior Mezzanine Loan Subaccount and Junior Mezzanine
Loan Subaccount will be made in accordance with the terms and conditions of the
Cash Management Agreement.

 

(b)                                 The insufficiency of funds on deposit in the
Senior Mezzanine Loan Subaccount shall not relieve Borrower from the obligation
to make any payments, as and when due pursuant to this Agreement and the other
Loan Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever other than any notices
expressly required by the terms of the Loan Documents.

 

(c)                                  All funds on deposit in the Senior
Mezzanine Loan Subaccount following the occurrence and during the continuation
of an Event of Default may be applied by Lender in such order and priority as
Lender shall determine.

 

(d)                                 Borrower hereby agrees that Mortgage Lender
may modify the Cash Management Agreement only for the purpose of establishing
additional sub-accounts in connection with any payments otherwise required under
the Mortgage Loan Agreement and the other Mortgage Loan Documents and Lender
shall provide prompt written notice thereof to Borrower.

 

(e)                                  In the event Mortgage Lender waives the
terms and conditions of the Mortgage Loan Documents relating to cash management
(including, without limitation, those relating to the Cash Management Account),
or the Mortgage Loan has been repaid in full, Borrower shall promptly (i) notify
Lender of the same and establish and maintain with Lender

 

101

--------------------------------------------------------------------------------


 

and for the benefit of Lender in replacement and substitution thereof,
substitute accounts which shall be subject to all of the same terms and
conditions applicable under the Mortgage Loan Documents, (ii) execute any
amendments to this Agreement and/or the Loan Documents implementing the waived
cash management provisions as may be required by Lender and shall cause Mortgage
Borrower to acknowledge and agree to the same and (iii) remit to Lender (and
shall cause Mortgage Borrower to remit to Lender) any funds remaining in the
Clearing Account and Cash Management Account.

 

Section 10.3                            Borrower Distributions

 

All transfers of Mortgage Borrower’s funds from the Cash Management Account or
pursuant to any of the Loan Documents are intended by Borrower and Mortgage
Borrower to constitute and shall constitute distributions from Mortgage Borrower
to Borrower, and must comply with the requirements as to distributions of all
applicable Legal Requirements. No provision of the Loan Documents shall create a
debtor-creditor relationship between Mortgage Borrower and Lender.

 

ARTICLE 11

 

EVENTS OF DEFAULT; REMEDIES

 

Section 11.1                            Event of Default

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

 

(a)                                 if any portion of the Debt is not paid on or
prior to the date the same is due or if the entire Debt is not paid on or before
the Maturity Date; provided, however, no Event of Default shall be deemed to
have occurred hereunder by reason of the failure to pay the Monthly Payment
Amount where sums sufficient to timely pay such amount are then available from
funds held by Lender in the Senior Mezzanine Loan Subaccount established under
the Cash Management Agreement and Lender is then entitled to fund such amount
from such subaccount and Lender fails to pay the same;

 

(b)                                 except as otherwise expressly provided in
the Loan Documents, if any of the Property Taxes or Other Charges are not paid
when the same are due and payable, unless sufficient money has been deposited
with Mortgage Lender in accordance with the terms of the Mortgage Loan Agreement
for payment of amounts then due and payable and Mortgage Lender’s access to such
money has not been constrained or restricted in any manner;

 

(c)                                  if (i) the Policies are not kept in full
force and effect, or (ii) the Acord 28 (or similar) certificate is not delivered
to Lender in accordance with Section 8.1 within five (5) Business Days of
written request therefor;

 

(d)                                 if (i) Borrower breaches in any material
respect any covenant with respect to itself or any SPE Component Entity (if any)
contained in Article 6, (ii) if Ashford Keys Senior Operating Lessee breaches in
any material respect any covenant with respect to itself or any

 

102

--------------------------------------------------------------------------------


 

Ashford Keys Senior Operating Lessee Principal (if any) contained in Paragraph
14 of the Senior Mezzanine Operating Lease Agreement or (iii) a Prohibited
Transfer occurs;

 

(e)                                  if any representation or warranty of, or
with respect to, Borrower, Mortgage Borrower, Guarantor, any SPE Component
Entity, Operating Lessee, Ashford Keys Senior Operating Lessee, or any member,
general partner, principal or beneficial owner of any of the foregoing, made
herein, in any other Loan Document, or in any certificate, report, financial
statement or other instrument or document furnished to Lender at the time of the
closing of the Loan or during the term of the Loan shall have been false or
misleading in any material respect when made; provided, however, (i) if
Borrower, Mortgage Borrower, Guarantor, any SPE Component Entity, Operating
Lessee, Ashford Keys Senior Operating Lessee, or any member, general partner,
principal or beneficial owner of any of the foregoing did not know any such
representation or warranty was false and misleading in any material respect when
it made it, (ii) if the condition causing the representation or warranty to be
false or misleading is susceptible of being cured, and (iii) if the condition
once cured would not cause a Material Adverse Effect, then such false or
misleading representation or warranty shall be an Event of Default hereunder
only if such condition is not cured within ten (10) days after written notice to
Borrower from Lender; provided, however, that if such Default is susceptible of
cure but cannot reasonably be cured within such ten (10) day period and Borrower
shall have commenced such cure within such ten (10) day period and thereafter
diligently and expeditiously proceeds to cure the same, such ten (10) day period
shall be extended for a period reasonably required to effect such cure, but in
no event in excess of ninety (90) days from Borrower’s receipt of Lender’s
original notice;

 

(f)                                   if any of the assumptions contained in the
Non-Consolidation Opinion or in any New Non-Consolidation Opinion, is or shall
become untrue in any material respect;

 

(g)                                  if (i) Borrower, Mortgage Borrower,
Operating Lessee, Ashford Keys Senior Operating Lessee, or any managing member
or general partner of Borrower, Operating Lessee, Guarantor, Ashford Keys Senior
Operating Lessee Principal (if any) or any other Recourse Entity shall commence
any case, proceeding or other action (A) under any Creditors Rights Laws,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or Borrower,
Mortgage Borrower, any managing member or general partner of Borrower, Mortgage
Borrower, Operating Lessee, Guarantor, Ashford Keys Senior Operating Lessee or
any SPE Component Entity (if any) or Ashford Keys Senior Operating Lessee
Principal (if any) shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against Borrower, Mortgage Borrower,
any managing member or general partner of Borrower, Mortgage Borrower, Operating
Lessee, Ashford Keys Senior Operating Lessee, Guarantor, or any SPE Component
Entity (if any) or Ashford Keys Senior Operating Lessee Principal (if any) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged or unbonded for a period
of sixty (60) days; or (iii) there shall be commenced against Borrower, Mortgage
Borrower, any managing member or general partner of Borrower, Mortgage Borrower,
Operating Lessee, Ashford Keys Senior Operating Lessee, Guarantor, or any SPE
Component Entity (if any) or Ashford Keys Senior Operating Lessee Principal (if
any) any case, proceeding or other action seeking issuance

 

103

--------------------------------------------------------------------------------


 

of a warrant of attachment, execution, distraint or similar process against all
or any substantial part of its assets which results in the entry of any order
for any such relief which shall not have been vacated, discharged, or stayed or
bonded pending appeal within sixty (60) days from the entry thereof; or
(iv) Borrower, Mortgage Borrower, any managing member or general partner of
Borrower, Mortgage Borrower, Operating Lessee, Ashford Keys Senior Operating
Lessee, Guarantor, or any SPE Component Entity (if any) or Ashford Keys Senior
Operating Lessee Principal (if any) shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) Borrower, Mortgage Borrower,
any managing member or general partner of Borrower, Mortgage Borrower, Operating
Lessee, Ashford Keys Senior Operating Lessee, Guarantor, or any SPE Component
Entity (if any) or Ashford Keys Senior Operating Lessee Principal (if any) shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due;

 

(h)                                 if Borrower or Ashford Keys Senior Operating
Lessee shall be in default beyond applicable notice and grace periods under the
applicable Pledge Agreement or other security agreement covering any part of the
Collateral, whether it be superior or junior in lien to the Pledge Agreement;

 

(i)                                     unless the same is being contested in
accordance with the terms hereof, if any Individual Property or the Collateral
becomes subject to any mechanic’s, materialman’s or other Lien other than a Lien
for any Property Taxes or Other Charges not then due and payable and the Lien
shall remain undischarged of record (by payment, bonding or otherwise) for a
period of thirty (30) days;

 

(j)                                    unless the same is being contested in
accordance with the terms hereof, if any federal tax lien is filed against
Borrower, Mortgage Borrower, Operating Lessee, Ashford Keys Senior Operating
Lessee, any member or general partner of Borrower, Mortgage Borrower, Operating
Lessee, Guarantor, or any SPE Component Entity (if any) or any Ashford Keys
Senior Operating Lessee Principal (if any) or any Individual Property or the
Collateral and same is not discharged of record (by payment, bonding or
otherwise) within thirty (30) days after same is filed;

 

(k)                                 unless Lender reasonably determines that the
same is adequately covered by insurance, if a judgment is filed against
Borrower, Mortgage Borrower, Ashford Keys Senior Operating Lessee, or Operating
Lessee in excess of $100,000 which is not vacated, dismissed, discharged or
bonded over within thirty (30) days;

 

(l)                                     if any default occurs under any guaranty
or indemnity executed in connection herewith and such default continues after
the expiration of applicable grace periods, if any;

 

(m)                             if (i) Borrower or Operating Lessee shall permit
any event within its control or within Mortgage Borrower’s control to occur that
would cause any REA to terminate without notice or action by any party thereto
or would entitle any party to terminate any REA and the term thereof by giving
notice to Borrower, Mortgage Borrower or Operating Lessee; or (ii) any REA shall
be surrendered, terminated or canceled for any reason or under any circumstance
whatsoever except as provided for in such REA; or (iii) any term of any REA
shall

 

104

--------------------------------------------------------------------------------


 

be modified or supplemented without Lender’s prior written consent, such consent
not to be unreasonably withheld, conditioned or delayed; or (iv) Borrower,
Mortgage Borrower or Operating Lessee shall fail, within ten (10) Business Days
after demand by Lender, to exercise its option to renew or extend the term or to
cause Mortgage Borrower to extend or renew the term of any REA or shall fail or
neglect to pursue diligently all actions necessary to exercise such renewal
rights pursuant to such REA except as provided for in such REA, in each case, to
the extent that the occurrence of same is reasonably likely to have, or does
have, a Material Adverse Effect;

 

(n)                                 if Borrower breaches the provisions of
Section 5.14, Section 5.25 or Section 5.29 hereof; provided, however, no Event
of Default shall be deemed to have occurred under this Section 11.1 by reason of
any default by Borrower, Mortgage Borrower or Operating Lessee under any
Management Agreement or Franchise Agreement (including any default under any
quality assurance program applicable to such Management Agreement or Franchise
Agreement, as the case may be), so long as Borrower (i) is diligently and
expeditiously proceeding to cause Mortgage Borrower to cure such default to the
satisfaction of the applicable Manager or Franchisor or (ii) (A) with respect to
a Management Agreement, has caused Mortgage Borrower to terminate, or caused
Mortgage Borrower to accept a termination of, such Management Agreement and
caused Mortgage Borrower to replace Manager with a Qualified Manager pursuant to
a Replacement Management Agreement in accordance with Section 5.14(e) hereof and
(B) with respect to a Franchise Agreement, has terminated, or accepted a
termination of, such Franchise Agreement and replaced Franchisor with a
Qualified Franchisor pursuant to a Replacement Franchise Agreement in accordance
with Section 5.25(b) hereof or replaced the Franchise Agreement with a
Replacement Management Agreement with a Brand Manager;

 

(o)                                 if there shall occur any default by
Operating Lessee, as tenant, or Mortgage Borrower, as landlord, under the
Operating Lease, in the observance or performance of any term, covenant or
condition of the Operating Lease on the part of Operating Lessee or Mortgage
Borrower, as applicable, to be observed or performed and said default is not
cured following the expiration of any applicable grace, notice and cure periods
therein provided, or if the leasehold estate created by the Operating Lease
shall be surrendered or if the Operating Lease shall cease to be in full force
and effect or the Operating Lease shall be terminated or canceled for any
reason, or if any of the terms, covenants or conditions of the Operating Lease
shall in any materially manner be modified, changed, supplemented, altered, or
amended in violation of the terms of this Agreement;

 

(p)                                 subject to the terms of the Management
Agreement, if Mortgage Borrower or Operating Lessee ceases to operate a hotel on
any Property or terminates such business for any reason whatsoever;

 

(q)                                 if any Franchise Agreement or Management
Agreement is canceled, terminated or surrendered, expires pursuant to its terms
or otherwise ceases to be in full force and effect, unless, in each such case,
Operating Lessee or Mortgage Borrower, in connection with such cancellation,
termination, surrender, expiration or cessation, enters into a Replacement
Franchise Agreement with a Qualified Franchisor or enters into a Replacement
Management Agreement with a Qualified Manager, in each case, in accordance with
the applicable terms and

 

105

--------------------------------------------------------------------------------


 

provisions hereof within sixty (60) days of such cancellation, termination,
surrender or expiration of the Franchise Agreement or Management Agreement, as
applicable;

 

(r)                                    if Borrower shall continue to be in
default under any other term, covenant or condition of this Agreement or any of
the Loan Documents not covered in the foregoing clauses of this Section 11.1,
for more than ten (10) days after notice from Lender in the case of any default
which can be cured by the payment of a sum of money or for thirty (30) days
after notice from Lender in the case of any other default, provided that if such
default (other than any default which can be cured by the payment of a sum of
money) cannot reasonably be cured within such thirty (30) day period and
Borrower shall have commenced to cure such default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for so long as it shall require
Borrower in the exercise of due diligence to cure such default, it being agreed
that no such extension shall be for a period in excess of sixty (60) days; or

 

(s)                                   if a Mortgage Loan Event of Default shall
occur.

 

Section 11.2                            Remedies

 

(a)                                 Upon the occurrence and during the
continuance of an Event of Default (other than an Event of Default described in
Section 11.1(g) above with respect to Borrower and SPE Component Entity only)
and at any time thereafter Lender may, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, take such action, without notice or demand, that Lender
deems advisable to protect and enforce its rights against Borrower and in the
Collateral, including, without limitation, declaring the Debt to be immediately
due and payable, and Lender may enforce or avail itself of any or all rights or
remedies provided in the Loan Documents against Borrower and the Collateral,
including, without limitation, all rights or remedies available at law or in
equity.  Upon any Event of Default described in Section 11.1(g) above (with
respect to Borrower and SPE Component Entity only), the Debt and all other
obligations of Borrower hereunder and under the other Loan Documents shall
immediately and automatically become due and payable, without notice or demand,
and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all or any one or more of the rights,
powers, privileges and other remedies available to Lender against Borrower under
this Agreement or any of the other Loan Documents executed and delivered by, or
applicable to, Borrower or at law or in equity may be exercised by Lender at any
time and from time to time, whether or not all or any of the Debt shall be
declared due and payable, and whether or not Lender shall have commenced any
foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents with respect to the Collateral.  Any
such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singularly, successively, together or otherwise, at such
time and in such order as Lender has determined in its sole discretion, to the
fullest extent permitted by law, without impairing or otherwise affecting the
other rights and remedies of Lender permitted by law, equity or contract or as
set forth herein or in the other Loan Documents.

 

106

--------------------------------------------------------------------------------


 

(c)                                  If an Event of Default shall have occurred
and be continuing, any amounts recovered from the Collateral may be applied to
the repayment of the Debt in such order, proportion and priority as Lender may
determine in its sole and absolute discretion.

 

Section 11.3                            Right to Cure Defaults

 

Upon the occurrence and during the continuance of any Event of Default, Lender
may, but without any obligation to do so and without notice to or demand on
Borrower and without releasing Borrower from any obligation hereunder, make any
payment or do any act required of Borrower hereunder in such manner and to such
extent as Lender may deem necessary to protect the security hereof.  Lender is
authorized to enter upon the Property for such purposes, or appear in, defend,
or bring any action or proceeding to protect its interest in the Property for
such purposes, and the cost and expense thereof (including reasonable attorneys’
fees to the extent permitted by law), with interest as provided in this
Section 11.3, shall constitute a portion of the Debt and shall be due and
payable to Lender upon demand.  All such costs and expenses incurred by Lender
in remedying such Event of Default or such failed payment or act or in appearing
in, defending, or bringing any action or proceeding shall bear interest at the
Default Rate, for the period after written notice from Lender that such cost or
expense was incurred to the date of payment to Lender.  All such costs and
expenses incurred by Lender together with interest thereon calculated at the
Default Rate shall be deemed to constitute a portion of the Debt and be secured
by the liens, claims and security interests provided to Lender under the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor.

 

Section 11.4                            Remedies Cumulative

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one or more Defaults or Events of Default with respect to Borrower
shall not be construed to be a waiver of any subsequent Default or Event of
Default by Borrower or to impair any remedy, right or power consequent thereon.

 

Section 11.5                            Power of Attorney

 

For the purpose of carrying out the provisions and exercising the rights, powers
and privileges granted in this Section 11, Borrower hereby irrevocably appoints
Lender as its true and lawful attorney-in-fact to execute, acknowledge and
deliver any instruments and do and perform any acts such as are referred to in
this subsection in the name and on behalf of Borrower.  This power of attorney
is a power coupled with an interest and cannot be revoked.

 

107

--------------------------------------------------------------------------------


 

ARTICLE 12

 

INTENTIONALLY OMITTED

 

ARTICLE 13

 

SECONDARY MARKET

 

Section 13.1                            Transfer of Loan

 

(a)                                 Lender may, at any time, sell, transfer or
assign the Loan or any portion thereof or interest therein, or grant
participations therein (“Participations”) or issue mortgage pass-through
certificates or other securities (“Securities”) evidencing a beneficial interest
in a rated or unrated public offering or private placement (each of the
foregoing, a “Securitization”).  Borrower agrees that each participant hereunder
shall be entitled to the benefits of Section 2.5(g) and Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were Lender and had acquired its interest by assignment;
provided that such participant shall not be entitled to receive any greater
payment under Section 2.5(g) or Section 2.7, with respect to any Participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any requirement of law that occurs after the participant acquired the applicable
Participation.

 

(b)                                 Morgan Stanley Mortgage Capital Holdings LLC
(or a person delegated by Morgan Stanley Mortgage Capital Holdings LLC), acting
solely for this purpose as an agent of Borrower, shall maintain a register for
the recordation of the names and addresses of the Lenders, and the principal
amounts (and stated interest) of the Loan owing to each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and Borrower and Lender shall treat
each person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by Borrower and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(c)                                  Each Lender that sells a participation
pursuant to Section 13.1(a) shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan or other obligations under the Loan Documents
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any participant or any information relating to a participant’s
interest in any obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

108

--------------------------------------------------------------------------------


 

(d)                                 Each Lender hereby appoints and authorizes
Morgan Stanley Mortgage Capital Holdings LLC as the “Lead Lender” (such Lender,
at all times thereafter and until resignation or replacement of such Lender by
written notice to Borrower, the “Lead Lender”) to serve as non-fiduciary
administrative agent and collateral agent for each Lender and hereby agrees that
Lead Lender shall be the sole party authorized to grant or withhold consents or
approvals hereunder on behalf of each Lender (subject, in each case, to
appointment of a servicer to receive such notices, requests and other
communications and/or to grant or withhold consents or approvals, as the case
may be).

 

Section 13.2                            Delegation of Servicing

 

At the option of Lender, the Loan may be serviced by one or more servicers
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to such
servicer or servicers pursuant to a servicing agreement between Lender and such
servicer.

 

Section 13.3                            Dissemination of Information

 

Lender may forward to each purchaser, transferee, assignee, or servicer of, and
each participant, or investor in, the Loan, or any interest therein, or any
Securities or any of their respective successors (collectively, the “Investor”)
or any Rating Agency evaluating the Loan (and any other credit rating agency
that has elected to be treated as a nationally recognized statistical rating
organization for purposes of Section 15E of the Exchange Act without regard to
whether or not such credit rating agency has been engaged by Lender or other
Person in anticipation of a Securitization) or any Securities, each prospective
Investor, and any organization maintaining databases on the underwriting and
performance of commercial loans, all documents and information which Lender now
has or may hereafter acquire relating to the Debt and to Borrower and Mortgage
Borrower, any managing member or general partner thereof, Guarantor, Ashford,
any SPE Component Entity (if any), the Collateral and the Properties, including
financial statements, whether furnished by Borrower or Mortgage Borrower or
otherwise, as Lender determines necessary or desirable.  Borrower irrevocably
waives any and all rights it may have under applicable Legal Requirements to
prohibit such disclosure, including but not limited to any right of privacy.

 

Section 13.4                            Cooperation

 

Subject to the terms of Section 13.8 hereof, at the request of the holder of the
Note and, to the extent not already required to be provided by Borrower under
this Agreement, Borrower shall, and shall cause Mortgage Borrower to, use
reasonable efforts to provide information not in the possession of the holder of
the Note in order to satisfy the market standards to which the holder of the
Note customarily adheres or which may be reasonably required in the marketplace
or by the Rating Agencies in connection with any Securitization, including,
without limitation, to:

 

(a)                                 provide updated financial, budget and other
information with respect to the Collateral, the Properties, Borrower, Mortgage
Borrower, Junior Mezzanine Borrower and Guarantor and provide modifications
and/or updates to the appraisals, market studies, environmental reviews and
reports (Phase I reports and, if appropriate, Phase II reports) and

 

109

--------------------------------------------------------------------------------


 

engineering reports of the Properties obtained in connection with the making of
the Loan (all of the foregoing being referred to as the “Provided Information”),
together, if customary, with appropriate verification and/or consents of the
Provided Information through letters of auditors or opinions of counsel of
independent attorneys acceptable to Lender and the Rating Agencies;

 

(b)                                 make changes to the special purpose entity
provisions of the organizational documents of Borrower, Mortgage Borrower, any
SPE Component Entity and their respective principals;

 

(c)                                  cause counsel to render or update existing
opinion letters as to enforceability and non-consolidation, and a 10b-5 comfort
letter, which may be relied upon by the holder of the Note, the Rating Agencies
and their respective counsel, which shall be dated as of the closing date of the
Securitization;

 

(d)                                 permit site inspections, appraisals, market
studies and other due diligence investigations of the Properties, as may be
reasonably requested by the holder of the Note or the Rating Agencies or as may
be necessary or appropriate in connection with the Securitization;

 

(e)                                  make the representations and warranties
with respect to the Properties, the Collateral, Borrower, Mortgage Borrower,
Guarantor and the Loan Documents as are made in the Loan Documents and such
other representations and warranties as may be reasonably requested by the
holder of the Note or the Rating Agencies;

 

(f)                                   execute such amendments to the Loan
Documents as may be requested by the holder of the Note or the Rating Agencies
or otherwise to effect the Securitization including, without limitation,
bifurcation of the Loan into two or more components and/or separate notes and/or
creating a pari passu or senior/subordinate note structure (a “Loan
Bifurcation”); provided, however, that Borrower shall not be required to modify
or amend any Loan Document if such modification or amendment would (i) change
the interest rate, the stated maturity, the aggregate principal balance of the
Loan or the amortization of principal as set forth herein or in the Note, except
in connection with a Loan Bifurcation which may result in varying fixed interest
rates, principal balances and amortization schedules on the components/notes,
but which components shall have the same weighted average interest rate as the
original Note prior to the Loan Bifurcation as well as the same aggregate
principal balance and weighted amortization schedule except following an Event
of Default or following any prepayment (whether resulting from the application
of Net Proceeds after a Casualty or Condemnation or otherwise) of any portion of
the principal amount of the Loan, (ii) modify or amend any other economic term
of the Loan, or (iii) otherwise increase the obligations or decrease the rights
of Borrower under the Loan Documents;

 

(g)                                  deliver to Lender and/or any Rating Agency,
(i) one or more certificates executed by an officer of Borrower certifying as to
the accuracy, as of the closing date of the Securitization, of all
representations made by Borrower in the Loan Documents as of the Closing Date in
all relevant jurisdictions or, if such representations are no longer accurate,
certifying as to what modifications to the representations would be required to
make such representations accurate as of the closing date of the Securitization,
and (ii) certificates of the relevant

 

110

--------------------------------------------------------------------------------


 

Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower as of the date of the closing date of the
Securitization;

 

(h)                                 have reasonably appropriate personnel
participate in a bank meeting and/or presentation for the Rating Agencies or
Investors;

 

(i)                                     cooperate with and assist Lender in
obtaining ratings of the Securities from two (2) or more of the Rating Agencies;

 

(j)                                    supply to Lender such documentation,
financial statements and reports in form and substance required for Lender to
comply with Regulations S-X and AB of the federal securities laws, if
applicable; and

 

(k)                                 upon Lender’s modification of the Selected
Day pursuant to the terms of Section 2.4(e) above, Borrower shall promptly
deliver to Lender such modifications to the Interest Rate Cap Agreement and the
Collateral Assignment of Interest Rate Cap reasonably required by Lender as
result of such designation

 

Other than cost and expenses of attorneys, accountants and other professionals
engaged by Borrower or its Affiliates, Borrower shall not be obligated to incur
any material cost or expense in connection with complying with requests made
under this Section 13.4; provided, however, any modifications and/or updates to
the appraisals, market studies, environmental reviews and reports (Phase I
reports and, if appropriate, Phase II reports) and engineering reports of the
Properties obtained in connection with the making of the Loan shall be at
Lender’s cost and expense.

 

Section 13.5                            Securitization

 

(a)                                 Borrower understands that certain of the
Provided Information may be included in disclosure documents in connection with
the Securitization, including, without limitation, a prospectus, prospectus
supplement, offering memorandum or private placement memorandum (each, a
“Disclosure Document”) and may also be included in filings with the Securities
and Exchange Commission pursuant to the Securities Act or the Exchange Act, or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization.  In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Disclosure Document by providing all current
information necessary to keep the Disclosure Document accurate and complete in
all material respects.

 

(b)                                 Borrower agrees to provide, and to cause
Mortgage Borrower and Guarantor to provide, in connection with each of (i) a
preliminary and a final offering memorandum or private placement memorandum or
similar document (including any Investor or Rating Agency “term sheets” or
presentations relating to the Properties and/or the Loan) or (ii) a preliminary
and final prospectus or prospectus supplement, as applicable, an indemnification
certificate (A) certifying that Borrower and Guarantor have carefully examined
such memorandum or prospectus or other document (including any Investor or
Rating Agency “term sheets” or presentations relating to the Properties and/or
the Loan), as applicable, including

 

111

--------------------------------------------------------------------------------


 

without limitation, the sections entitled “Special Considerations,” and/or “Risk
Factors,” and “Certain Legal Aspects of the Mezzanine Loan,” or similar
sections, and all sections relating to Borrower, Mortgage Borrower, Guarantor,
Manager, their Affiliates, the Loan, the Loan Documents, the Collateral and the
Properties, and any risks or special considerations relating thereto, and that,
to the best of Borrower’s knowledge, such sections (and any other sections
reasonably requested) do not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
the light of the circumstances under which they were made, not misleading,
(B) certifying that Mortgage Borrower and Guarantor have carefully examined such
memorandum or prospectus or other document (including any Investor or Rating
Agency “term sheets” or presentations relating to the Property and/or the Loan),
as applicable, including without limitation, the sections entitled “Special
Considerations,” and/or “Risk Factors,” and “Certain Legal Aspects of the
Mortgage Loan,” or similar sections, and all sections relating to Borrower,
Mortgage Borrower, Guarantor, Manager, their Affiliates, the Loan, the Loan
Documents and the Properties, and any risks or special considerations relating
thereto, and that, to the best of Borrower’s knowledge, such sections (and any
other sections reasonably requested) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (C) indemnifying Lender (and for purposes of this Section 13.5,
Lender hereunder shall include its officers and directors) and the Affiliate of
Lender that (i) has filed the registration statement, if any, relating to the
Securitization and/or (ii) which is acting as issuer, depositor, sponsor and/or
a similar capacity with respect to the Securitization (any Person described in
(i) or (ii), an “Issuer Person”), and each director and officer of any Issuer
Person, and each Person or entity who controls any Issuer Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Issuer Group”), and each Person which is acting as an
underwriter, manager, placement agent, initial purchaser or similar capacity
with respect to the Securitization, each of its directors and officers and each
Person who controls any such Person within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act (collectively, the
“Underwriter Group”) for any Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Losses arise out of or are
based upon any untrue statement or alleged untrue statement of any material fact
contained in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Collateral, Properties and/or the Loan)
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated in such sections (including any
Investor or Rating Agency “term sheets” or presentations relating to the
Collateral, Properties and/or the Loan) or necessary in order to make the
statements in such sections (including any Investor or Rating Agency “term
sheets” or presentations relating to the Collateral, Properties and/or the Loan)
or in light of the circumstances under which they were made, not misleading
(collectively the “Securities Liabilities”) and (D) agreeing to reimburse
Lender, the Issuer Group and the Underwriter Group for any legal or other
expenses reasonably incurred by Lender and Issuer Group in connection with
investigating or defending the Securities Liabilities; provided, however, that
Borrower will be liable in any such case under clauses (C) or (D) above only to
the extent that any such Securities Liabilities arise out of or is based upon
any such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender or any member of the Issuer
Group or Underwriter Group by or on behalf of Borrower, Mortgage Borrower or
Guarantor in connection with the preparation of the memorandum or prospectus or

 

112

--------------------------------------------------------------------------------


 

other document (including any Investor or Rating Agency “term sheets” or
presentations relating to the Collateral, Properties and/or the Loan) or in
connection with the underwriting of the Loan, including, without limitation,
financial statements of Borrower, Mortgage Borrower or Guarantor, operating
statements, rent rolls, environmental site assessment reports and property
condition reports with respect to the Properties.  This indemnity agreement will
be in addition to any liability which Borrower, Mortgage Borrower and Guarantor
may otherwise have.  Moreover, the indemnification provided for in clauses
(C) and (D) above shall be effective whether or not an indemnification
certificate described in clauses (A) and (B) above is provided and shall be
applicable based on information previously provided by Borrower, Mortgage
Borrower and Guarantor or their Affiliates if Borrower, Mortgage Borrower or
Guarantor do not provide the indemnification certificate.

 

(c)                                  In connection with filings under the
Exchange Act or any information provided to holders of Securities on an ongoing
basis, Borrower agrees to indemnify (i) Lender, the Issuer Group and the
Underwriter Group for Losses to which Lender, the Issuer Group or the
Underwriter Group may become subject insofar as the Securities Liabilities arise
out of or are based upon an untrue statement in the Provided Information or the
omission or alleged omission to state in the Provided Information a material
fact required to be stated in the Provided Information in order to make the
statements in the Provided Information, in light of the circumstances under
which they were made not misleading and (ii) reimburse Lender, the Issuer Group
or the Underwriter Group for any legal or other expenses reasonably incurred by
Lender, the Issuer Group or the Underwriter Group in connection with defending
or investigating the Securities Liabilities.

 

(d)                                 Promptly after receipt by an indemnified
party under this Section 13.5 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against the
indemnifying party under this Section 13.5, notify the indemnifying party in
writing of the commencement thereof, but the omission to so notify the
indemnifying party will not relieve the indemnifying party from any liability
which the indemnifying party may have to any indemnified party hereunder except
to the extent that failure to notify causes prejudice to the indemnifying
party.  In the event that any action is brought against any indemnified party,
and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled, jointly with any other indemnifying party,
to participate therein and, to the extent that it (or they) may elect by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party.  After notice from the
indemnifying party to such indemnified party under this Section 13.5 the
indemnifying party shall be responsible for any reasonable legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof other than reasonable costs of investigation; provided, however,
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there are any legal defenses available to it and/or other indemnified
parties that are different from or additional to those available to the
indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  The indemnifying party shall not be liable for the expenses of more
than one such separate counsel unless an indemnified party shall have reasonably
concluded that there may be legal

 

113

--------------------------------------------------------------------------------


 

defenses available to it that are different from or additional to those
available to another indemnified party.

 

(e)                                  In order to provide for just and equitable
contribution in circumstances in which the indemnity agreements provided for in
Section 13.5(c) or Section 13.5(d) is or are for any reason held to be
unenforceable by an indemnified party in respect of any losses, claims, damages
or liabilities (or action in respect thereof) referred to therein which would
otherwise be indemnifiable under Section 13.5(c) or Section 13.5(d), the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of such losses, claims, damages or liabilities (or
action in respect thereof); provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  In determining the amount of
contribution to which the respective parties are entitled, the following factors
shall be considered:  (i) the indemnified party’s, Borrower’s and Guarantor’s
relative knowledge and access to information concerning the matter with respect
to which claim was asserted; (ii) the opportunity to correct and prevent any
statement or omission; and (iii) any other equitable considerations appropriate
in the circumstances.  Lender and Borrower hereby agree that it would not be
equitable if the amount of such contribution were determined by pro rata or per
capita allocation.

 

(f)                                   Borrower shall, and shall cause Guarantor
to, indemnify Lender and its officers, directors, partners, employees,
representatives, agents and Affiliates against any Losses to which Lender and
each of its officers, directors, partners, employees, representatives, agents
and Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the Losses arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
Borrower to the Rating Agencies (the “Covered Rating Agency Information”) or
arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in the Covered Rating Agency Information, in light
of the circumstances under which they were made, not misleading.

 

(g)                                  The liabilities and obligations of Borrower
and Lender under this Section 13.5 shall survive the satisfaction of this
Agreement and the satisfaction and discharge of the Debt.

 

Section 13.6                            Regulation AB Obligor Information

 

(a)                                 If, at the time one or more Disclosure
Documents are being prepared for a Securitization, Lender expects that Borrower
alone or Borrower and one or more affiliates of Borrower collectively, or the
Properties alone or the Properties and any other parcel(s) of real property,
together with improvements thereon and personal property related thereto, that
is “related”, within the meaning of the definition of Significant Obligor (as
defined in Item 1101(k) of Regulation AB), to the Properties (a “Related
Property”) collectively, will be a Significant Obligor, Borrower shall furnish
to Lender upon request (i) the selected financial data or, if applicable, net
operating income, required under Item 1112(b)(1) of Regulation AB and meeting
the requirements thereof, if Lender expects that the principal amount of the
Loan, together with

 

114

--------------------------------------------------------------------------------


 

any loans made to an affiliate of Borrower or secured by a Related Property that
is included in a Securitization with the Loan (a “Related Loan”), as of the
cut-off date for such Securitization may, or if the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
and at any time during which the Loan and any Related Loans are included in a
Securitization does, equal or exceed ten percent (10%) (but less than twenty
percent (20%)) of the aggregate principal amount of all mortgage loans included
or expected to be included, as applicable, in the Securitization or (ii) the
financial statements required under Item 1112(b)(2) of Regulation AB and meeting
the requirements thereof, if Lender expects that the principal amount of the
Loan together with any Related Loans as of the cut-off date for such
Securitization may, or if the principal amount of the Loan together with any
Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization.  Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than thirty (30) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy-five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or
(C) of this sentence with respect to any period for which a filing pursuant to
the Exchange Act in connection with or relating to the Securitization (an
“Exchange Act Filing”) is not required.

 

(b)                                 If requested by Lender, Borrower shall
furnish, or shall cause the applicable tenant to furnish, to Lender financial
data and/or financial statements in accordance with Regulation AB for any tenant
of any Individual Property if, in connection with a Securitization, Lender
expects there to be, with respect to such tenant or group of affiliated tenants,
a concentration within all of the loans included or expected to be included, as
applicable, in such Securitization such that such tenant or group of affiliated
tenants would constitute a Significant Obligor; provided, however, that in the
event the related lease does not require the related tenant to provide the
foregoing information, Borrower shall use commercially reasonable efforts to
cause the applicable tenant to furnish such information.

 

Section 13.7                            Other Regulation AB Information

 

In addition to, and notwithstanding anything to the contrary in the foregoing
provisions of, this Article 13, in the event Lender reasonably determines, in
connection with a Securitization, that financial statements and financial data
required in order to comply with Regulation AB or any amendment, modification or
replacement thereto or any other requirement of law applicable to the
Securitization (including without limitation the Securities Act, the Exchange
Act, Regulation AB, the rules and regulations promulgated pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act), Lender may request,
and Borrower shall promptly provide, such other financial statements and
financial data as Lender reasonably determines to be necessary or appropriate
for such compliance.  Without limiting the generality of the foregoing, if
reasonably requested by the holder of the Note, Borrower shall promptly provide
the holder of the Note with any financial statements or financial, statistical,
operating or other information as the holder of the Note shall reasonably
determine to be required pursuant to Regulation AB or any amendment,
modification or replacement thereto or any other requirement of law applicable

 

115

--------------------------------------------------------------------------------


 

to the Securitization in connection with any Disclosure Document, any filing
under the Exchange Act or any report that is required to be made available to
holders of the Securities under Regulation AB or other requirement of law or as
shall otherwise be reasonably requested by the holder of the Note.

 

Section 13.8                            New Mezzanine Loan

 

Lender, without in any way limiting Lender’s other rights hereunder, shall have
the right, in its sole and absolute discretion, at any time to require Borrower
to restructure a portion of the Loan and create a mezzanine loan (the “New
Mezzanine Loan”) to the owners of the direct equity interests in Borrower which
shall be secured by a pledge of such direct equity interests, and for which
different interest rates and debt service payments may be established for the
Loan and the New Mezzanine Loan in such order of priority as may be designated
by Lender; provided, that (i) the total amounts of the Loan and the New
Mezzanine Loan shall equal the amount of the Loan immediately prior to the
restructuring, (ii) the weighted average interest rate of the Loan and the New
Mezzanine Loan, shall on the date created equal the interest rate which was
applicable to the Loan immediately prior to the restructuring and (iii) the debt
service payments on the Loan and the New Mezzanine Loan shall on the date
created equal the debt service payment which was due under the Loan immediately
prior to the restructuring; and provided further that any such restructuring
carried out after the closing of the Loan shall be at no material cost to
Borrower.  Borrower shall cooperate with all reasonable requests of Lender in
order to restructure the Loan and create the New Mezzanine Loan and shall
(A) execute and deliver such documents including, without limitation, in the
case of the New Mezzanine Loan, a mezzanine note, a mezzanine loan agreement, a
pledge and security agreement and a mezzanine deposit account agreement,
(B) cause Borrower’s counsel to deliver such legal opinions and (C) create such
bankruptcy remote borrower under the New Mezzanine Loan as, in the case of each
of (A), (B) and (C) above, shall be reasonably required by Lender and required
by any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and satisfactory to any such Rating Agency,
including the severance of this Agreement, the Pledge Agreements and other Loan
Documents if requested.  In the event such documents are in a form reasonably
acceptable to Borrower and Borrower fails to execute and deliver such documents
to Lender within ten (10) Business Days following such request by Lender,
Borrower hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to effect such transactions,
Borrower ratifying all that such attorney shall do by virtue thereof.  It shall
be an Event of Default if Borrower fails to comply with any of the terms,
covenants or conditions of this Section 13.8 after the expiration of ten
(10) Business Days after notice thereof.  Borrower shall not be obligated to
spend more than $10,000 in complying with the terms of this Section 13.8.

 

Section 13.9                            Intercreditor Agreement

 

(a)                                 Lender, Mortgage Lender and Junior Mezzanine
Lender are parties to a certain intercreditor agreement dated as of the date
hereof (the “Intercreditor Agreement”) memorializing their relative rights and
obligations with respect to the Loan, the Mortgage Loan, the Junior Mezzanine
Loan, Borrower, Mortgage Borrower, Junior Mezzanine Borrower, the Collateral and
the Properties.  Borrower, Mortgage Borrower and Junior Mezzanine Borrower

 

116

--------------------------------------------------------------------------------


 

hereby acknowledge and agree that (i) such Intercreditor Agreement is intended
solely for the benefit of Lender, Mortgage Lender and Junior Mezzanine Lender
and (ii) Borrower, Mortgage Borrower and Junior Mezzanine Borrower are not
intended third-party beneficiaries of any of the provisions therein and shall
not be entitled to rely on any of the provisions contained therein.  Lender,
Mortgage Lender and Junior Mezzanine Lender shall have no obligation to disclose
to Borrower the contents of the Intercreditor Agreement.  Borrower’s obligations
hereunder are independent of such Intercreditor Agreement and remain unmodified
by the terms and provisions thereof.

 

(b)                                 In the event Lender is required pursuant to
the terms of the Intercreditor Agreement to pay over to Mortgage Lender any
payment or distribution of assets, whether in cash, property or securities which
has been applied to the Debt, including, without limitation, any proceeds of the
Collateral previously received by Lender on account of the Loan, then Borrower
agrees to indemnify Lender for any amounts so paid, and any amount so paid shall
continue to be owing pursuant to the Loan Documents as part of the Debt
notwithstanding the prior receipt of such payment by Lender.

 

Section 13.10                     Reallocation of Loan Amounts

 

Lender, without in any way limiting its other rights hereunder, in its sole and
absolute discretion, shall have the right, at any time prior to a
Securitization, to reallocate the amount of the Loan, the Mortgage Loan and the
Junior Mezzanine Loan and/or adjust the interest rates thereon provided that
(i) the aggregate principal amount of the Loan, the Mortgage Loan and the Junior
Mezzanine Loan immediately following such reallocation shall equal the
outstanding principal balance of the Loan, the Mortgage Loan and the Junior
Mezzanine Loan immediately prior to such reallocation, and (ii) the initial
weighted average interest rate of the Note, the Mortgage Note and the Junior
Mezzanine Note immediately following such reallocation shall equal the weighted
average interest rate which was applicable to the Note, the Mortgage Note and
the Junior Mezzanine Note immediately prior to such reallocation.  Borrower
shall cooperate with all reasonable requests of Lender in order to reallocate
the amount of the Loan, the Mortgage Loan and the Junior Mezzanine Loan and
shall execute and deliver such documents as shall reasonably be required by
Lender in connection therewith, including, without limitation, amendments to the
Loan Documents, the Mortgage Loan Documents and the Junior Mezzanine Loan
Documents, and endorsements to the title insurance policy and the UCC title
insurance policy, all in form and substance reasonably satisfactory to Lender. 
Borrower shall pay all costs and expenses in connection such reallocation
pursuant to this Section 13.10, including, without limitation, any additional
title insurance and UCC insurance premiums and any additional mortgage, mortgage
recording, stamp, intangible or other similar tax required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the execution, delivery, recordation, filing, registration, perfection or
enforcement of any amendments of the Loan Documents, the Mortgage Loan Documents
or the Junior Mezzanine Loan Documents in connection with the reallocation,
provided, however, Borrower shall not be obligated to spend more than $10,000 in
complying with the terms of this Section 13.10.

 

117

--------------------------------------------------------------------------------


 

ARTICLE 14

 

INDEMNIFICATIONS

 

Section 14.1                            General Indemnification

 

Borrower shall indemnify, defend and hold harmless the Indemnified Parties from
and against any and all Losses imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or in any way
relating to any one or more of the following:  (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Properties or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Properties or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Properties or any part thereof; (d) any failure
of the Properties to be in compliance with any Legal Requirements; (e) any and
all claims and demands whatsoever which may be asserted against Lender by reason
of any alleged obligations or undertakings on its part to perform or discharge
any of the terms, covenants, or agreements contained in any Lease; (f) the
holding or investing of the Reserve Accounts or the Cash Management Account, or
(g) the payment of any commission, charge or brokerage fee to anyone which may
be payable in connection with the funding of the Loan (collectively, the
“Indemnified Liabilities”); provided, however, that Borrower shall not have any
obligation to Lender hereunder to the extent that such Indemnified Liabilities
arise (1) from the gross negligence, illegal acts, fraud or willful misconduct
of Lender or (2) with respect to an act and event first occurring or arising
(I) after the date Mortgage Borrower no longer owned fee (or leasehold, as
applicable) title to the Properties as a result of a foreclosure of the Mortgage
Loan or deed-in-lieu of foreclosure or (II) following a foreclosure or
assignment-in-lieu of the Loan or the Junior Mezzanine Loan, as applicable;
provided, however, Borrower shall bear the burden of proof to show that the
event triggering liability hereunder first occurred after the such transfer of
ownership.

 

To the extent that the undertaking to indemnify, defend and hold harmless set
forth in the preceding sentence may be unenforceable because it violates any law
or public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable Legal Requirements to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties.

 

Section 14.2                            Mortgage and Intangible Tax
Indemnification

 

Borrower shall pay and, at its sole cost and expense, protect, defend,
indemnify, release and hold harmless the Indemnified Parties from and against
any and all Losses imposed upon or incurred by or asserted against any
Indemnified Parties and directly or indirectly arising out of or in any way
relating to, any tax on or with respect to the making and/or recording of the
Pledge Agreements, the UCC Financing Statements, the Note or any of the other
Loan Documents, but excluding any income, franchise or other similar taxes.

 

118

--------------------------------------------------------------------------------


 

Section 14.3                            ERISA Indemnification

 

Borrower shall, at its sole cost and expense, protect, defend, indemnify,
release and hold harmless the Indemnified Parties from and against any and all
Losses (including, without limitation, reasonable attorneys’ fees and costs
incurred in the investigation, defense, and settlement of Losses incurred in
correcting any prohibited transaction or in the sale of a prohibited loan, and
in obtaining any individual prohibited transaction exemption under ERISA that
may be required, in Lender’s sole discretion) that the Indemnified Parties may
incur, directly or indirectly, as a result of a default under Section 4.9 or
Section 5.18 of this Agreement.

 

Section 14.4                            Survival

 

The obligations and liabilities of Borrower under this Article 14 shall fully
survive indefinitely notwithstanding any termination, satisfaction, assignment,
entry of a judgment of foreclosure, exercise of any power of sale, or delivery
of an assignment in lieu of foreclosure of the Collateral.

 

ARTICLE 15

 

EXCULPATION

 

Section 15.1                            Exculpation

 

(a)                                 Except as otherwise provided herein or in
the other Loan Documents, Lender shall not enforce the liability and obligation
of Borrower to perform and observe the obligations contained herein or in the
other Loan Documents by any action or proceeding wherein a money judgment shall
be sought against (1) Borrower (except as set forth in this Section 15.1 and the
Environmental Indemnity), (2) Guarantor (except as set forth in the Guaranty and
the Environmental Indemnity), (3) any Affiliate of Borrower, (4) any Person
owning, directly or indirectly, any legal or beneficial interest in Borrower or
any Affiliate of Borrower or (5) any direct or indirect limited partner, member,
principal, officer, beneficiary, trustee, shareholder, Affiliate or director of
any Persons described in clauses (1) through (5) above (collectively, subject to
the exceptions in clauses (i) and (ii) below, the “Exculpated Parties”), except
that Lender may bring a foreclosure action, action for specific performance or
other appropriate action or proceeding to enable Lender to enforce and realize
upon this Agreement, the Note, the Pledge Agreements and the other Loan
Documents, and the interest in the Collateral and any other collateral given to
Lender created by this Agreement, the Note, the Pledge Agreements and the other
Loan Documents; provided, however, that any judgment in any such action or
proceeding shall be enforceable against Borrower, only to the extent of
Borrower’s interest in the Collateral and in any other collateral given to
Lender.  Lender, by accepting this Agreement, the Note, the Pledge Agreements
and the other Loan Documents, agrees that it shall not, except as otherwise
provided in this Section 15.1, sue for, seek or demand any deficiency judgment
against any Exculpated Party in any such action or proceeding, under or by
reason of or under or in connection with this Agreement, the Note, the Pledge
Agreements or the other Loan Documents.  The provisions of this Section 15.1
shall not, however, (i) constitute a waiver, release or impairment of any
obligation evidenced or secured by this Agreement, the Note, the Pledge
Agreements or the other Loan Documents; (ii) impair the right of Lender to name
Borrower or Ashford Keys Senior Operating Lessee as a party defendant in any
action or suit for judicial foreclosure and sale under this Agreement and the
Pledge Agreements; (iii)

 

119

--------------------------------------------------------------------------------


 

affect the validity or enforceability of any indemnity (including, without
limitation, those contained in Article 14 of this Agreement and the
Environmental Indemnity), guaranty, master lease or similar instrument made in
connection with this Agreement, the Note, the Pledge Agreements and the other
Loan Documents; (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the enforcement of the provisions contained in the Pledge
Agreements; or (vi) impair the right of Lender to obtain a deficiency judgment
or other judgment on the Note against Borrower if necessary to obtain any Net
Liquidation Proceeds After Debt Service to which Lender would otherwise be
entitled under this Agreement; provided, however, Lender shall only enforce such
judgment to the extent of the Insurance Proceeds and/or Awards.

 

(b)                                 Notwithstanding the provisions of this
Section 15.1 to the contrary, Borrower shall be personally liable to Lender for
Losses incurred by Lender due to:

 

(i)                                     fraud or intentional misrepresentation
by Borrower, Mortgage Borrower, Operating Lessee, Ashford Keys Senior Operating
Lessee, Guarantor or any Affiliate of any of the foregoing in connection with
the execution and the delivery of this Agreement, the Note, the Pledge
Agreements, any of the other Loan Documents, or any certificate, report,
financial statement or other instrument or document furnished to Lender at the
time of the closing of the Loan or during the term of the Loan;

 

(ii)                                  the gross negligence or willful misconduct
of an Exculpated Party;

 

(iii)                               Remington’s or any Exculpated Party’s
misapplication, misappropriation or conversion of Rents received by Mortgage
Borrower during the continuance of an Event of Default;

 

(iv)                              any Exculpated Party’s misapplication,
misappropriation or conversion of tenant security deposits (including the
failure to deliver to Mortgage Lender tenant security deposits upon foreclosure
or deed in lieu thereof, to the extent not applied in accordance with the
applicable Leases prior to the occurrence of an Event of Default) or Rents
collected in advance;

 

(v)                                 the misapplication, misappropriation or
conversion of Insurance Proceeds or Awards by any Exculpated Party;

 

(vi)                              Borrower’s or Mortgage Borrower’s failure to
pay Property Taxes, Insurance Premiums, Other Charges (provided that there shall
be no liability hereunder to the extent that (A) sums sufficient to pay such
amounts have been deposited in escrow with Lender or Mortgage Lender pursuant to
the terms hereof or the Mortgage Loan Agreement and neither Borrower nor
Mortgage Borrower has made a claim against such escrowed amounts or otherwise
taken action to restrict Lender or Mortgage Lender from applying such sums for
the purpose of paying such items) or (B) there is insufficient cash flow from
the operation of the Properties to pay such items), charges for labor or
materials or other charges that can create liens on any Individual Property
beyond any applicable notice and cure periods specified herein;

 

(vii)                           Borrower’s or Mortgage Borrower’s failure to
return or to reimburse Lender for all Personal Property taken from any
Individual Property by or on behalf of

 

120

--------------------------------------------------------------------------------


 

Borrower, Mortgage Borrower, Ashford Keys Senior Operating Lessee or Operating
Lessee and not replaced with Personal Property of the same utility and of the
same or greater value;

 

(viii)                        material physical waste to any Individual Property
caused by the intentional acts or omissions of any Exculpated Party when there
is sufficient cash flow from the operation of any Individual Property to avoid
such waste from occurring;

 

(ix)                              intentionally omitted;

 

(x)                                 Borrower’s or Mortgage Borrower’s assertion
or raising of any defense to a proceeding instituted by Lender (whether judicial
or otherwise) for the foreclosure of the Pledge Agreements or the Collateral
following an Event of Default caused by Borrower’s failure to timely pay the
Monthly Payment Amount or the Debt due on the Maturity Date, which defense is
determined by a court of competent jurisdiction to be without merit or brought
in bad faith;

 

(xi)                              Borrower’s failure to cause Mortgage Borrower
to pay to Mortgage Lender each PIP Required Deposit (as defined in the Mortgage
Loan Agreement) in accordance with the terms hereof or the Mortgage Loan
Agreement;

 

(xii)                           the breach of any representation, warranty or
covenant of (i) Borrower with respect to itself or any SPE Component Entity set
forth in Article 6 hereof (other than Section 6.1(a)(xv) and (xviii)) or
(ii) any Ashford Keys Senior Operating Lessee with respect to itself or any
Ashford Keys Senior Operating Lessee Principal as set forth in Paragraph 14 of
the Senior Mezzanine Operating Lease Agreement (other than Paragraph 14(h) and
(q) thereof);

 

(xiii)                        Borrower’s or Mortgage Borrower’s misappropriation
or conversion of Net Liquidation Proceeds After Debt Service or any
distributions or other payments with respect thereto in violation of this
Agreement;

 

(xiv)                       Borrower or Ashford Keys Senior Operating Lessee
making a distribution to its direct or indirect legal or beneficial owners after
the occurrence and during the continuance of an Event of Default in violation of
this Agreement or the other Loan Documents;

 

(xv)                          with respect to the Individual Property commonly
referred to as the Marriott Beverly Hills, any amounts paid by Lender to the
related Mortgage Manager or Franchisor, as applicable, in respect of
unreimbursed or unamortized key money in connection with the termination by
Mortgage Borrower or Operating Lessee of such Manager or Franchisor under the
related Management Agreement or Franchise Agreement, as the case may be; or

 

(xvi)                       with respect to the Individual Property commonly
referred to as One Ocean, following the occurrence of a Casualty or
Condemnation, any shortfall (which shortfall shall be reasonably determined by
Lender) between (A) the sum of any Net Proceeds and any insurance proceeds
referred to in Section 8.1(a)(iii) of the Mortgage Loan Agreement and (B) the
Allocated Loan Amount of such Individual Property, but only solely due to the
fact, if applicable, that the complete Restoration of such Individual Property
is not permitted by applicable law due to any legal nonconforming status of such
Individual Property.

 

121

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, the
agreement of Lender not to pursue recourse liability as set forth in
subsection (a) above SHALL BECOME NULL AND VOID and shall be of no further force
and effect and the Debt shall be fully recourse to Borrower in the event (i) of
a breach by any Recourse Entity of any of the covenants set forth in Article 6
hereof or Paragraph 14 of the Senior Mezzanine Operating Lease Agreement, that
is cited as a factor in a court’s decision that results in a substantive
consolidation (other than a substantive consolidation petitioned for or joined
in by Lender) of any Recourse Entity with any other Person (excluding another
Borrower or Ashford Keys Senior Operating Lessee) in a proceeding under any
Creditors’ Rights Laws, (ii) Borrower or Ashford Keys Senior Operating Lessee
incurs any voluntary secured Indebtedness other than the Debt and Permitted Debt
(as defined in this Agreement, the Mortgage Loan Agreement and the Junior
Mezzanine Loan Agreement) without the prior written consent of Lender or except
as expressly permitted in this Agreement, the Mortgage Loan Agreement or the
Junior Mezzanine Loan Agreement, (iii) Mortgage Borrower or Operating Lessee 
incurs any Indebtedness other than the Debt and Permitted Debt (as defined in
the Mortgage Loan Agreement) (excluding Indebtedness relating to trade payables
incurred in the ordinary course of business, mechanic’s or other similar liens,
such as statutory liens, judgment liens or lis pendens) without the prior
written consent of Mortgage Lender or except as expressly permitted in the
Mortgage Loan Agreement, (iv) of the occurrence of a Prohibited Transfer
(provided, however, Borrower’s liability pursuant to this
Section 15.1(c)(iv) resulting from a Prohibited Transfer under
Section 7.2(b)(vii) or Section 7.2(b)(viii) shall be limited to the Release
Price attributable to the applicable Individual Property), excluding a
foreclosure or deed in lieu of the Properties, a foreclosure of the Collateral
or assignment-in-lieu of the Collateral or a foreclosure of the Junior Mezzanine
Collateral or an assignment-in-lieu of the Junior Mezzanine Collateral, (v) the
Properties or the Collateral or any part thereof shall become an asset in a
bankruptcy or insolvency proceeding initiated by any Recourse Entity, Guarantor
or any Affiliate, officer, director, or representative which Controls, directly
or indirectly, any Recourse Entity or Guarantor files, or joins in the filing
of, an involuntary petition against any Recourse Entity under any Creditors
Rights Laws, or solicits or causes to be solicited petitioning creditors or
colludes with petitioning creditors for the filing of any involuntary petition
against any Recourse Entity from any Person under any Creditors Rights Laws;
(vi)  any Recourse Entity files an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it, by any other Person
under any Creditors Rights Laws, or solicits or causes to be solicited
petitioning creditors for any involuntary petition from any Person; (vii) other
than with the written consent of Lender, any Affiliate, officer, director, or
representative which Controls any Recourse Entity consents to or acquiesces in
or joins in an application for the appointment of a custodian, receiver,
trustee, or examiner for any Recourse Entity or any portion of the Properties or
the Collateral; (viii) [intentionally omitted] or (ix) [intentionally omitted].

 

(d)                                 Nothing herein shall be deemed to be a
waiver of any right which Lender may have under Section 506(a), 506(b),
1111(b) or any other provision of the U.S. Bankruptcy Code to file a claim for
the full amount of the indebtedness secured by the Pledge Agreements or to
require that all collateral shall continue to secure all of the indebtedness
owing to Lender in accordance with this Agreement, the Note, the Pledge
Agreements or the other Loan Documents.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 15.1, (i) Borrower and Guarantor shall have no liability under this
Section 15.1 to the extent such liability solely

 

122

--------------------------------------------------------------------------------


 

arises (1) as a result of any exercise of remedies, foreclosure, deed-in-lieu of
foreclosure or assignment-in-lieu of foreclosure by Lender, Mortgage Lender or
Junior Mezzanine Lender, (2) as a result of an act or omission of Lender or a
third-party purchaser or any Affiliate or subsidiary of any of the foregoing
(including Mortgage Borrower) following Lender or such third-party taking title
to the Collateral pursuant to a foreclosure, assignment-in-lieu of foreclosure
or otherwise with respect to the Collateral, (3) as a result of an act or
omission of Junior Mezzanine Lender or a third-party purchaser or any Affiliate
or subsidiary of any of the foregoing (including Borrower and Mortgage Borrower)
following Junior Mezzanine Lender or such third-party purchaser or any Affiliate
or subsidiary of any of the foregoing (including Borrower and Mortgage Borrower)
taking title to the Collateral (as defined in the Junior Mezzanine Loan
Agreement) pursuant to a foreclosure or an assignment-in-lieu of foreclosure or
otherwise with respect to the Collateral (as defined in the Junior Mezzanine
Loan Agreement), or (4) as a result of an act or an omission of the Mortgage
Lender or a third party purchaser or any Affiliate thereof following  a
foreclosure, deed-in-lieu of foreclosure or otherwise with respect to the
Properties; unless in each case, such act or omission was caused by Borrower,
Guarantor or any of their respective Affiliates (but only prior to such
Exculpated Party becoming an Affiliate of Lender, Mortgage Lender or Junior
Mezzanine Lender or any purchaser at any foreclosure of the Loan, the Mortgage
Loan or the Junior Mezzanine Loan) or such acts or omissions are the proximate
result of acts, events, conditions, or circumstances that existed prior to the
date of such foreclosure, deed in lieu of foreclosure or assignment in lieu of
foreclosure, whether or not discovered prior or subsequent to the date of such
foreclosure, deed in lieu of foreclosure or assignment in lieu of foreclosure,
provided, however, Borrower and Guarantor will bear the burden of proof to show
that an event triggering liability of Borrower or Guarantor under this
Section 15.1 first occurred after such foreclosure, deed in lieu of foreclosure
or assignment in lieu of foreclosure, was not the proximate result of events
that first occurred prior to such foreclosure, deed in lieu of foreclosure or
assignment in lieu of foreclosure and was not caused by any Exculpated Party
(but only prior to such Exculpated Party becoming an Affiliate of Lender,
Mortgage Lender or Junior Mezzanine Lender or any purchaser at any foreclosure
of the Loan, the Mortgage Loan or the Junior Mezzanine Loan) or their respective
Affiliates; (ii) Borrower and Guarantor shall have no liability under
Section 15.1(b) to the extent such liability solely arises after (A) Lender or a
third-party has taken title to the Collateral pursuant to a foreclosure,
assignment-in-lieu of foreclosure or otherwise; (B) Junior Mezzanine Lender or a
third party has taken title to the Collateral (as determined in the Junior
Mezzanine Loan Agreement) pursuant to a foreclosure, assignment-in-lieu of
foreclosure or otherwise, or (C) Mortgage Lender or a third party has taken
title to the Properties pursuant to a foreclosure, deed-in-lieu of foreclosure
or otherwise; and (iii) no Operating Lessee shall have any liability under this
Section 15.1, the Guaranty, or the Environmental Indemnity, except to the extent
that such liability arises as a result of any act or omission of such Operating
Lessee (but only prior to such Operating Lessee becoming an Affiliate of Lender,
Mortgage Lender or Junior Mezzanine Lender or any purchaser at any foreclosure
of the Loan, the Mortgage Loan or the Junior Mezzanine Loan), provided, however,
such Operating Lessee will bear the burden of proof to show that an event
triggering liability of Operating Lessee under this Section 15.1 was not caused
by Operating Lessee (but only prior to such Operating Lessee becoming an
Affiliate of Lender, Mortgage Lender or Junior Mezzanine Lender or any purchaser
at any foreclosure of the Loan, the Mortgage Loan or the Junior Mezzanine Loan).

 

123

--------------------------------------------------------------------------------


 

ARTICLE 16

 

NOTICES

Section 16.1                            Notices

 

All notices, consents, approvals and requests required or permitted hereunder or
under any other Loan Document shall be given in writing and shall be effective
for all purposes if hand delivered or sent by (a) certified or registered United
States mail, postage prepaid, return receipt requested, (b) expedited prepaid
overnight delivery service, either commercial or United States Postal Service,
with proof of attempted delivery, or by (c) telecopier (with answer back
acknowledged provided an additional notice is given pursuant to
subsection (b) above), addressed as follows (or at such other address and Person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section):

 

If to
Lender:                                                                          
Morgan Stanley Mortgage Capital Holdings LLC

1585 Broadway

New York, NY 10036

Attention:  George Kok

Facsimile No.  (212) 507-4859

 

And:                                                                                                                    
Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention:  Sabrina Khabie, Esq.

 

And:                                                                                                                    
Bank of America, N.A.

c/o Capital Markets Servicing Group

900 West Trade Street, Suite 650

Mail Code:  NC1-026-06-01

Charlotte, North Carolina 28255

Attention:  Servicing Manager

Facsimile No.  (704) 317-4501

 

With a copy to:                                                           
Alston & Bird LLP

90 Park Avenue

New York, NY  10016

Attn:  Meryl P. Diamond Esq.

Facsimile No. (212) 922-3947

 

If to Borrower:                                                              
c/o Ashford Hospitality Trust

14185 Dallas Parkway, Suite 1100

Dallas, Texas 75254

Attention:  Christopher A. Peckham

Facsimile No.:  (972) 490-9605

 

124

--------------------------------------------------------------------------------


 

With a copy to:                                                           
Jackson Walker LLP

2323 Ross Avenue, Suite 600

Dallas, Texas 75201

Attention:  Cynthia Nelson, Esq.

Facsimile No.:  (214) 661-6819

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day.

 

ARTICLE 17

 

FURTHER ASSURANCES

 

Section 17.1                            Replacement Documents

 

Upon receipt of an affidavit of an officer of Lender as to the loss, theft,
destruction or mutilation of the Note or any other Loan Document which is not of
public record:  (i) with respect to any Loan Document other than the Note,
Borrower will issue, in lieu thereof, a replacement of such other Loan Document,
dated the date of such lost, stolen, destroyed or mutilated Loan Document in the
same principal amount thereof and otherwise of like tenor and (ii) with respect
to the Note, (a) Borrower will execute a reaffirmation of the Debt as evidenced
by such Note acknowledging that Lender has informed Borrower that the Note was
lost, stolen destroyed or mutilated and that such Debt continues to be an
obligation and liability of Borrower as set forth in the Note, a copy of which
shall be attached to such reaffirmation and (b) if requested by Lender, Borrower
will execute a replacement note and Lender or Lender’s custodian (at Lender’s
option) shall provide to Borrower Lender’s (or Lender’s custodian’s) then
standard form of lost note affidavit (without indemnification), which such form
shall be reasonably acceptable to Borrower.

 

Section 17.2                            Execution of Pledge Agreements

 

Upon the execution and delivery of the Pledge Agreements and thereafter,
Borrower shall from time to time cause the Pledge Agreements and any of the
other Loan Documents creating a lien or security interest or evidencing the lien
hereof upon the Collateral and each instrument of further assurance to be filed,
registered or recorded in such manner and in such places as may be required by
any present or future law in order to publish notice of and fully to protect and
perfect the lien or security interest hereof upon, and the interest of Lender
in, the Collateral.  Borrower will pay all taxes, filing, registration or
recording fees, and all expenses incident to the preparation, execution,
acknowledgment and/or recording of the Note, the Pledge Agreements, the other
Loan Documents, any note, any security instrument with respect to the Collateral
and any instrument of further assurance, and any modification or amendment of
the foregoing documents, and all federal, state, county and municipal taxes,
duties, imposts, assessments and charges arising out of or in connection with
the execution and delivery of the Pledge Agreements or the Loan, any security
instrument with respect to the Collateral or any instrument of further

 

125

--------------------------------------------------------------------------------


 

assurance, and any modification or amendment of the foregoing documents, except
where prohibited by law so to do.

 

Section 17.3                            Further Acts, etc.

 

Borrower will, at the cost of Borrower, and without expense to Lender, do,
execute, acknowledge and deliver all and every further acts, assignments,
security agreements, pledges, control agreements, notices of assignments,
transfers and assurances as Lender shall, from time to time, reasonably require,
for the better assuring, conveying, assigning, transferring, and confirming unto
Lender the property and rights hereby granted, bargained, sold, conveyed,
confirmed, pledged, assigned, warranted and transferred or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Agreement and the Pledge Agreements, or for
complying with all Legal Requirements.  Borrower, on demand, will execute and
deliver, and in the event it shall fail to so execute and deliver, hereby
authorizes Lender to execute in the name of Borrower or without the signature of
Borrower to the extent Lender may lawfully do so, one or more financing
statements and financing statement amendments to evidence more effectively,
perfect and maintain the priority of the security interest of Lender in the
Collateral.  Borrower grants to Lender an irrevocable power of attorney coupled
with an interest for the purpose of exercising and perfecting any and all rights
and remedies available to Lender at law and in equity, including without
limitation, such rights and remedies available to Lender pursuant to this
Section 17.3.

 

Section 17.4                            Changes in Tax, Debt, Credit and
Documentary Stamp Laws

 

(a)                                 If any law is enacted or adopted or amended
after the date of this Agreement which deducts the Debt from the value of any
Collateral for the purpose of taxation or which imposes a tax, either directly
or indirectly, on the Debt or Lender’s interest the Collateral, Borrower will
pay the tax, with interest and penalties thereon, if any.  If Lender is advised
by counsel chosen by it that the payment of tax by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury
then Lender shall have the option by written notice of not less than one hundred
twenty (120) days to declare the Debt immediately due and payable.

 

(b)                                 Borrower will not claim or demand or be
entitled to any credit or credits on account of the Debt for any part of the
Property Taxes or Other Charges assessed against an Individual Property, or any
part thereof, and no deduction shall otherwise be made or claimed from the
assessed value of an Individual Property, or any part thereof, for real estate
tax purposes by reason of the Pledge Agreements or the Debt.  If such claim,
credit or deduction shall be required by law, Lender shall have the option, by
written notice of not less than one hundred twenty (120) days, to declare the
Debt immediately due and payable.

 

(c)                                  If at any time the United States of
America, any State thereof or any subdivision of any such State shall require
revenue or other stamps to be affixed to the Note, the Pledge Agreements, or any
of the other Loan Documents or impose any other tax or charge on the same,
Borrower will pay for the same, with interest and penalties thereon, if any.

 

126

--------------------------------------------------------------------------------


 

Section 17.5                            Expenses

 

Borrower covenants and agrees to pay or, if Borrower fails to pay, to reimburse,
Lender (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) upon receipt of
written notice from Lender for all reasonable out-of-pocket costs and expenses
(including reasonable, actual attorneys’ fees and disbursements and all actual
disbursements of internal counsel) reasonably incurred by Lender in accordance
with this Agreement (all of which shall be deemed part of the Debt) in
connection with (a) the preparation, negotiation, execution and delivery of this
Agreement and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Properties or the Collateral); (b) Lender’s
customary surveillance and actions to monitor Borrower’s ongoing performance of
and compliance with Borrower’s respective agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (c) following a
request by Borrower, Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(d) any prepayment, release of any Individual Property or the Collateral,
assumption or modification of the Loan; (e) unless otherwise expressly provided
herein, the negotiation, preparation, execution, delivery and administration of
any consents, amendments, waivers or other modifications to this Agreement and
the other Loan Documents and any other documents or matters requested by
Borrower or Lender; (f) unless otherwise expressly provided herein, securing
Borrower’s compliance with any requests made pursuant to the provisions of this
Agreement; (g) without duplication of costs and expenses incurred pursuant to
clause (a) above, the filing and recording fees and expenses, title insurance
and reasonable fees and expenses of counsel for providing to Lender all required
legal opinions, and other similar expenses incurred in creating and perfecting
the Lien in favor of Lender pursuant to this Agreement and the other Loan
Documents; (h) enforcing or preserving any rights, in response to third party
claims or the prosecuting or defending of any action or proceeding or other
litigation, in each case against, under or affecting Borrower, this Agreement,
the other Loan Documents, the Properties, the Collateral, or any other security
given for the Loan; (i) any breach of the Loan Documents by Borrower, Guarantor
or any Affiliate of any of the foregoing; (j) the preservation or protection of
the Collateral (including, without limitation, taxes and insurance, property
inspections and appraisals, legal fees and litigation expenses) following or
resulting from an Event of Default under the Loan Documents; and (k) enforcing
any obligations of or collecting any payments due from Borrower under this
Agreement, the other Loan Documents or with respect to the Properties, the
Collateral or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or of
any insolvency or bankruptcy proceedings; provided, however, that Borrower shall
not be liable for the payment of any such costs and expenses to the extent the
same arise by reason of the gross negligence, illegal acts, fraud or willful
misconduct of Lender.

 

In the event that Borrower takes any action or requests any consent or approval
of Lender  (including, following a Securitization, the securitization trust, any
servicer, trust advisor, trustee or certificate administrator) under the
provisions of this Agreement or any other Loan Document

 

127

--------------------------------------------------------------------------------


 

and the taking of such action by Borrower or the giving of such consent or
approval by Lender is or may be conditioned upon the receipt of a Rating Agency
Confirmation, or, in accordance with the terms of the transaction documents
relating to a Securitization, a Rating Agency Confirmation is required in order
for such action to be taken by Borrower or the consent of Lender to be given,
or, following or resulting from a default by Borrower or the Loan becoming a
specially serviced loan, a Rating Agency Confirmation is otherwise required in
connection with the servicing of the Loan or the administration of the
securitization trust, Borrower shall provide any indemnities required and,
unless otherwise expressly provided herein, pay all of the out-of-pocket costs
and expenses of Lender, Lender’s servicer and each Rating Agency in connection
therewith (including reasonable attorneys’ fees and expenses), and, if
applicable, shall pay any fees imposed by any Rating Agency as a condition to
the delivery of such confirmation.

 

Section 17.6                            Cost of Enforcement

 

In the event (a) that the Pledge Agreement is foreclosed in whole or in part,
(b) of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of Borrower, Mortgage Borrower or any of its constituent Persons or an
assignment by Borrower, Mortgage Borrower or any of its constituent Persons for
the benefit of its creditors, or (c) Lender exercises any of its other remedies
under this Agreement or any of the other Loan Documents, Borrower shall be
chargeable with and agrees to pay all costs of collection and defense, including
reasonable attorneys’ fees and costs, incurred by Lender or Borrower in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, together with all required service or use
taxes, all of which shall be deemed part of the Debt.  In addition, Borrower
shall be responsible for any fees and expenses of Lender or any securitization
trust, servicer, special servicer, trust advisor, trustee, certificate
administrator and any third-party fees and expenses, including, without
limitation, attorneys’ fees and disbursements, incurred or arising as a result
of or following a request by Borrower, an Event of Default, a failure to pay
sums when due as and when required under the Loan Documents, the Loan being
transferred to a special servicer and while the Loan is a specially serviced
loan, including, without limitation, (a) interest on advances made by the
servicer, special servicer, trustee or certificate administrator; (b) special
servicer fees, workout fees, liquidation fees, as well as other compensation
payable to the special servicer as a result of any Individual Property becoming
a foreclosed property; (c) indemnification obligations to any such persons and
any of their respective directors, officers, members, managers, partners,
employees, agents, Affiliates or other “controlling persons” within the meaning
of the Securities Act of 1933; and (d) taxes payable from the assets of the
securitization trust and tax related expenses, but only to the extent Borrower
is otherwise required to pay the same under the Loan Documents or by law. 
Notwithstanding the foregoing, all of such costs and expenses set forth in
clauses (a) through (d) of the preceding sentence shall exclude (i) the regular
monthly fee due to the servicer, the trustee and the certificate administrator,
(ii) those costs and expenses which are identified pursuant to the servicing
agreement with respect to such securitization trust as expenses to be borne by
the servicer, special servicer, trust advisor, trustee or certificate
administrator without reimbursement as an advance or otherwise from the
securitization trust (including without limitation such person’s ordinary
overhead expenses and the expenses of such person associated with maintaining a
fidelity bond or errors and omissions insurance with respect to itself,
preparing annual compliance statements with respect to its own performance and
preparing and filing and maintaining ordinary tax information reports and
returns for the securitization trust) and (iii)

 

128

--------------------------------------------------------------------------------


 

those costs and expenses incurred as a result of the gross negligence or willful
misconduct of the servicer, special servicer, trustee or certificate
administrator.

 

Section 17.7                            Mortgage Loan Defaults

 

(a)                                 Without limiting the generality of the other
provisions of this Agreement, and without waiving or releasing Borrower from any
of its obligations hereunder, if there shall occur any default under the
Mortgage Loan Documents or if Mortgage Lender asserts that Mortgage Borrower has
defaulted in the performance or observance of any term, covenant or condition of
the Mortgage Loan Documents (whether or not the same shall have continued beyond
any applicable notice or grace periods, whether or not Mortgage Lender shall
have delivered proper notice to Mortgage Borrower, and without regard to any
other defenses or offset rights Mortgage Borrower may have against Mortgage
Lender), Borrower hereby expressly agrees that Lender shall have the immediate
right, without notice to or demand on Borrower or Mortgage Borrower, but shall
be under no obligation: (i) to pay all or any part of the Mortgage Loan, and any
other sums, that are then due and payable and to perform any act or take any
action on behalf of Mortgage Borrower, as may be appropriate, to cause all of
the terms, covenants and conditions of the Mortgage Loan Documents on the part
of Mortgage Borrower to be performed or observed thereunder to be promptly
performed or observed; and (ii) to pay any other amounts and take any other
action as Lender, in its sole and absolute discretion, shall deem advisable to
protect or preserve the rights and interests of Lender in the Loan and/or the
Collateral.  Lender shall have no obligation to complete any cure or attempted
cure undertaken or commenced by Lender.  All sums so paid and the costs and
expenses incurred by Lender in exercising rights under this Section (including,
without limitation, reasonable attorneys’ and other professional fees), with
interest at the Default Rate, for the period from the date of demand by Lender
to Borrower for such payments to the date of payment to Lender, shall constitute
a portion of the Debt, shall be secured by the Pledge Agreements and shall be
due and payable to Lender within two Business Days following demand therefor.

 

(b)                                 Subject to the rights of tenants, Borrower
hereby grants, and shall cause Mortgage Borrower to grant, Lender and any Person
designated by Lender the right to enter upon any Individual Property at any time
for the purpose of carrying out the rights granted to Lender under this
Section 17.7.  Borrower shall not, and shall not cause or permit Mortgage
Borrower or any other Person to impede, interfere with, hinder or delay, any
effort or action on the part of Lender to cure any default or asserted default
under the Mortgage Loan, or to otherwise protect or preserve Lender’s interests
in the Loan and the Collateral, including the Properties, in accordance with the
provisions of this Agreement and the other Loan Documents.

 

(c)                                  Borrower hereby indemnifies Lender from and
against all out-of-pocket liabilities, obligations, losses, damages, penalties,
assessments, actions, or causes of action, judgments, suits, claims, demands,
costs, expenses (including, without limitation, reasonable attorneys’ and other
professional fees, whether or not suit is brought, and settlement costs), and
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Lender as a result of the foregoing actions.  Lender
shall have no obligation to Borrower, Mortgage Borrower or any other party to
make any such payment or performance.  Borrower shall not impede, interfere
with, hinder or delay, and shall cause Mortgage Borrower to not impede,
interfere with, hinder or delay, any effort or action on the part of Lender to
cure any

 

129

--------------------------------------------------------------------------------


 

default or asserted default under the Mortgage Loan, or to otherwise protect or
preserve Lender’s interests in the Loan and the Collateral following a default
or asserted default under the Mortgage Loan.

 

(d)                                 If Lender shall receive a copy of any notice
of default under the Mortgage Loan Documents sent by Mortgage Lender to Mortgage
Borrower, such notice shall constitute full protection to Lender for any action
taken or omitted to be taken by Lender, in good faith, in reliance thereon.  As
a material inducement to Lender’s making the Loan, Borrower hereby absolutely
and unconditionally releases and waives all claims against Lender arising out of
Lender’s exercise of its rights and remedies provided in this Section other than
claims arising out of the fraud, illegal acts, gross negligence or willful
misconduct of Lender.

 

(e)                                  Any default under the Mortgage Loan which
is cured by Lender after any applicable grace, notice or cure period under the
Mortgage Loan Documents, shall constitute an immediate Event of Default under
this Agreement without any notice, grace or cure period otherwise applicable
under this Agreement.

 

(f)                                   In the event that Lender makes any payment
in respect of the Mortgage Loan, Lender shall be subrogated to all of the rights
of Mortgage Lender under the Mortgage Loan Documents against the Properties and
Mortgage Borrower in addition to all other rights Lender may have under the Loan
Documents or applicable law.

 

Section 17.8                            Discussions with Mortgage Lender

 

In connection with the exercise of its rights set forth in the Loan Documents,
Lender shall have the right at any time to discuss the Properties, the Mortgage
Loan, the Loan or any other matter directly with Mortgage Lender or Mortgage
Lender’s consultants, agents or representatives without notice to or permission
from Borrower or any other Loan Party, nor shall Lender have any obligation to
disclose such discussions or the contents thereof with Borrower or any other
Loan Party.

 

Section 17.9                            Independent Approval Rights

 

If any action, proposed action or other decision is consented to or approved by
Mortgage Lender, such consent or approval shall not be binding or controlling on
Lender.  Borrower hereby acknowledges and agrees that (i) the risks of Mortgage
Lender in making the Mortgage Loan are different from the risks of Lender in
making the Loan, (ii) in determining whether to grant, deny, withhold or
condition any requested consent or approval Mortgage Lender and Lender may
reasonably reach different conclusions, and (iii) Lender has an absolute
independent right to grant, deny, withhold or condition any requested consent or
approval based on its own point of view.  Further, the denial by Lender of a
requested consent or approval shall not create any liability or other obligation
of Lender if the denial of such consent or approval results directly or
indirectly in a default under the Mortgage Loan, and Borrower hereby waives any
claim of liability against Lender arising from any such denial.

 

130

--------------------------------------------------------------------------------


 

ARTICLE 18

 

WAIVERS

 

Section 18.1                            Remedies Cumulative; Waivers

 

The rights, powers and remedies of Lender under this Agreement shall be
cumulative and not exclusive of any other right, power or remedy which Lender
may have against Borrower pursuant to this Agreement or the other Loan
Documents, or existing at law or in equity or otherwise.  Lender’s rights,
powers and remedies may be pursued singularly, concurrently or otherwise, at
such time and in such order as Lender may determine in Lender’s sole
discretion.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed expedient.  A
waiver of one Default or Event of Default with respect to Borrower shall not be
construed to be a waiver of any subsequent Default or Event of Default by
Borrower or to impair any remedy, right or power consequent thereon.

 

Section 18.2                            Modification, Waiver in Writing

 

No modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 18.3                            Delay Not a Waiver

 

Neither any failure nor any delay on the part of Lender in insisting upon strict
performance of any term, condition, covenant or agreement, or exercising any
right, power, remedy or privilege hereunder, or under the Note or under any
other Loan Document, or any other instrument given as security therefor, shall
operate as or constitute a waiver thereof, nor shall a single or partial
exercise thereof preclude any other future exercise, or the exercise of any
other right, power, remedy or privilege.  In particular, and not by way of
limitation, by accepting payment after the due date of any amount payable under
this Agreement, the Note or any other Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under this Agreement, the Note or the other Loan Documents, or to
declare a default for failure to effect prompt payment of any such other amount.

 

Section 18.4                            Trial by Jury

 

BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM,

 

131

--------------------------------------------------------------------------------


 

COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF LENDER
AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.

 

Section 18.5                            Waiver of Notice

 

Borrower shall not be entitled to any notices of any nature whatsoever from
Lender except with respect to matters for which this Agreement or the other Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice.  Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Agreement or the other Loan
Documents do not specifically and expressly provide for the giving of notice by
Lender to Borrower.

 

Section 18.6                            Remedies of Borrower

 

In the event that a claim or adjudication is made that Lender or its agents have
acted unreasonably or unreasonably delayed acting in any case where by law or
under this Agreement or the other Loan Documents, Lender or such agent, as the
case may be, has an obligation to act reasonably or promptly, Borrower agrees
that neither Lender nor its agents shall be liable for any monetary damages, and
Borrower’s sole remedies shall be limited to commencing an action seeking
injunctive relief or declaratory judgment.  The parties hereto agree that any
action or proceeding to determine whether Lender has acted reasonably shall be
determined by an action seeking declaratory judgment.  Lender agrees that, in
such event, it shall cooperate in expediting any action seeking injunctive
relief or declaratory judgment.

 

Section 18.7                            Waiver of Marshalling of Assets

 

To the fullest extent permitted by law, Borrower, for itself and its successors
and assigns, waives all rights to a marshalling of the assets of Borrower,
Borrower’s partners and others with interests in Borrower, and of the
Collateral, or to a sale in inverse order of alienation in the event of a
foreclosure or assignment-in-lieu of foreclosure of all or any of the Pledge
Agreements, and agrees not to assert any right under any laws pertaining to the
marshalling of assets, the sale in inverse order of alienation, homestead
exemption, the administration of estates of decedents, or any other matters
whatsoever to defeat, reduce or affect the right of Lender under the Loan
Documents to a sale of the Collateral for the collection of the Debt without any
prior or different resort for collection or of the right of Lender to the
payment of the Debt out of the net proceeds of the Collateral in preference to
every other claimant whatsoever.

 

132

--------------------------------------------------------------------------------


 

Section 18.8                            Waiver of Statute of Limitations

 

Borrower hereby expressly waives and releases, to the fullest extent permitted
by law, the pleading of any statute of limitations as a defense to payment of
the Debt or performance of its Other obligations.

 

Section 18.9                            Waiver of Counterclaim

 

Borrower hereby waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or its agents.

 

ARTICLE 19

 

GOVERNING LAW

 

Section 19.1                            Governing Law

 

(a)                                 THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH ANY INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO

 

133

--------------------------------------------------------------------------------


 

THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER
DOES HEREBY DESIGNATE AND APPOINT:

 

Corporation Service Company

1180 Avenue of the Americas, Suite 210

New York, New York 10036

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

Section 19.2                            Severability

 

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable Legal Requirements, but if
any provision of this Agreement shall be prohibited by or invalid under
applicable Legal Requirements, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 19.3                            Preferences

 

To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any Creditors Rights Laws, state or federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.

 

134

--------------------------------------------------------------------------------


 

ARTICLE 20

 

MISCELLANEOUS

 

Section 20.1                            Survival

 

This Agreement and all covenants, agreements, representations and warranties
made herein and in the certificates delivered pursuant hereto shall survive the
making by Lender of the Loan and the execution and delivery to Lender of the
Note, and shall continue in full force and effect so long as all or any of the
Debt is outstanding and unpaid unless a longer period is expressly set forth
herein or in the other Loan Documents.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
legal representatives, successors and assigns of such party.  All covenants,
promises and agreements in this Agreement, by or on behalf of Borrower, shall
inure to the benefit of the legal representatives, successors and assigns of
Lender.

 

Section 20.2                            Lender’s Discretion

 

Whenever pursuant to this Agreement, Lender exercises any right given to it to
approve or disapprove, or any arrangement or term is to be satisfactory to
Lender, the decision of Lender to approve or disapprove or to decide whether
arrangements or terms are satisfactory or not satisfactory shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

 

Section 20.3                            Headings

 

The Article and/or Section headings and the Table of Contents in this Agreement
are included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

Section 20.4                            Schedules Incorporated

 

The Schedules annexed hereto are hereby incorporated herein as a part of this
Agreement with the same effect as if set forth in the body hereof.

 

Section 20.5                            Offsets, Counterclaims and Defenses

 

Any assignee of Lender’s interest in and to this Agreement, the Note and the
other Loan Documents shall take the same free and clear of all offsets,
counterclaims or defenses which are unrelated to such documents which Borrower
may otherwise have against any assignor of such documents, and no such unrelated
counterclaim or defense shall be interposed or asserted by Borrower in any
action or proceeding brought by any such assignee upon such documents and any
such right to interpose or assert any such unrelated offset, counterclaim or
defense in any such action or proceeding is hereby expressly waived by Borrower.

 

Section 20.6                            No Joint Venture or Partnership; No
Third Party Beneficiaries

 

(a)                                 Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender.  Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Collateral
other than that of beneficiary or lender.

 

135

--------------------------------------------------------------------------------


 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or
therein.  All conditions to the obligations of Lender to make the Loan hereunder
are imposed solely and exclusively for the benefit of Lender and no other Person
shall have standing to require satisfaction of such conditions in accordance
with their terms or be entitled to assume that Lender will refuse to make the
Loan in the absence of strict compliance with any or all thereof and no other
Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender’s sole discretion, Lender deems it advisable or desirable
to do so.

 

(c)                                  The general partners, members, principals
and (if Borrower is a trust) beneficial owners of Borrower are experienced in
the ownership and operation of properties similar to the Properties, and
Borrower and Lender are relying solely upon such expertise and business plan in
connection with the ownership and operation of the Properties.  Borrower is not
relying on Lender’s expertise, business acumen or advice in connection with the
Properties.

 

(d)                                 Notwithstanding anything to the contrary
contained herein, Lender is not undertaking the performance of (i) any
obligations under the Leases; or (ii) any obligations with respect to such
agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses and other documents.

 

(e)                                  By accepting or approving anything required
to be observed, performed or fulfilled or to be given to Lender pursuant to this
Agreement, the Pledge Agreements, the Note or the other Loan Documents,
including, without limitation, any officer’s certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or
insurance policy, Lender shall not be deemed to have warranted, consented to, or
affirmed the sufficiency, the legality or effectiveness of same, and such
acceptance or approval thereof shall not constitute any warranty or affirmation
with respect thereto by Lender.

 

(f)                                   Borrower recognizes and acknowledges that
in accepting this Agreement, the Note, the Pledge Agreements and the other Loan
Documents, Lender is expressly and primarily relying on the truth and accuracy
of the representations and warranties set forth in Article 4 of this Agreement
without any obligation to investigate the Properties or the Collateral and
notwithstanding any investigation of the Properties or the Collateral by Lender;
that such reliance existed on the part of Lender prior to the date hereof, that
the warranties and representations are a material inducement to Lender in making
the Loan; and that Lender would not be willing to make the Loan and accept this
Agreement, the Note, the Pledge Agreements and the other Loan Documents in the
absence of the warranties and representations as set forth in Article 4 of this
Agreement.

 

Section 20.7                            Publicity

 

All news releases, publicity or advertising by Borrower or its Affiliates
through any media intended to reach the general public which refers to the Loan,
Lender, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC,
Morgan Stanley Bank, N.A., Morgan

 

136

--------------------------------------------------------------------------------


 

Stanley Mortgage Capital Holdings, LLC or any of their respective Affiliates
shall be subject to the prior written approval of Lender, not to be unreasonably
withheld.  Lender shall be permitted to make any news releases, publicity or
advertising by Lender or its Affiliates through any media intended to reach the
general public which refers to the Loan, the Properties, the Collateral,
Borrower and their respective Affiliates without the approval of Borrower or any
such Persons.  Borrower also agrees that Lender may share any information
pertaining to the Loan with Bank of America Corporation, including its bank
subsidiaries, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank
PLC, Morgan Stanley Bank, N.A., Morgan Stanley Mortgage Capital Holdings, LLC
and any Affiliates of the foregoing, in connection with the sale or transfer of
the Loan or any Participations and/or Securities created.

 

Section 20.8                            Conflict; Construction of Documents;
Reliance

 

In the event of any conflict between the provisions of this Agreement and any of
the other Loan Documents, the provisions of this Agreement shall control.  The
parties hereto acknowledge that they were represented by competent counsel in
connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and Borrower hereby irrevocably waives the right to raise any defense or take
any action on the basis of the foregoing with respect to Lender’s exercise of
any such rights or remedies.  Borrower acknowledges that Lender engages in the
business of real estate financings and other real estate transactions and
investments which may be viewed as adverse to or competitive with the business
of Borrower or its Affiliates.

 

Section 20.9                            Duplicate Originals; Counterparts

 

This Agreement and each of the other Loan Documents may be executed in any
number of duplicate originals, and each duplicate original shall be deemed to be
an original.  This Agreement and each of the other Loan Documents (and each
duplicate original) also may be executed in any number of counterparts, each of
which shall be deemed an original and all of which together constitute a fully
executed agreement even though all signatures do not appear on the same
document.

 

Section 20.10                     Joint and Several Liability

 

If Borrower consists of more than one Person or entity, the obligations and
liabilities of each such Person hereunder are joint and several.

 

137

--------------------------------------------------------------------------------


 

Section 20.11                     Entire Agreement

 

This Agreement and the other Loan Documents contain the entire agreement of the
parties hereto and thereto in respect of the transactions contemplated hereby
and thereby, and all prior agreements among or between such parties, whether
oral or written between Borrower and Lender are superseded by the terms of this
Agreement and the other Loan Documents.

 

Section 20.12                     Intentionally Omitted.

 

Section 20.13                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions

 

(a)                                 Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
the respective parties thereto, each party hereto acknowledges that any
liability of any EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(i)                                     the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(ii)                                  the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

(b)                                 As used in this Section 20.13 the following
terms have the following meanings ascribed thereto:  (i) “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution; (ii) “Bail-In Legislation” means, with respect to any EEA Member
Country implementing Article 55 of Directive 2014/59/EU of the European
Parliament and of the Council of the European Union, the implementing law for
such EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule; (iii) “EEA Financial Institution” means (x) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority; (y) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (x)

 

138

--------------------------------------------------------------------------------


 

of this definition, or (z) any financial institution established in an EEA
Member Country which is a subsidiary of an institution described in clauses
(x) or (y) of this definition and is subject to consolidated supervision with
its parent; (iv) “EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein, and Norway; (v) “EEA Resolution
Authority” means any public administrative authority or any person entrusted
with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial
Institution; (vi) “EU Bail-In Legislation Schedule” means the EU Bail-In
Legislation Schedule published by the Loan Market Association (or any successor
person), as in effect from time to time; and (vii) “Write-Down and Conversion
Powers” means, with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.

 

Section 20.14                     Certain Additional Rights of Lender
(VCOC)Notwithstanding anything to the contrary which may be contained in this
Agreement, Lender shall have:

 

(i)                                     the right to routinely consult with and
advise Borrower’s and Ashford Keys Senior Operating Lessee’s management
regarding the significant business activities and business and financial
developments of Borrower and Ashford Keys Senior Operating Lessee, provided,
however, that such consultations shall not include discussions of environmental
compliance programs or disposal of hazardous substances.  Consultation meetings
should occur on a regular basis (no less frequently than quarterly) with Lender
having the right to call special meetings at any reasonable times;

 

(ii)                                  the right, in accordance with the terms of
this Agreement, to examine the books and records of Borrower and Ashford Keys
Senior Operating Lessee at any time upon reasonable notice;

 

(iii)                               the right, in accordance with the terms of
this Agreement, to receive monthly, quarterly and year-end financial reports,
including balance sheets, statements of income, shareholder’s equity and cash
flow, a management report and schedules of outstanding indebtedness;

 

(iv)                              the right, without restricting any other right
of Lender under this Agreement (including any similar right), to restrict, upon
the occurrence of a material Event of Default, Borrower’s and Ashford Keys
Senior Operating Lessee’s payments of management consulting, director or similar
fees to affiliates of Borrower (or their personnel);

 

(v)                                 the right, without restricting any other
rights of Lender under this Agreement (including any similar right), to approve
any acquisition by Borrower and Ashford Keys Senior Operating Lessee of any
other significant property (other than personal property required for the day to
day operation of the Property);

 

(vi)                              the right, without restricting any other
rights of Lender under this Agreement (including any similar right), in the
event of certain material Events of Default, to vote

 

139

--------------------------------------------------------------------------------


 

the owners’ interests in Borrower and Ashford Keys Senior Operating Lessee
pursuant to irrevocable proxies granted, at the request of Lender in advance for
this purpose; and

 

(vii)                           the right, without restricting any other rights
of Lender under this Agreement (including any similar right), to restrict the
transfer of voting interests in Borrower and Ashford Keys Senior Operating
Lessee held by their members, and the right to restrict the transfer of
interests in such members, except for any Transfer that is specifically
permitted pursuant to Article 7 hereof.

 

The rights described above may be exercised by any entity which owns and
controls, directly or indirectly, substantially all of the interests in Lender.

 

[NO FURTHER TEXT ON THIS PAGE]

 

140

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

ASHFORD SENIOR D LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ CHRISTOPHER PECKHAM

 

 

Name:

Christopher Peckham

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, N.A., a national

 

banking association

 

 

 

 

 

By:

/s/ JESSICA FRITTS

 

 

Name:

Jessica Fritts

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, a public company registered in England and Wales

 

 

 

 

 

By:

/s/ SABRINA KHABIE

 

 

Name:

Sabrina Khabie

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York limited liability
company

 

 

 

 

 

By:

/s/ KRISTIN SANSONE

 

 

Name:

Kristin Sansone

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Borrower Equity Ownership Structure

 

(attached hereto)

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Intentionally Omitted

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Forms of U.S. Tax Compliance Certificates

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Mezzanine Loan Agreement dated as of
June 13, 2018 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Bank of America, N.A.,
Barclays Bank PLC, and Morgan Stanley Mortgage Capital Holdings LLC,
collectively, as Lender, and [              ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (iv) it is not a controlled foreign corporation
related to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

 

The undersigned has furnished Borrower with a certificate of its non-U.S. Person
status on IRS Form W-8BEN.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform Borrower, and (2) the undersigned shall
have at all times furnished Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

C-1

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Mezzanine Loan Agreement dated as of
June 13, 2018 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Bank of America, N.A.,
Barclays Bank PLC, and Morgan Stanley Mortgage Capital Holdings LLC,
collectively, as Lender, and [              ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iii) it is not a ten percent shareholder of Borrower within the meaning
of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

C-2

--------------------------------------------------------------------------------


 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Senior Mezzanine Loan Agreement dated as of
June 13, 2018 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Bank of America, N.A.,
Barclays Bank PLC, and Morgan Stanley Mortgage Capital Holdings LLC,
collectively, as Lender, and [              ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Participation,
(iii) with respect such Participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

C-3

--------------------------------------------------------------------------------


 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Senior Mezzanine Loan Agreement dated as of
June 13, 2018 (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Agreement”), between Bank of America, N.A.,
Barclays Bank PLC, and Morgan Stanley Mortgage Capital Holdings LLC,
collectively, as Lender, and [              ], as Borrower.

 

Pursuant to the provisions of Section 2.7(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

 

The undersigned has furnished Borrower with IRS Form W-8IMY accompanied by one
of the following forms from each of its partners/members that is claiming the
portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
Borrower, and (2) the undersigned shall have at all times furnished Borrower
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Intentionally Omitted.

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

PIP Completion Guaranty

 

E-1

--------------------------------------------------------------------------------


 

PIP COMPLETION GUARANTY AGREEMENT

 

THIS PIP COMPLETION GUARANTY AGREEMENT (the “Agreement”), dated as of
              , 20    is made by [                  ], a [                  ],
with a mailing address at [                       ] (“Guarantor”), to and for
the benefit of [                              ] (together with its successors
and/or assigns, “Lender”).  Capitalized terms not otherwise defined herein shall
have the meaning ascribed in the Loan Agreement (as defined below).

 

RECITALS

 

A.                                    Pursuant to that certain [Promissory
Note], dated as of [                     ], 201 , made by [                  ]
(together with its successors and permitted assigns, “Borrower”), and payable to
the order of Lender in the original principal amount of  [                  ]
Dollars ($[              ]) (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), Borrower has
become indebted, and may from time to time be further indebted, to Lender with
respect to a loan (“Loan”) made pursuant to that certain [Loan Agreement], of
even date herewith between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), which Loan is secured by the lien and security interest of
those certain pledge and security agreements, dated as of the date hereof, made
by Borrower for the benefit of Lender (collectively, as the same may hereafter
be amended, restated, renewed, supplemented, replaced, extended or otherwise
modified from time to time, the “Security Instrument”), and further evidenced,
secured or governed by other instruments and documents executed in connection
with the Loan (together with the Note, the Loan Agreement and the Security
Instrument, collectively, the “Loan Documents”);

 

B.                                    [               ] (“Operating Lessee” and
together with Mortgage Borrower, collectively the “Borrower Parties” and
individually a “Borrower Party”), leases and operates the Property pursuant to
that certain Lease Agreement dated as of [             ] (as amended, the
“Operating Lease”), by and between Mortgage Borrower and Operating Lessee.

 

C.                                    Operating Lessee and [               ]
([“Franchisor”][“Manager”]) are parties to that certain [Franchise Agreement]
[Management Agreement] dated on or about the date hereof (together with all
exhibits thereto, the [“Franchise Agreement”] [“Management Agreement”]) relating
to that certain real property located at [                 ] (the “Property”).

 

--------------------------------------------------------------------------------


 

D.                                    Pursuant to the [Franchise Agreement]
[Management Agreement] and that certain Property Improvement Plan attached
hereto as Exhibit A and incorporated herein by this reference (as the same may
be amended or modified, the “Property Improvement Plan”), Operating Lessee is
obligated to renovate, up-grade and remodel the Property and perform other
related obligations as more particularly set forth therein (collectively, the
“PIP Work”).

 

E.                                          Lender requires that Guarantor
execute this Agreement to guarantee the performance and completion of the PIP
Work.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Guarantor hereby covenants and agrees for the benefit of Lender,
as follows:

 

1.                                      Completion Guaranty.

 

(a)                                      Guarantor hereby unconditionally and
irrevocably guarantees to Lender the full performance and completion of the PIP
Work on or before the Outside Date (as defined in the Loan Agreement),
including, without limitation, that the PIP Work be constructed, performed and
completed in accordance with the terms and conditions of the Property
Improvement Plan, [Franchise Agreement] [Management Agreement], the Loan
Agreement, the Security Instrument and the other Loan Documents, free and clear
from all defects and liens and in compliance with all applicable laws
(collectively, the “Guaranteed Obligations”).

 

(b)                                      If any of the obligations of Borrower
or the Borrower Parties with respect to the performance and completion of the
PIP Work are not complied with, in any respect whatsoever, and without the
necessity of any notice from Lender to Guarantor, Guarantor agrees to (i) assume
all responsibility for the performance and completion of the PIP Work and, at
Guarantor’s own cost and expense, cause the PIP Work to be fully performed and
completed in accordance with the terms and conditions of the Property
Improvement Plan, [Franchise Agreement] [Management Agreement], the Loan
Agreement, the Security Instrument, the other Loan Documents, and this
Agreement, and in compliance with all applicable laws; (ii) pay all bills
incurred by Borrower or any Borrower Party in connection with the performance
and completion of the PIP Work, including without limitation, all permitting
fees, licensing fees, amounts payable under any general construction contract
and all subcontracts, and amounts payable to all architects, engineers and other
consultants engaged in connection with the construction, performance and
completion of the PIP Work; (iii) cure any default or Event of Default under
[Franchise Agreement] [Management Agreement], the Loan Agreement, the Security
Instrument and the other Loan Documents relating to the PIP Work including,
without limitation, causing any liens, claims or encumbrances relating to the
PIP Work to be removed and thereafter keeping the Property free and clear from
all liens and encumbrances that may be filed or asserted against the Property
for furnishing materials and/or performing work or labor thereon relating to the
PIP Work; and (iv) indemnify and hold Lender harmless from any and all loss,
cost, liability or expense that Lender may suffer by any reason of any such
non-compliance relating to the PIP Work; and (v) fully furnish the Property with
all furniture, fixtures and equipment necessary for the completion of the PIP
Work in accordance with the terms and conditions of the Property

 

2

--------------------------------------------------------------------------------


 

Improvement Plan and the Franchise Agreement.)

 

(c)                                       Guarantor’s liability hereunder is
direct and unconditional and may be enforced without requiring Lender first to
resort to any other right, remedy or security. This Agreement is, and shall be
as to Guarantor continuing, and shall not terminate unless and until the
Guaranteed Obligations have been fulfilled or the Loan shall have been paid in
full or otherwise discharged, whichever shall first occur.

 

2.                                           Indemnity. Guarantor agrees to
indemnify and hold Lender harmless from any and all loss, cost, liability or
expense in any way suffered, incurred or paid by Lender as a result of, or in
any way arising from, either Borrower Party’s failure to perform and complete
the PIP Work or Borrower’s failure to cause either Borrower Parties to perform
and complete the PIP Work, including all costs and expenses of collection
(including reasonable attorney’s fees and disbursements) incurred by Lender to
enforce this Agreement.

 

3.                                      Reinstatement of Obligations. If at any
time all or any part of any payment made by Guarantor or received by Lender from
Guarantor under or with respect to this Agreement is or must be rescinded or
returned for any reason whatsoever (including, but not limited to, the
insolvency, bankruptcy or reorganization of Guarantor, Borrower or any Borrower
Party), then the obligations of Guarantor hereunder shall, to the extent of the
payment rescinded or returned, be deemed to have continued in existence,
notwithstanding such previous payment made by Guarantor, or receipt of payment
by Lender, and the obligations of Guarantor hereunder shall continue to be
effective or be reinstated, as the case may be, as to such payment, all as
though such previous payment by Guarantor had never been made.

 

4.                                      Waivers by Guarantor. To the extent
permitted by law, Guarantor hereby waives and agrees not to assert or take
advantage of:

 

(a)                                      Any right to require Lender to proceed
against Borrower or any Borrower Party or any other person or to proceed against
or exhaust any security held by Lender at any time or to pursue any other remedy
in Lender’s power or under any other agreement before proceeding against
Guarantor hereunder;

 

(b)                                      Any defense that may arise by reason of
the incapacity, lack of authority, death or disability of any other person or
persons or the failure of Lender to file or enforce a claim against the estate
(in administration, bankruptcy or any other proceeding) of any other person or
persons;

 

(c)                                       Demand, presentment for payment,
notice of nonpayment, protest, notice of protest and all other notices of any
kind, or the lack of any thereof, including, without limiting the generality of
the foregoing, notice of the existence, creation or incurring of any new or
additional indebtedness or obligation or of any action or non-action on the part
of Borrower or any Borrower Party, Lender, any endorser or creditor of Borrower
or any Borrower Party or of Guarantor or on the part of any other person
whomsoever under this or any other instrument in connection with any obligation
or evidence of indebtedness held by Lender;

 

3

--------------------------------------------------------------------------------


 

(d)                                      Any defense based upon an election of
remedies by Lender;

 

(e)                                       Any right or claim of right to cause a
marshalling of the assets of Guarantor;

 

(f)                                        Any principle or provision of law,
statutory or otherwise, which is or might be in conflict with the terms and
provisions of this Agreement;

 

(g)                                       Any duty on the part of Lender to
disclose to Guarantor any facts Lender may now or hereafter know about Borrower
or the Borrower Parties or the Collateral or the Property, regardless of whether
Lender has reason to believe that any such facts materially increase the risk
beyond that which Guarantor intends to assume or has reason to believe that such
facts are unknown to Guarantor or has a reasonable opportunity to communicate
such facts to Guarantor, it being understood and agreed that Guarantor is fully
responsible for being and keeping informed of the financial condition of the
Borrower, the Borrower Parties, of the condition of the Property and of any and
all circumstances bearing on the risk that liability may be incurred by
Guarantor hereunder;

 

(h)                                      Any lack of notice of disposition or of
manner of disposition of any collateral for the Loan;

 

(i)                                          Any invalidity, irregularity or
unenforceability, in whole or in part, of any one or more of the Loan Documents;

 

(j)                                         Any lack of commercial
reasonableness in dealing with the collateral for the Loan;

 

(k)                                      Any deficiencies in the collateral for
the Loan or any deficiency in the ability of

 

Lender to collect or to obtain performance from any persons or entities now or
hereafter liable for the payment and performance of any obligation hereby
guaranteed or indemnified against;

 

(1)                                      An assertion or claim that the
automatic stay provided by 11 U.S.C. §362 (arising

 

upon the voluntary or involuntary bankruptcy proceeding of Borrower or a
Borrower Party) or any other stay provided under any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, shall
operate or be interpreted to stay, interdict, condition, reduce or inhibit the
ability of Lender to enforce any of its rights, whether now or hereafter
required, which Lender may have against Guarantor or the collateral for the
Loan;

 

(m)                                  Any modifications of the Loan Documents or
any obligation of Borrower relating to the Loan by operation of law or by action
of any court, whether pursuant to the Bankruptcy Reform Act of 1978, as amended,
or any other debtor relief law (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, or
otherwise; and

 

(n)                                      Any action, occurrence, event or matter
consented to by Guarantor under Section 5(g) hereof, under any other provision
hereof, or otherwise.

 

4

--------------------------------------------------------------------------------


 

5.                                      General Provisions.

 

(a)                                      Fully Recourse. All of the terms and
provisions of this Agreement are recourse obligations of Guarantor and not
restricted by any limitation on personal liability.

 

(b)                                      Unsecured Obligations. Guarantor hereby
acknowledges that the obligations of Guarantor under this Agreement are not
secured by the lien of the Security Instrument or the other Loan Documents, it
being the intent of Lender to create separate obligations of Guarantor hereunder
which can be enforced against Guarantor without regard to the existence of the
Security Instrument or the other Loan Documents or the liens or security
interests created therein.

 

(c)                                       Survival. This Agreement shall be
deemed to be continuing in nature and shall remain in full force and effect and
shall survive the exercise of any remedy by Lender under the Loan Agreement, the
Security Instrument or any of the other Loan Documents, including, without
limitation, any foreclosure or deed in lieu thereof.

 

(d)                                      No Subrogation; No Recourse Against
Lender. Any indebtedness of Borrower to Guarantor now or hereafter existing
(including, but not limited to, any rights to subrogation Guarantor may have as
a result of any payment by Guarantor under this Agreement ), together with any
interest thereon, shall be, and such indebtedness is, hereby, deferred,
postponed and subordinated to the prior payment in full of the Loan. Further,
Guarantor shall not have any right of recourse against Lender by reason of any
action Lender may take or omit to take under the provisions of this Agreement or
under the provisions of any of the Loan Documents.

 

(e)                                       Financial Statements. Guarantor hereby
agrees to furnish to Lender promptly upon demand by Lender current and dated
financial statements detailing the assets and liabilities of Guarantor certified
by Guarantor, in form and substance reasonably acceptable to Lender. Guarantor
hereby warrants and represents unto Lender that any and all balance sheets, net
worth statements and other financial data which have heretofore been given or
may hereafter be given to Lender with respect to Guarantor did or will at the
time of such delivery fairly and accurately present the financial condition of
Guarantor.

 

(f)                                        Rights Cumulative; Payments. Lender’s
rights under this Agreement shall be in addition to all rights of Lender under
the Note, the Loan Agreement, the Security Instrument and the other Loan
Documents. Further, payments made by Guarantor under this Agreement (or any
other indemnitor under separate agreement) shall not reduce in any respect
Borrower’s obligations and liabilities under the Note, the Loan Agreement, the
Security Instrument and the other Loan Documents.

 

(g)                                       No Limitation on Liability. Guarantor
hereby consents and agrees that Lender may at any time and from time to time
without further consent from Guarantor do any of the following events, and the
liability of Guarantor under this Agreement shall be unconditional and absolute
and shall in no way be impaired or limited by any of the following events,
whether occurring with or without notice to Guarantor or with or without
consideration: (i) any extensions of time for performance required by any of the
Loan Documents or extension or renewal of the Note; (ii) any sale, assignment or
foreclosure of the Note, the Loan Agreement,

 

5

--------------------------------------------------------------------------------


 

the Security Instrument or any of the other Loan Documents or any sale or
transfer of the Property; (iii) any change in the composition of Borrower or
either Borrower Party, including, without limitation, the withdrawal or removal
of Guarantor from any current or future position of ownership, management or
control of Borrower or either Borrower Party; (iv) the accuracy or inaccuracy of
the representations and warranties made by Guarantor herein or by Borrower in
any of the Loan Documents; (v) the release of Borrower or of any other person or
entity from performance or observance of any of the agreements, covenants, terms
or conditions contained in any of the Loan Documents by operation of law,
Lender’s voluntary act or otherwise; (vi) the release or substitution in whole
or in part of any security for the Loan; (vii) Lender’s failure to record the
Security Instrument or to file any financing statement (or Lender’s improper
recording or filing thereof) or to otherwise perfect, protect, secure or insure
any lien or security interest given as security for the Loan; (viii) the
modification of the terms of any one or more of the Loan Documents; or (ix) the
taking or failure to take any action of any type whatsoever. No such action
which Lender shall take or fail to take in connection with the Loan Documents or
any collateral for the Loan, nor any course of dealing with Borrower or any
other person, shall limit, impair or release Guarantor’s obligations hereunder,
affect this Agreement in any way or afford Guarantor any recourse against
Lender. Nothing contained in this Section shall be construed to require Lender
to take or refrain from taking any action referred to herein.

 

(h)                                      Entire Agreement; Amendment;
Severability. This Agreement contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements,
whether written or oral, between the parties respecting such matters. Any
amendments or modifications hereto, in order to be effective, shall be in
writing and executed by the parties hereto. A determination that any provision
of this Agreement is unenforceable or invalid shall not affect the
enforceability or validity of any other provision, and any determination that
the application of any provision of this Agreement to any person or circumstance
is illegal or unenforceable shall not affect the enforceability or validity of
such provision as it may apply to any other persons or circumstances.

 

(i)                                          Governing Law; Binding Effect;
Waiver of Acceptance. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT THE
APPLICABILITY OF ANY OF SUCH LAWS MAY NOW OR HEREAFTER BE PREEMPTED BY FEDERAL
LAW, IN WHICH CASE SUCH FEDERAL LAW SHALL SO GOVERN AND BE CONTROLLING. This
Agreement shall bind Guarantor and its heirs, personal representatives,
successors and assigns and shall inure to the benefit of Lender and the
officers, directors, shareholders, agents and employees of Lender and their
respective heirs, successors and assigns. Notwithstanding the foregoing,
Guarantor shall not assign any of its rights or obligations under this Agreement
without the prior written consent of Lender, which consent may be withheld by
Lender in its sole discretion. Guarantor hereby waives any acceptance of this
Agreement by Lender, and this Agreement shall immediately be binding upon
Guarantor.

 

(j)                                         Notices. All notices, demands,
requests or other communications to be sent by one party to another hereunder or
required by law shall be given and become effective as provided in the Security
Instrument, provided that the address of Guarantor shall be as follows:

 

6

--------------------------------------------------------------------------------


 

Guarantor:

 

[                         ]

[                         ]

[                         ]

 

with a copy to:

 

[                         ]
[                         ]
[                         ]

 

(k)                                      No Waiver; Time of Essence; Business
Day. The failure of any party hereto to enforce any right or remedy hereunder,
or to promptly enforce any such right or remedy, shall not constitute a waiver
thereof nor give rise to any estoppel against such party nor excuse any of the
parties hereto from their respective obligations hereunder. Any waiver of such
right or remedy must be in writing and signed by the party to be bound. This
Agreement is subject to enforcement at law or in equity, including actions for
damages or specific performance. Time is of the essence hereof. The term
“business day” as used herein shall mean a weekday, Monday through Friday,
except a legal holiday or a day on which banking institutions in New York, New
York are authorized by law to be closed.

 

(l)                                          Captions for Convenience. The
captions and headings of the sections and paragraphs of this Agreement are for
convenience of reference only and shall not be construed in interpreting the
provisions hereof.

 

(m)                                  Attorneys’ Fees. In the event it is
necessary for Lender to retain the services of an attorney or any other
consultants in order to enforce this Agreement, or any portion thereof,
Guarantor agrees to pay to Lender any and all reasonable costs and expenses,
including, without limitation, attorneys’ fees, incurred by Lender as a result
thereof.

 

(n)                                      Reliance. Guarantor intentionally and
unconditionally enters into the covenants and agreements as set forth above and
understands that, in reliance upon and in consideration of such covenants and
agreements, specific monetary and other obligations have been, are being and
shall be entered into which would not be made or entered into but for such
reliance.

 

(o)                                      SUBMISSION TO JURISDICTION; WAIVER OF
JURY TRIAL.

 

(1) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY
OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON
CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN

 

--------------------------------------------------------------------------------


 

ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

 

[Corporation Service Company

1180 Avenue of the Americas Suite 210

New York, New York 10036]

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  GUARANTOR (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES
TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

 

(2) GUARANTOR, TO THE FULL EXTENT PERMITTED BY LAW, HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, WAIVES, RELINQUISHES AND FOREVER FORGOES THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING
TO THIS AGREEMENT OR ANY CONDUCT, ACT OR OMISSION OF LENDER OR GUARANTOR, OR ANY
OF THEIR DIRECTORS, OFFICERS, PARTNERS, MEMBERS, EMPLOYEES, AGENTS OR ATTORNEYS,
OR ANY OTHER PERSONS AFFILIATED WITH LENDER OR GUARANTOR, IN EACH OR THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

(p)                                      Additional Waivers by Guarantor.

 

(1)                                      Guarantor covenants and agrees that,
upon the commencement of a voluntary or involuntary bankruptcy proceeding by or
against Borrower or a Borrower Party, Guarantor shall not seek or cause a
Borrower or Borrower Party or any other person or entity to seek a supplemental
stay or other relief, whether injunctive or otherwise, pursuant to 11 U.S.C.
§105 or any other provision of the Bankruptcy Reform Act of 1978, as amended, or
any other debtor relief law, (whether statutory, common law, case law or
otherwise) of any jurisdiction whatsoever, now or hereafter in effect, which may
be or become applicable, to stay, interdict, condition, reduce or inhibit the
ability of Lender to enforce any rights of Lender against Guarantor or the
collateral for the Loan by virtue of this Agreement or otherwise.

 

--------------------------------------------------------------------------------


 

(2)                                      Guarantor covenants and agrees that it
shall not solicit or aid the solicitation of the filing of any petition against
Borrower or a Borrower Party, whether acting on its own behalf or on behalf of
any other party, including, without limitation: (i) providing information
regarding the identity of creditors or the nature of creditors’ claims to any
third party unless compelled to do so by order of a court of competent
jurisdiction or by regulation promulgated by a governmental agency; or
(ii) paying the legal fees or expenses of any creditor of or interest holder in
Borrower or a Borrower Party with respect to any matter whatsoever.

 

(q)                            Joint and Several Liability. If Guarantor
consists of more than one person or entity, the obligations and liabilities of
each such person hereunder are, joint and several.

 

--------------------------------------------------------------------------------